Exhibit 10.49






--------------------------------------------------------------------------------

$425,000,000


CREDIT AGREEMENT


Dated as of December 31, 2015


among


TAXACT HOLDINGS, INC., as Holdings,


TAXACT, INC.


and, following the consummation of the Acquisition,
H.D. VEST, INC.
as Borrowers,


THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME,


BANK OF MONTREAL
as Administrative Agent, Collateral Agent and Swing Line Lender


and


THE LENDERS PARTY HERETO FROM TIME TO TIME
______________________________________




BMO CAPITAL MARKETS CORP.

as Sole Lead Arranger and Sole Bookrunner,





--------------------------------------------------------------------------------



TABLE OF CONTENTS
ARTICLE IDEFINITIONS AND ACCOUNTING TERMS    1
Section 1.01.Defined Terms    1
Section 1.02.Other Interpretive Provisions    54
Section 1.03.Accounting Terms    55
Section 1.04.Rounding    55
Section 1.05.References to Agreements, Laws, Etc    55
Section 1.06.Times of Day    55
Section 1.07.Timing of Payment or Performance    56
Section 1.08.Limited Condition Transactions    56
Section 1.09.Pro Forma Calculations    57
Section 1.10.Letters of Credit    58
Section 1.11.Certifications    58
ARTICLE IITHE COMMITMENTS AND CREDIT EXTENSIONS    58
Section 2.01.The Loans    58
Section 2.02.Borrowings, Conversions and Continuations of Loans    59
Section 2.03.Letters of Credit    61
Section 2.04.Swing Line Loans    70
Section 2.05.Prepayments    73
Section 2.06.Termination or Reduction of Commitments    77
Section 2.07.Repayment of Loans    77
Section 2.08.Interest    78
Section 2.09.Fees    78
Section 2.10.Computation of Interest and Fees    79
Section 2.11.Evidence of Indebtedness    80
Section 2.12.Payments Generally    80
Section 2.13.Sharing of Payments    82
Section 2.14.Incremental Credit Extensions    83
Section 2.15.Refinancing Amendments    88
Section 2.16.Extension of Term Loans; Extension of Revolving Credit Loans    89
Section 2.17.Defaulting Lenders    92
ARTICLE IIITAXES, INCREASED COSTS PROTECTION AND ILLEGALITY    94
Section 3.01.Taxes    94
Section 3.02.Illegality    98
Section 3.03.Inability to Determine Rates    98
Section 3.04.Increased Cost and Reduced Return; Capital Adequacy; Eurodollar
Rate Loan Reserves    98
Section 3.05.Funding Losses    100
Section 3.06.Matters Applicable to All Requests for Compensation    100
Section 3.07.Replacement of Lenders under Certain Circumstances    101
Section 3.08.Survival    102
ARTICLE IVCONDITIONS PRECEDENT TO CREDIT EXTENSIONS    103
Section 4.01.Conditions to Initial Credit Extension    103
Section 4.02.Conditions to All Credit Extensions after the Closing Date    105
ARTICLE VREPRESENTATIONS AND WARRANTIES    106
Section 5.01.Existence, Qualification and Power; Compliance with Laws    106
Section 5.02.Authorization; No Contravention    107
Section 5.03.Governmental Authorization    107
Section 5.04.Binding Effect    107
Section 5.05.Financial Statements; No Material Adverse Effect; No Default    107
Section 5.06.Litigation    108
Section 5.07.Ownership of Property; Liens    108
Section 5.08.Environmental Matters    108
Section 5.09.Taxes    109
Section 5.10.ERISA Compliance    109
Section 5.11.Use of Proceeds    110
Section 5.12.Margin Regulations; Investment Company Act    110
Section 5.13.Disclosure    110
Section 5.14.Labor Matters    111
Section 5.15.Intellectual Property; Licenses, Etc    111
Section 5.16.Solvency    111
Section 5.17.USA Patriot Act; OFAC; FCPA    111
Section 5.18.Security Documents    112
Section 5.19.Senior Indebtedness    112
Section 5.20. Regulated Entities    112
ARTICLE VIAFFIRMATIVE COVENANTS    113
Section 6.01.Financial Statements    113
Section 6.02.Certificates; Other Information    116
Section 6.03.Notices    117
Section 6.04.Payment of Taxes    117
Section 6.05.Preservation of Existence, Etc.    118
Section 6.06.Maintenance of Properties; Intellectual Property    118
Section 6.07.Maintenance of Insurance    118
Section 6.08.Compliance with Laws    118
Section 6.09.Books and Records    119
Section 6.10.Inspection Rights    119
Section 6.11.Additional Collateral; Additional Guarantors    119
Section 6.12.Compliance with Environmental Laws    121
Section 6.13.Further Assurances; Post-Closing Obligations    121
Section 6.14.Designation of Subsidiaries    121
Section 6.15.Maintenance of Ratings    122
Section 6.16.Use of Proceeds    122
Section 6.17.Lender Calls    122
Section 6.17.Employee Benefits    122
ARTICLE VIINEGATIVE COVENANTS    122
Section 7.01.Liens    122
Section 7.02.Investments    126
Section 7.03.Indebtedness    129
Section 7.04.Fundamental Changes    132
Section 7.05.Dispositions    133
Section 7.06.Restricted Payments    134
Section 7.07.Change in Nature of Business    137
Section 7.08.Transactions with Affiliates    137
Section 7.09.Burdensome Agreements    138
Section 7.11.Consolidated Total Net Leverage Ratio    139
Section 7.12.Fiscal Year    139
Section 7.13.Prepayments, Etc. of Subordinated Indebtedness    139
Section 7.14.Permitted Activities    140
ARTICLE VIIIEVENTS OF DEFAULT AND REMEDIES    141
Section 8.01.Events of Default    141
Section 8.02.Remedies Upon Event of Default    143
Section 8.03.Application of Funds    144
Section 8.04.Borrowers’ Right to Cure    145
ARTICLE IXADMINISTRATIVE AGENT AND OTHER AGENTS    146
Section 9.01.Appointment and Authority    146
Section 9.02.Rights as a Lender    147
Section 9.03.Exculpatory Provisions    147
Section 9.04.Reliance by Administrative Agent    148
Section 9.05.Delegation of Duties    148
Section 9.06.Resignation of Administrative Agent    148
Section 9.07.Non-Reliance on Administrative Agent and Other Lenders    149
Section 9.08.No Other Duties, Etc    150
Section 9.09.Administrative Agent May File Proofs of Claim    150
Section 9.10.Collateral and Guaranty Matters    150
Section 9.12.Secured Treasury Services Agreements and Secured Hedge
Agreements    152
Section 9.13.Withholding Tax Indemnity    152
ARTICLE XMISCELLANEOUS    153
Section 10.01.Amendments, Etc    153
Section 10.02.Notices and Other Communications    156
Section 10.03.No Waiver; Cumulative Remedies    158
Section 10.04.Attorney Costs and Expenses    159
Section 10.05.Indemnification by the Borrowers    159
Section 10.06.Payments Set Aside    161
Section 10.07.Successors and Assigns    161
Section 10.08.Confidentiality    166
Section 10.09.Setoff    167
Section 10.10.Interest Rate Limitation    168
Section 10.11.Counterparts    168
Section 10.12.Integration    168
Section 10.13.Survival of Representations and Warranties    168
Section 10.14.Severability    169
Section 10.15.GOVERNING LAW    169
Section 10.16.WAIVER OF RIGHT TO TRIAL BY JURY    169
Section 10.17.Binding Effect    170
Section 10.18.USA Patriot Act    170
Section 10.19.No Advisory or Fiduciary Responsibility    170
Section 10.20.Intercreditor Agreements    171
ARTICLE XIGUARANTEE    171
Section 11.01.The Guarantee    171
Section 11.02.Obligations Unconditional    171
Section 11.03.Reinstatement    172
Section 11.04.Subrogation; Subordination    172
Section 11.05.Remedies    173
Section 11.06.[Reserved]    173
Section 11.07.Continuing Guarantee    173
Section 11.08.General Limitation on Guarantee Obligations    173
Section 11.09.Release of Guarantors    173
Section 11.10.Right of Contribution    174
Section 11.11.Keepwell    174
Section 11.12.Joint and Several Liability    174




SCHEDULES
I    Subsidiary Guarantors
1.01    Commitments
4.01(a)    Closing Date Documents
5.06    Litigation
5.07    Real Property
5.10    Plans
5.21    Subsidiaries; Equity Interests
6.13(b)    Post-Closing Matters
7.01(b)    Existing Liens
7.02(f)    Existing Investments
7.03(b)    Existing Indebtedness
7.08    Affiliate Transactions
7.09    Burdensome Agreements
10.02    Administrative Agent’s Office, Certain Addresses for Notices
EXHIBITS
Form of
A-1    Committed Loan Notice
A-2    Swing Line Loan Notice
B    Compliance Certificate
C-1    Term Note
C-2    Revolving Credit Note
C-3    Swing Line Note
D    Solvency Certificate
F    Security Agreement
G    Intercompany Note
H-1 to H-4    Tax Certificates
I    Assignment and Assumption




CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of December 31, 2015, among TAXACT
HOLDINGS, INC., a Delaware corporation (“Holdings”), TAXACT, INC., an Iowa
corporation (“TaxACT”), and, following the consummation of the Acquisition (as
defined below), H.D. VEST, INC., a Texas corporation (“HDVest” and together with
TaxACT, the “Borrowers” and each, a “Borrower”), the other Guarantors party
hereto from time to time, BANK OF MONTREAL, as Administrative Agent, Collateral
Agent and Swing Line Lender, and each lender from time to time party hereto
(collectively, the “Lenders” and, individually, a “Lender”).
PRELIMINARY STATEMENTS
Pursuant to that certain Stock Purchase Agreement, dated as of October 14, 2015
(such agreement, together with all schedules and exhibits thereto, as amended,
supplemented or otherwise modified from time to time in a manner that would not
result in a failure of the condition precedent set forth in Section 4.01(d), the
“Acquisition Agreement”), by and among Project Baseball Sub, Inc., a Delaware
corporation (“Baseball”), Blucora, Inc., a Delaware corporation (“Parent”), HDV
Holdings, Inc., a Delaware corporation (“HDV Holdings”) and HDV Holdings LLC, a
Delaware limited liability company (the “Seller”), Baseball will acquire all of
the capital stock of HDV Holdings (the “Acquisition”).
To refinance the Existing Credit Facilities and for other purposes described
herein, the Lenders have agreed to extend certain credit facilities in an
aggregate principal amount not to exceed $425,000,000, consisting of (i) Term
Loans to be made available to the Borrowers on the Closing Date in an aggregate
principal amount of $400,000,000 and (ii) Revolving Credit Commitments (which
Revolving Credit Commitments shall include sub-facilities as set forth herein
with respect to Letters of Credit and Swing Line Loans) to be made available to
the Borrowers in an aggregate principal amount of $25,000,000.
The Lenders have indicated their willingness to lend and each L/C Issuer (as
defined below) has indicated its willingness to issue Letters of Credit and the
Swing Line Lender has indicated its willingness to make Swing Line Loans, in
each case, on the terms and subject to the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
Section 1.01.    Defined Terms. As used in this Agreement (including in the
preamble and preliminary statements hereto), the following terms shall have the
meanings set forth below:
“ABR” means the highest of (a) the rate of interest publicly announced by the
Agent as its prime rate in effect at its principal office in New York City (the
“Prime Rate”), (b) the federal funds effective rate from time to time plus 0.50%
per annum and (c) the 1-month Eurodollar Rate (as defined below, and taking into
account the floor) plus 1.00% per annum.
“ABR Loan” means a Loan that bears interest based on the ABR.
“Acquisition” has the meaning set forth in the preliminary statements to this
Agreement.
“Acquisition Agreement” has the meaning set forth in the preliminary statements
to this Agreement.
“Acquisition Agreement Representations” means such of the representations and
warranties made by or on behalf of HDV Holdings, its Subsidiaries or their
respective businesses in the Acquisition Agreement as are material to the
interests of the Lenders, but only to the extent that Baseball or any of its
applicable Affiliates has the right to terminate its obligations, or decline to
consummate the Acquisition under the Acquisition Agreement, as a result of a
breach of such representations and warranties.
“Additional Lender” has the meaning set forth in Section 2.14(c).
“Additional Refinancing Lender” means, at any time, any Person that is not (w) a
Disqualified Lender, (x) any Person that is a Defaulting Lender, (y) a natural
Person or (z) Parent, the Holding Companies, the Borrowers or any of their
respective Subsidiaries, in each case, that agrees to provide any portion of
Credit Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment in
accordance with Section 2.15; provided that each Additional Refinancing Lender
shall be subject to the approval of (i) the Administrative Agent, such approval
not to be unreasonably withheld, conditioned or delayed, to the extent that each
such Additional Refinancing Lender is not an Affiliate of a then-existing Lender
or an Approved Fund, (ii)  Borrower Representative and (iii) in the case of a
Refinancing Amendment in respect of the Revolving Credit Loans, each L/C Issuer
and the Swing Line Lender.
“Administrative Agent” means Bank of Montreal, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
Unless the context otherwise requires, the term “Administrative Agent” as used
herein and in the other Loan Documents shall include the Collateral Agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify Borrower Representative and
the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent with respect to any Lender.
“Advisory Contract” shall mean any existing investment advisory, sub-advisory,
investment management, trust or similar agreement between HDV Holdings or any of
its Subsidiaries and any Person where HDV Holdings or such Subsidiary acts as
investment adviser, manager, sub-advisor, sub-manager, or in another similar
capacity to such Person.
“Advisory Services Subsidiary” means H.D. Vest Advisory Services, Inc.
“Affected Class” has the meaning set forth in Section 3.07(a).
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. For the avoidance of doubt none
of the Arranger, the Agents or their respective lending Affiliates shall be
deemed to be an Affiliate of any Holding Company, either Borrower or any of
their Subsidiaries.
“Agent-Related Persons” means the Agents and their respective Affiliates and the
respective officers, directors, employees, partners, trustees, agents, advisors,
attorneys-in-fact and other representatives of each of the foregoing.
“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Arranger.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate margins, OID, upfront fees, an ABR floor greater than
2.00% or a Eurodollar Rate floor greater than 1.00% (with such increased amount
being equated to interest margins for purposes of determining any increase to
the Applicable Margin) or otherwise, in each case incurred or payable by the
Borrowers generally to the Lenders; provided that (i) OID and upfront fees shall
be equated to an interest rate assuming a four-year life to maturity (or, if
less, the stated life to maturity at the time of its incurrence of the
applicable Indebtedness), (ii) “All-In Yield” shall not include arrangement
fees, structuring fees, commitment fees and underwriting fees or other similar
fees not paid generally to all Lenders of such Indebtedness and (iii) if and to
the extent such Indebtedness was originally issued with OID or upfront fees and
was subsequently repriced through an amendment in connection with which no
additional OID or upfront fees were incurred, the OID or upfront fees with
respect to the original issuance of such Indebtedness will be taken into
account.
“Annual Financial Statements” means (a) the audited consolidated balance sheets
and related statements of income and cash flows of each of the Parent and HDV
Holdings for the fiscal years ended December 31, 2012, December 31, 2013, and
December 31, 2014, and (b) unaudited standalone financial statements of income
and cash flows of Holdings and its Subsidiaries, on a consolidated basis, for
the fiscal years ended December 31, 2012, December 31, 2013, and December 31,
2014.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 (Pub. L. No. 95 213, §§ 101-104), as amended, the UK Bribery Act of 2010
and any similar laws, rules or regulations issued, administered or enforced by
any Governmental Authority having jurisdiction over Parent or any Consolidated
Party.
“Anti-Money Laundering Laws” means all applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, which in each case are issued, administered or enforced by any
Governmental Authority having jurisdiction over Parent or any Consolidated
Party, or to which Parent or any Consolidated Party is subject.
“Applicable ECF Percentage” means, for any fiscal year, (a) 50%, if the
Consolidated First Lien Net Leverage Ratio (determined on a Pro Forma Basis in
accordance with Section 1.09) as of the last day of such fiscal year is greater
than 3.00 to 1.00, (b) 25%, if the Consolidated First Lien Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.09) as of the last
day of such fiscal year is less than or equal to 3.00 to 1.00 and greater than
2.25 to 1.00 and (c) 0%, if the Consolidated First Lien Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.09) as of the last
day of such fiscal year is less than or equal to 2.25 to 1.00.
“Applicable Margin” means a percentage per annum equal to:
(a)    with respect to Initial Term Loans, (i) for Eurodollar Rate Loans, 6.00%
and (B) for ABR Loans, 5.00%; and
(b)    with respect to Revolving Credit Loans, Swing Line Loans, unused
Revolving Credit Commitments and Letter of Credit fees, (i) until delivery of
financial statements for the first full fiscal quarter ending after the Closing
Date pursuant to Section 6.01, (A) for Eurodollar Rate Loans and Letter of
Credit fees, 5.00% and (B) for ABR Loans, 4.00% and (C) in the case of the
undrawn commitment fees for the Revolving Credit Commitments, 0.50% and
(ii) thereafter, the following percentages per annum, based upon the
Consolidated First Lien Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):
Applicable Margin
Pricing Level
Consolidated First Lien Net Leverage Ratio
Eurodollar Rate Loans and Letter of Credit Fees
ABR Loans


Commitment Fee
1
> 3.5
5.00%
4.00%
0.50%
2
≤ 3.50 and > 3.00
4.25%
3.25%
0.375%
3
≤ 3.00 and > 2.50
3.50%
2.50%
0.30%
4
≤ 2.5
2.75%
1.75%
0.25%
 
 
 
 
 

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated First Lien Net Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided that at the option of the
Administrative Agent (at the direction of the Required Lenders) or the Required
Lenders (following written notice to the Borrower Representative), the highest
pricing level shall apply (x) as of the first Business Day after the date on
which a Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and (y) as
of the first Business Day after an Event of Default under Section 8.01(a) or
8.01(f) shall have occurred and be continuing, and shall continue to so apply to
but excluding the date on which such Event of Default is cured or waived (and
thereafter the pricing level otherwise determined in accordance with this
definition shall apply).
Notwithstanding the foregoing, (v) the Applicable Margin in respect of any Class
of Extended Revolving Credit Commitments or any Extended Term Loans or Revolving
Credit Loans made pursuant to any Extended Revolving Credit Commitments shall be
the applicable percentages per annum set forth in the relevant Extension
Amendment, (w) the Applicable Margin in respect of any Revolving Commitment
Increase, any Class of Incremental Term Loans or any Class of Incremental
Revolving Loans shall be the applicable percentages per annum set forth in the
relevant Incremental Amendment, (x) the Applicable Margin in respect of any
Class of Replacement Term Loans shall be the applicable percentages per annum
set forth in the relevant agreement, (y) the Applicable Margin in respect of any
Class of Refinancing Revolving Credit Commitments, any Class of Refinancing
Revolving Credit Loans or any Class of Refinancing Term Loans shall be the
applicable percentages per annum set forth in the applicable Refinancing
Amendment and (z) in the case of the Initial Term Loans, the Applicable Margin
shall be increased as, and to the extent, necessary to comply with the
provisions of Section 2.14.
In the event that any financial statement or certificate delivered pursuant to
Section 6.01 or 6.02(a) is shown to be inaccurate (at a time when this Agreement
is in effect and unpaid Obligations under this Agreement are outstanding (other
than contingent obligations in respect of which no assertion of liability
(whether oral or written) and no claim or demand for payment (whether oral or
written) has been made (and, in the case of Obligations for indemnification, no
notice for indemnification has been issued by the indemnitee) at such time), and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (x) the Borrower Representative
shall immediately deliver to the Administrative Agent a correct Compliance
Certificate required by Section 6.02(a) for such Applicable Period and (y) the
Borrowers shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period. Nothing in this paragraph shall limit the rights of the
Administrative Agent or any Lender under Section 2.08(b) or Article VIII.
“Applicable Requirements” shall mean, in respect of any Indebtedness, that such
Indebtedness satisfies the following requirements:
(a)    (i) if such Indebtedness is secured on a pari passu basis by the
Collateral, such Indebtedness shall not mature earlier than the Latest Maturity
Date of the Term Loans outstanding at the time of incurrence of such
Indebtedness, and (ii) in the case of any other Indebtedness, such Indebtedness
shall not mature earlier than 91 days after the Latest Maturity Date of the Term
Loans outstanding at the time of incurrence of such Indebtedness;
(b)    (i) in respect of any Indebtedness that is not revolving in nature, such
Indebtedness does not have greater amortization or mandatory prepayments than
the Initial Term Loans and (ii) in respect of any Indebtedness that is revolving
in nature, such Indebtedness shall not mature earlier than the Maturity Date of
the Revolving Credit Facility or have amortization or scheduled mandatory
commitment reductions (other than at maturity);
(c)    such Indebtedness shall have a Weighted Average Life to Maturity not
shorter than the remaining Weighted Average Life to Maturity of the Term Loans
outstanding at the time of incurrence of such Indebtedness;
(d)    if such Indebtedness is secured by the Collateral, a Senior
Representative acting on behalf of the holders of such Indebtedness has become
party to a Customary Intercreditor Agreement (or any Customary Intercreditor
Agreement has been amended or replaced in a manner reasonably acceptable to the
Borrower Representative and the Administrative Agent, which results in such
Senior Representative having rights to share in the Collateral on a pari passu
basis or a junior lien basis, as applicable);
(e)    if such Indebtedness is subordinated in right of payment to the
Obligations, then such Indebtedness shall be subordinated on terms reasonably
satisfactory to the Administrative Agent;
(f)    if such Indebtedness is secured on a pari passu basis by the Collateral,
(i) if the All-In Yield in respect of such Indebtedness exceeds the All-In Yield
in respect of any then-existing Initial Term Loans by more than 0.50%, the
Applicable Margin of such then existing Initial Term Loans shall be adjusted
such that the All-In Yield of such then existing Initial Term Loans equals the
All-In Yield of such Indebtedness minus 0.50%; provided that if such
Indebtedness includes a Eurodollar Rate floor greater than 1.00% per annum or an
ABR floor greater than 2.00% per annum, such differential between the Eurodollar
Rate floor or the ABR floor, as the case may be, shall be equated to the
applicable All-In Yield for purposes of determining whether an increase to the
interest rate margin under the Initial Term Loans shall be required, but only to
the extent an increase in the Eurodollar Rate floor or ABR floor in the Initial
Term Loans, as the case may be, would cause an increase in the interest rate
then in effect thereunder, and in such case, the Eurodollar Rate floor or ABR
floor (but not the interest rate margin), applicable to the Initial Term Loans
shall be increased to the extent of such differential between the Eurodollar
Rate floors or ABR floors, as the case may be, and (ii) if the All-In Yield in
respect of such Indebtedness constituting revolving loan commitments exceeds the
All-In Yield in respect of any then-existing Revolving Credit Commitments by
more than 0.50%, the Applicable Margin of such then existing Revolving Credit
Commitments shall be adjusted such that the All-In Yield of such then existing
Revolving Credit Commitments equals the All-In Yield of such Indebtedness minus
0.50%, effective upon the incurrence of such Indebtedness;
(g)    to the extent such Indebtedness is secured, it is not secured by any
property or assets of any Consolidated Party other than the Collateral (it being
agreed that such Indebtedness shall not be required to be secured by all of the
Collateral); provided that Indebtedness that may be incurred by Restricted
Subsidiaries that are not Guarantors pursuant to Section 7.03(r) may be secured
by assets of such Restricted Subsidiaries;
(h)    such Indebtedness shall not be guaranteed by any Person other than any
Loan Party and shall not have any obligors other than any Loan Party, other than
to the extent such Indebtedness may be incurred by a Person other than a Loan
Party pursuant to Section 7.03(r);
(i)    the other terms and conditions of such Indebtedness (excluding pricing,
fees, rate floors, premiums, optional prepayment or optional redemption
provisions) are (i) not materially less favorable (when taken as a whole) to the
Consolidated Parties than those set forth in the Loan Documents (when taken as a
whole) or (ii) on customary terms for “high yield” notes of the type being
incurred at the time of incurrence (it being agreed that such Indebtedness may
be in the form of notes or a credit agreement), except in each case for
covenants or other provisions contained in such Indebtedness that are applicable
only after the then Latest Maturity Date; and
(j)    the holders of such Indebtedness may participate on a pro rata basis or
less than pro rata basis (but not on a greater than pro rata basis) in any
voluntary or mandatory prepayments of Term Loans then outstanding;
provided that a certificate of a Responsible Officer of the Borrower
Representative delivered to the Administrative Agent at least five Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower
Representative has determined in good faith that such terms and conditions
satisfy the requirements of this definition, shall be conclusive evidence that
such terms and conditions satisfy the requirements of this definition unless the
Administrative Agent notifies the Borrower Representative within such five
Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees).
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class and (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders.
“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents.”
“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.
“Arranger” means BMO Capital Markets Corp., in its capacity as sole lead
arranger and sole bookrunner under this Agreement.
“Assignee” has the meaning set forth in Section 10.07(b).
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit I hereto or any other form approved by the Administrative
Agent.
“Assignment Taxes” has the meaning set forth in Section 3.01(b).
“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“AUM” shall mean assets of any Person (whether held on the BD Subsidiary's
brokerage platform or held by a mutual fund, insurance company or other Person
or otherwise under management pursuant to an Advisory Contract) for which HDV
Holdings or one of its Subsidiaries is the investment adviser, broker-dealer or
agent of record.
“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).
2    “Available Amount” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:
(a)    100% of the aggregate cumulative amount, not less than zero, of Retained
Excess Cash Flow for all Excess Cash Flow Periods completed after the Closing
Date and prior to the date of determination, plus
(b)    100% of the aggregate amount of contributions to the common capital of
Holdings or the net proceeds of the issuance of Qualified Equity Interests of
Holdings contributed, directly or indirectly, to any Borrower as a contribution
to the common capital of such Borrower, received in cash and Cash Equivalents
after the Closing Date (other than any amount designated as a Cure Amount or any
amount that is received from Parent pursuant to Section 4.01 of the Parent
Guaranty), minus
(c)    any amount of the Available Amount used to make Investments pursuant to
Section 7.02(s) after the Closing Date and prior to such time, minus
(d)    any amount of dividends, distributions or other Restricted Payments
pursuant to Section 7.06(h) after the Closing Date and prior to such time, minus
(e)    any amount of the Available Amount used to make payments or distributions
in respect of Junior Financings pursuant to Section 7.13 after the Closing Date
and prior to such time.
“Availability Period” means, with respect to the Revolving Credit Commitments,
the period from and including the Closing Date to the earliest of (a) the
Maturity Date of the Revolving Credit Facility, (b) the date of termination of
the aggregate Revolving Credit Commitments pursuant to Section 2.06, and (c) the
date of termination of the commitment of each Lender to make Loans and of the
obligation of the L/C Issuers to make L/C Credit Extensions pursuant to Section
8.02.
“Bail-in Action” means the application of any write-down or conversion powers by
an EEA Resolution Authority in respect of any liability of an EEA Financial
Institution.
“Bank” means any Person that is a Lender, Agent or an Arranger, or an Affiliate
of any of the foregoing, at the time it enters into a Secured Hedge Agreement or
a Treasury Services Agreement (notwithstanding that such Bank may cease to be a
Lender, an Agent, an Arranger or an Affiliate of any of the foregoing after
entering into a Secured Hedge Agreement or a Treasury Services Agreement), as
applicable, in its capacity as a party thereto and that (other than in the case
of an Agent, Arranger or Affiliate of the foregoing) has been specifically
designated a “Bank” with respect to such Secured Hedge Agreement or Treasury
Services Agreement, as applicable, in a writing from the Borrower Representative
to the Administrative Agent, and (other than a Person already party hereto as a
Lender, Agent or Arranger) that delivers to the Administrative Agent a letter
agreement reasonably satisfactory to it (i) appointing the Administrative Agent
as its agent under the applicable Loan Documents and (ii) agreeing to be bound
by Sections 10.05, 10.15 and 10.16 and Article IX as if it were a Lender.
“BD Subsidiary” shall mean H.D. Vest Investment Securities, Inc.
“Borrower” and “Borrowers” have the meanings set forth in the introductory
paragraph to this Agreement.
“Borrower Materials” has the meaning set forth in Section 6.01.
“Borrower Representative” means TaxACT.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York, and, if such day relates to any Eurodollar
Rate Loan, means any such day that is also a London Banking Day.
“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrowers and
their Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrowers and their Restricted Subsidiaries.
“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.
“Cash Collateral” has the meaning set forth in Section 2.03(g).
“Cash Collateral Account” means a blocked account at a commercial bank selected
by the Administrative Agent, in the name of the Administrative Agent and under
the sole dominion and “control” (within the meaning of the UCC) of the
Administrative Agent, and otherwise established in a manner reasonably
satisfactory to the Administrative Agent.
“Cash Collateralize” has the meaning set forth in Section 2.03(g).
3    “Cash Equivalents” means any of the following types of Investments, to the
extent owned by any Consolidated Party:
(a)    Dollars;
(b)    readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
having average maturities of not more than 12 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;
(c)    time deposits or eurodollar time deposits with, insured certificates of
deposit, bankers’ acceptances or overnight bank deposits of, or letters of
credit issued by, any commercial bank that (i) is a Lender or (ii)(A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $500,000,000 or $250,000,000 in the
case of any non-U.S. bank (any such bank in the foregoing clauses (i) or (ii)
being an “Approved Bank”), in each case with maturities not exceeding 12 months
from the date of acquisition thereof;
(d)    commercial paper and variable or fixed rate notes issued by an Approved
Bank (or by the parent company thereof) or any variable or fixed rate note
issued by, or guaranteed by, a corporation (other than structured investment
vehicles and other than corporations used in structured financing transactions)
and rated A-1 (or the equivalent thereof) or better by S&P or Prime-1 (or the
equivalent thereof) or better by Moody’s, in each case with maturities of not
more than 12 months from the date of acquisition thereof;
(e)    marketable short-term money market and similar funds having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrower Representative) and, in each case, maturing within 12 months after the
date of creation or acquisition thereof;
(f)    repurchase obligations for underlying securities of the types described
in clauses (b), (c) and (e) above entered into with any Approved Bank;
(g)    readily marketable direct obligations with average maturities of 12
months or less from the date of acquisition issued by any state, commonwealth or
territory of the United States, or any political subdivision or taxing authority
thereof, in each case having an investment grade rating from either S&P or
Moody’s (or the equivalent thereof);
(h)    Investments (other than in structured investment vehicles and structured
financing transactions) with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;
(i)    securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any Approved Bank;
(j)     in the case of any Foreign Subsidiary, such local currencies in those
countries in which such Foreign Subsidiary transacts business from time to time
in the ordinary course of business;
(k)    Investments, classified in accordance with GAAP as Current Assets of any
Consolidated Party, in money market investment programs which are registered
under the Investment Company Act of 1940 or which are administered by financial
institutions having capital of at least $500,000,000, and, in either case, the
portfolios of which are limited such that substantially all of such Investments
are of the character, quality and maturity described in clauses (a) through (i)
above; and
(l)    investment funds investing at least 95% of their assets in securities of
the types described in clauses (a) through (k) above.
4    “Cash Management Obligations” means obligations owed by any Consolidated
Party to any Bank in respect of any overdraft and related liabilities arising
from treasury, depository, credit card, debit card and cash management services
or any automated clearing house transfers of funds, in each case, pursuant to a
Treasury Services Agreement, in each case, to the extent designated by the
Borrower Representative and such Bank as “Cash Management Obligations” in
writing to the Administrative Agent. The designation of any Cash Management
Obligations shall not create in favor of such Bank any rights in connection with
the management or release of any Collateral or of the obligations of any
Guarantor under the Loan Documents.
“Casualty Event” means any event that gives rise to the receipt by any
Consolidated Party of any insurance proceeds or condemnation awards in respect
of any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.
“Certain Funds Provision” has the meaning set forth in the Commitment Letter.
“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Code.


5    “Change of Control” shall be deemed to occur if:
(a)    any “person” or “group” (within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act as in effect on the Closing Date, but excluding any
employee benefit plan of such person and its Subsidiaries and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) shall have, directly or indirectly, acquired
beneficial ownership of Equity Interests representing 35% or more of the
aggregate voting power represented by the issued and outstanding Equity
Interests of Parent;
(b)    excluding the replacement of members of the Board of Directors of HDV
Holdings or HD VEST within 30 days from the consummation of the Acquisition, a
majority of the Board of Directors of any Holding Company or either Borrower is
replaced over a two-year period from the directors who constituted the
respective Board of Directors at the beginning of such period, and such
replacement shall not have been approved by a vote of at least a majority of the
Board of Directors of any Holding Company or either Borrower, as applicable,
then still in office who either were members of such Board of Directors at the
beginning of such period or whose election as a member of such Board of
Directors was previously so approved;
(c)    a “change of control” (or similar event) shall occur in any document
pertaining to any Indebtedness of any Consolidated Party with an aggregate
outstanding principal amount in excess of the Threshold Amount;
(d)    Parent shall cease to own directly, beneficially and of record, 100% of
the issued and outstanding Equity Interests of Holdings;
(e)    Holdings shall cease to own directly, beneficially and of record, (i)
100% of the issued and outstanding Equity Interests of TaxACT or (ii) at least
95% of the issued and outstanding Equity Interests of Baseball;
(f)    Baseball shall cease to own, directly, beneficially and of record, 100%
of the issued and outstanding Equity Interests of either HDV Holdings or HD
Vest;
(g)    HDV Holdings shall cease to own, directly, beneficially and of record,
100% of the issued and outstanding Equity Interests of HD Vest; and
(h)    HDVest shall cease to own, directly, beneficially and of record, 100% of
the issued and outstanding Equity Interests of the BD Subsidiary and the
Advisory Services Subsidiary.
“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Extended Revolving Credit
Commitments of a given Extension Series, Refinancing Revolving Credit
Commitments of a given Refinancing Series, Initial Term Commitments, Incremental
Term Commitments, Refinancing Term Commitments of a given Refinancing Series or
Commitments in respect of Replacement Term Loans and (c) when used with respect
to Loans or a Borrowing, refers to whether such Loans, or the Loans comprising
such Borrowing, are Revolving Credit Loans, Revolving Credit Loans under
Extended Revolving Credit Commitments of a given Extension Series, Incremental
Revolving Loans, Revolving Credit Loans under Refinancing Revolving Credit
Commitments of a given Refinancing Series, Initial Term Loans, Extended Term
Loans of a given Extension Series, Incremental Term Loans, Refinancing Term
Loans of a given Refinancing Series or Replacement Term Loans. Commitments (and
in each case, the Loans made pursuant to such Commitments) that have different
terms and conditions shall be construed to be in different Classes. Commitments
(and, in each case, the Loans made pursuant to such Commitments) that have the
same terms and conditions shall be construed to be in the same Class.
“Closing Date” means December 31, 2015.
“Closing Date Material Adverse Effect” means (all defined terms used in this
sentence and defined in the Acquisition Agreement to have the meanings set forth
in the Acquisition Agreement): any change, effect, event, occurrence, state of
facts or development that, individually or in the aggregate, is or would
reasonably be expected to be materially adverse to (a) the business, assets,
liabilities, financial condition or results of operations of the Company and its
Subsidiaries taken as a whole or (b) the consummation of the transactions
contemplated by the Acquisition Agreement; provided, however, that none of the
following shall be deemed, either alone or in combination, to constitute, and
none of the following shall be taken into account in determining whether there
has been or will be, a Closing Date Material Adverse Effect: any change, effect,
event, occurrence, state of facts or development attributable to (i) the
negotiation, execution, announcement or pendency of the transactions
contemplated by the Acquisition Agreement, including the impact thereof on
relationships, contractual or otherwise, with, or actual or potential loss or
impairment of, customers, suppliers, partners or employees, or on revenue,
profitability and cash flows; (ii) conditions affecting the industry in which
the Company and its Subsidiaries participate, the U.S. or world economy as a
whole or the U.S. or global capital or financial markets in general or the
markets in which the Company and its Subsidiaries operate; (iii) compliance with
the terms of, or the taking of any action required by, the Stock Purchase
Agreement; (iv) the taking of any action, or failing to take any action, at the
request of New Sub, or the taking of any action by New Sub, in each case, with
the prior written consent for the underlying action by the Lead Arranger; (v)
any change in applicable Laws or the interpretation thereof; (vi) actions
required to be taken under applicable Laws; (vii) any change in GAAP or other
accounting requirements or principles; (viii) any change in the cost or
availability or other terms of any financing to be obtained by New Sub; (ix) any
failure (as distinguished from any change, effect, event, occurrence, state of
facts or development giving rise to or contributing to such failure) by the
Company and its Subsidiaries to meet financial forecasts, projections or
estimates; or (x) national or international political or social conditions,
including the commencement, continuation or escalation of a war, material armed
hostilities or other material international or national calamity or act of
terrorism; except in each of the foregoing clauses (ii), (v), (vi), (vii) or
(x), excluding any such change, effect, event, occurrence, state of facts or
development that has a disproportionate effect on the Company or its
Subsidiaries in comparison to other participants in industries in which the
Company and its Subsidiaries operate.
“Closing Fees” has the meaning set forth in Section 2.09(c).
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time (unless as specifically provided otherwise).
“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Assets” as defined in any other Collateral Document
and any other assets pledged pursuant to any Collateral Document (but in any
event excluding the Excluded Assets).
“Collateral Agent” means Bank of Montreal, in its capacity as collateral agent
under any of the Collateral Documents, or any successor collateral agent.


6    “Collateral and Guarantee Requirement” means, at any time, the requirement
that:
(a)    the Administrative Agent shall have received each Collateral Document
required to be delivered (i) on the Closing Date, pursuant to
Section 4.01(a)(iv) and (ii) at such time as may be designated therein, pursuant
to the Collateral Documents or Section 6.11 or 6.13, subject, in each case, to
the limitations and exceptions of this Agreement, duly executed by each Loan
Party thereto;
(b)    all Obligations shall have been (i) unconditionally guaranteed by each
Holding Company, each Borrower and each existing and subsequently acquired or
organized Restricted Subsidiary of the Borrowers that is a direct or indirect
wholly-owned Material Domestic Subsidiary (other than any Excluded Subsidiary)
including those that are listed on Schedule I hereto (each, a “Guarantor”) and
(ii) guaranteed by Parent pursuant to the Parent Guaranty; provided that
recourse to Parent shall be limited solely to Parent’s Equity Interests in
Holdings and the proceeds thereof;
(c)    the Obligations and the Guaranty shall have been secured by a
first-priority security interest (subject to Liens permitted by Section 7.01) in
(i) all of the Equity Interest of each Holding Company, (ii) all of the Equity
Interests of each Borrower, (iii) all of the Equity Interests of each
wholly-owned Restricted Subsidiary that is a Material Domestic Subsidiary, and
(iv) 65% of the voting stock and 100% of the non-voting stock of each first-tier
CFC or CFC Holding Company (other than, in each case of foregoing clauses (i),
(ii) and (iii), to the extent constituting an Excluded Asset);
(d)    except to the extent otherwise provided hereunder, including subject to
Liens permitted by Section 7.01, or under any Collateral Document, the
Obligations and the Guaranty shall have been secured by a perfected
first-priority security interest (to the extent such security interest may be
perfected by delivering certificated securities, filing financing statements
under the Uniform Commercial Code or making any necessary filings with the
United States Patent and Trademark Office or United States Copyright Office or
to the extent required in the Security Agreement) in the Collateral of Parent,
the Borrowers and each Guarantor (including accounts, inventory, equipment,
investment property, contract rights, applications and registrations of
intellectual property filed in the United States, other general intangibles,
Material Real Property, intercompany notes, cash, deposit accounts, securities
accounts and proceeds of the foregoing), in each case, (i) with the priority
required by the Collateral Documents and (ii) subject to exceptions and
limitations otherwise set forth in this Agreement (for the avoidance of doubt,
including the limitations and exceptions set forth in Section 4.01) and the
Collateral Documents; and
(e)    the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Material Real Property (other than Excluded
Assets) owned by a Borrower or a Guarantor and required to be delivered pursuant
to Sections 6.11 and 6.13 (the “Mortgaged Properties”) duly executed and
delivered by the applicable Loan Party, (ii) a title insurance policy for such
property available in each applicable jurisdiction (the “Mortgage Policies”)
insuring the Lien of each such Mortgage as a valid first-priority Lien on the
property described therein, free of any other Liens except as permitted by
Section 7.01, together with such endorsements, coinsurance and reinsurance and
in such amounts as the Administrative Agent may reasonably request, (iii) a
completed Life-of-Loan Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrowers and each other Loan Party relating thereto) and, if
any improvements on any Mortgaged Property are located within an area designated
a “flood hazard area,” evidence of such flood insurance as may be required under
Section 6.07, (iv) ALTA surveys in form and substance reasonably acceptable to
the Administrative Agent or such existing surveys together with no-change
affidavits sufficient for the title company to remove all standard survey
exceptions from the Mortgage Policies and issue the endorsements required in
clause (ii) above and (v) such legal opinions and other documents as the
Administrative Agent may reasonably request with respect to any such Mortgaged
Property;
provided, however, that (i) the foregoing definition shall not require, and the
Loan Documents shall not contain any requirements as to, (A) the creation or
perfection of pledges of, security interests in, Mortgages on, or the obtaining
of title insurance, surveys, abstracts or appraisals or taking other actions
with respect to any Excluded Assets, (B) the perfection of pledges of or
security interests in motor vehicles and other assets subject to certificates of
title to the extent a Lien thereon cannot be perfected by the filing of a
Uniform Commercial Code financing statement (or the equivalent) or (C) the
obtaining of any landlord waivers, estoppels or collateral access letters, and
(ii) the Liens required to be granted from time to time pursuant to the
Collateral and Guarantee Requirement shall be subject to exceptions and
limitations set forth in this Agreement and the Collateral Documents.
The Administrative Agent may grant extensions of time for the perfection of
security interests in, or the delivery of the Mortgages and the obtaining of
title insurance and surveys with respect to, particular assets and the delivery
of assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) or any other
compliance with the requirements of this definition where it reasonably
determines, in consultation with the Borrower Representative, that perfection or
compliance cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement, the Collateral
Documents or any other Loan Documents.
No actions in any non-U.S. jurisdiction or required by the Laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located or titled outside of the U.S. or to perfect such security
interests (it being understood that there shall be no security agreements or
pledge agreements governed under the Laws of any non-U.S. jurisdiction).
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Parent Guaranty, each Customary Intercreditor Agreement, the
Intellectual Property Security Agreements, the Mortgages, collateral
assignments, Security Agreement Supplements, the Control Agreements, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 4.01(a)(iv), 6.11 or 6.13 and each of
the other agreements, instruments or documents that creates or purports to
create a Lien or Guarantee in favor of the Administrative Agent or the
Collateral Agent for the benefit of the Secured Parties.
“Committed Loan Notice” means a written notice of (a) a Borrowing, (b) a
conversion of Loans from one Type to the other or (c) a continuation of
Eurodollar Rate Loans pursuant to Section 2.02(a), which shall be substantially
in the form of Exhibit A-1 hereto.
“Commitment” means a Revolving Credit Commitment, Extended Revolving Credit
Commitment of a given Extension Series, Revolving Commitment Increase,
Refinancing Revolving Credit Commitment of a given Refinancing Series, Initial
Term Commitment, Incremental Term Commitment, Refinancing Term Commitment of a
given Refinancing Series or a Commitment in respect of Replacement Term Loans,
as the context may require.
“Commitment Letter” means the Commitment Letter, dated October 14, 2015, among
Parent, the Lead Arranger, and the Affiliates of the Lead Arranger party
thereto.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit B hereto.
“Connection Income Taxes” means any Taxes that are imposed on or measured by net
income (however denominated) or that are franchise Taxes or branch profits
Taxes, in each case as a result of any present or former connection between a
Lender or Agent and jurisdiction imposing such Tax (other than any connections
arising solely from executing, delivering, being a party to, performing its
obligations under, receiving payments under, receiving or perfecting a security
interest under, engaging in any other transaction pursuant to, or enforcing, any
Loan Document, or selling or assigning an interest in a Loan or Loan Document).
“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:
(a)    without duplication and, to the extent deducted (and not added back or
excluded) in arriving at such Consolidated Net Income, the sum of the following
amounts for such period with respect to the Consolidated Parties:
(i)    Consolidated Interest Expense for such period;
(ii)    without duplication, income and franchise tax expense during such
period;
(iii)    amortization (including, without limitation, amortization of OID (for
avoidance of doubt, including any Transaction Expenses attributable to OID)),
depreciation and other non-cash charges for such period (except to the extent
that such non-cash charges represent an accrual or reserve for potential cash
charges to be taken in the future);
(iv)    (A) extraordinary charges, expenses or losses (including legal expenses
in connection therewith) and (B) unusual or non-recurring charges, expenses or
losses (including legal expenses in connection therewith) in an aggregate amount
for all cash items added pursuant to this subclause (B) and clause (vi) not to
exceed (1) 10% of Consolidated EBITDA for such Test Period and (2) when
aggregated with the aggregate amount for all cash items added pursuant to any
pro forma adjustments during such period pursuant to Section 1.09 and clauses
(a)(vi), (a)(vii) and (a)(ix) of the definition of “Consolidated EBITDA,” 15% of
Consolidated EBITDA for such Test Period (giving pro forma effect to the
relevant Specified Transaction (but not to any cost savings or synergies));
(v)    non-cash charges, expenses or losses (except to the extent that such
non-cash charges represent an accrual or reserve for potential cash charges to
be taken in the future);
(vi)    integration costs, transition costs, consolidation and restructuring
costs, costs incurred during such period in connection with any non-recurring
strategic initiatives, acquisitions and non-recurring intellectual property
development after the Closing Date, other non-recurring business optimization
expenses or consulting programs (including non-recurring costs and expenses
relating to business optimization programs, new systems design, technology
upgrades and implementation costs), and other restructuring charges, accruals or
reserves (including restructuring costs related to acquisitions after the
Closing Date and “growth projects”), in each case determined on a consolidated
basis in accordance with GAAP and to the extent deducted in computing
Consolidated Net Income for such period, in an aggregate amount for all cash
items added pursuant to this clause (vi) and subclause (B) of clause (iv) not to
exceed (1) 10% of Consolidated EBITDA for such Test Period and (2) when
aggregated with the aggregate amount for all cash items added pursuant to any
pro forma adjustments during such period pursuant to Section 1.09 and clauses
(a)(iv)(B), (a)(vii) and (a)(ix) of the definition of “Consolidated EBITDA,” 15%
of Consolidated EBITDA for such Test Period (giving pro forma effect to the
relevant Specified Transaction (but not to any cost savings or synergies));
(vii)    other customary transaction costs, fees and expenses, or any
amortization thereof, related to the Transactions (including Transaction
Expenses in an amount not to exceed $23,750,000) and, to the extent permitted
under the Loan Documents, any Permitted Acquisitions, Investments pursuant to
Section 7.02(o) and (s), Dispositions, issuances of Equity Interests and
issuances, amendments, modifications, refinancings or repayments of Indebtedness
(in each case, including any such transaction consummated on the Closing Date
and any such transaction undertaken but not completed in an aggregate amount not
to exceed $2,500,000 for all such uncompleted transactions for any such period),
in each case to the extent deducted in computing Consolidated Net Income for
such period and when aggregated with the aggregate amount for all cash items
added pursuant to any pro forma adjustments during such period pursuant to
Section 1.09 and clauses (a)(iv)(B), (a)(vi) and (a)(ix) of the definition of
“Consolidated EBITDA,” not to exceed 15% of Consolidated EBITDA for such Test
Period (giving pro forma effect to the relevant Specified Transaction (but not
to any cost savings or synergies));
(viii)    the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in Baseball
(not in excess of 5% of the issued and outstanding Equity Interests thereof)
deducted in calculating Consolidated Net Income (and not added back in such
period to Consolidated Net Income); and
(ix)    legal expenses and fines related to regulatory proceedings related to
the business of the BD Subsidiary and the Advisory Services Subsidiary in a
cumulative aggregate amount not to exceed $10,000,000, and when aggregated with
the aggregate amount for all cash items added pursuant to any pro forma
adjustments during such period pursuant to Section 1.09 and clauses (a)(iv)(B),
(a)(vi) and (a)(vii) of the definition of “Consolidated EBITDA,” not to exceed
15% of Consolidated EBITDA for such Test Period (giving pro forma effect to the
relevant Specified Transaction (but not to any cost savings or synergies));
minus
(b)    without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period) including non-cash
gains as a result of last-in first -out and/or first-in first-out methods of
accounting, (ii) any net gain from disposed, abandoned or discontinued
operations or product lines, (iii) any extraordinary, unusual or non-recurring
net gains and (iv) the amount of any minority interest income attributable to
minority interests or non-controlling interests of third parties in any
non-wholly-owned Restricted Subsidiary.
7    For the avoidance of doubt, Consolidated EBITDA shall be calculated,
including pro forma adjustments, in accordance with Section 1.09.
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended December 31, 2014, March 31, 2015,
June 30, 2015, and September 30, 2015, Consolidated EBITDA for such fiscal
quarters shall be $7,925,498, $52,333,751, $30,833,242 and $9,296.763,
respectively.
“Consolidated First Lien Net Debt” means, as of any date of determination, (a)
the aggregate principal amount of any Indebtedness described in clause (a) of
the definition of “Consolidated Total Net Debt” outstanding on such date that is
secured by a Lien, on a first lien or pari passu basis with the Facilities
(including Indebtedness incurred pursuant to Section 7.03(e)), on any asset or
property of any Consolidated Party minus (b)(i) Unrestricted cash and Cash
Equivalents that are subject to a Control Agreement in favor of the Collateral
Agent for the benefit of the Secured Parties and (ii) cash and Cash Equivalents
Restricted in favor of the Collateral Agent for the benefit of the Secured
Parties, in each case, (x) that are or should, in accordance with GAAP, be
included on the consolidated balance sheet of Parent with respect to the
Consolidated Parties as of such date, and (y) for all purposes other than the
calculation of Consolidated First Lien Net Leverage Ratio for purposes of
determining the Applicable Margin, in an aggregate amount not to exceed
$50,000,000; provided that Consolidated First Lien Net Debt shall not include
Indebtedness in respect of letters of credit, except to the extent of
unreimbursed amounts thereunder. For the avoidance of doubt, it is understood
that obligations (i) under Swap Contracts and Treasury Services Agreements and
(ii) owed by Unrestricted Subsidiaries do not constitute Consolidated First Lien
Net Debt.
“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.
8    “Consolidated Interest Expense” means, for any period, the sum of the
following determined on a consolidated basis, without duplication, for the
Consolidated Parties in accordance with GAAP, interest expense (including,
without limitation, interest expense attributable to Capital Leases and all net
payment obligations pursuant to Hedge Agreements) for such period.
9    “Consolidated Net Income” means, for any period, the net income (or loss)
of the Consolidated Parties for such period, determined on a consolidated basis,
without duplication, in accordance with GAAP; provided, that in calculating
Consolidated Net Income of the Consolidated Parties for any period, there shall
be excluded the net income (or loss) of any Person (other than a Subsidiary), in
which any Consolidated Party has a joint interest with a third party, except to
the extent such net income is actually paid in cash to any Consolidated Party by
dividend or other distribution during such period.
For the avoidance of doubt, (other than for purposes of calculating Excess Cash
Flow) Consolidated Net Income shall be calculated, including pro forma
adjustments, in accordance with Section 1.09.
“Consolidated Parties” means the Holding Companies, the Borrowers and their
Restricted Subsidiaries.
“Consolidated Secured Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of any Indebtedness described in clause (a) of the
definition of “Consolidated Total Net Debt” outstanding on such date that is
secured by a Lien on any asset or property of any Consolidated Party minus
(b)(i) Unrestricted cash and Cash Equivalents that are subject to a Control
Agreement in favor of the Collateral Agent for the benefit of the Secured
Parties and (ii) cash and Cash Equivalents Restricted in favor of the Collateral
Agent for the benefit of the Secured Parties, in each case, (x) included on the
consolidated balance sheet of Parent with respect to the Consolidated Parties as
of such date and (y) in an aggregate amount not to exceed $50,000,000; provided
that Consolidated Secured Net Debt shall not include Indebtedness in respect of
letters of credit, except to the extent of unreimbursed amounts thereunder. For
the avoidance of doubt, it is understood that obligations (i) under Swap
Contracts and Treasury Services Agreements and (ii) owed by Unrestricted
Subsidiaries, do not constitute Consolidated Secured Net Debt.
“Consolidated Secured Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Secured Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.
“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Consolidated Parties
outstanding on such date, in an amount that would be reflected on the
consolidated balance sheet of Parent with respect to the Consolidated Parties as
of such date in accordance with GAAP (but excluding the effects of any
discounting of Indebtedness under GAAP) consisting of Indebtedness for borrowed
money and all obligations of the Consolidated Parties evidenced by bonds,
debentures, notes, loan agreements or other similar instruments and Attributable
Indebtedness; provided that Consolidated Total Net Debt shall not include
Indebtedness in respect of letters of credit, except to the extent of
unreimbursed amounts thereunder, minus (b) (i) Unrestricted cash and Cash
Equivalents that are subject to a Control Agreement in favor of the Collateral
Agent for the benefit of the Secured Parties and (ii) cash and Cash Equivalents
Restricted in favor of the Collateral Agent for the benefit of the Secured
Parties, in each case, (x) included on the consolidated balance sheet of Parent
with respect to the Consolidated Parties as of such date and (y) in an aggregate
amount not to exceed $50,000,000. For the avoidance of doubt, it is understood
that obligations (i) under Swap Contracts and Treasury Services Agreements and
(ii) owed by Unrestricted Subsidiaries, do not constitute Consolidated Total Net
Debt.
“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period.
“Consolidated Working Capital” means, with respect to the Consolidated Parties
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided that increases or decreases in Consolidated Working Capital shall be
calculated without regard to any changes in Current Assets or Current
Liabilities as a result of (a) any reclassification in accordance with GAAP of
assets or liabilities, as applicable, between current and noncurrent or (b) the
effects of purchase accounting.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning set forth in the definition of “Affiliate.”
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Collateral Agent, executed and delivered by a Consolidated
Party, the Collateral Agent and the applicable securities intermediary (with
respect to a securities account) or bank (with respect to a deposit account).
“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Equal
Priority Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) other Indebtedness incurred
pursuant to a Refinancing Amendment, in each case, issued, incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace, repurchase, retire
or refinance, in whole or part, existing Loans (or, if applicable, unused
Revolving Credit Commitments), or any then-existing Credit Agreement Refinancing
Indebtedness (the “Refinanced Debt”); provided that (i) such Credit Agreement
Refinancing Indebtedness shall have a maturity date that is no earlier than the
Latest Maturity Date (or (A) in the case of Permitted Junior Priority
Refinancing Debt or Permitted Unsecured Refinancing Debt, the date that is 91
days after the Latest Maturity Date and (B) in the case of any Revolving Credit
Facility, the latest maturity date of any then-existing Revolving Credit
Facility) at the time of incurrence and, in the case of Credit Agreement
Refinancing Indebtedness consisting of loans that are not revolving
Indebtedness, a Weighted Average Life to Maturity equal to or greater than that
of the Refinanced Debt (after giving effect to any amortization thereof, but not
any prepayments thereof, prior to the time of such Refinancing) as of the date
of determination, (ii) the covenants, events of default and guarantees of any
such Indebtedness (excluding, for the avoidance of doubt, interest rates
(including through fixed interest rates), interest margins, rate floors, fees,
funding discounts, original issue discounts and optional prepayment or
redemption premiums and terms) shall be identical to, or less favorable to the
lenders thereunder than, those applicable to the Refinanced Debt (other than
covenants or other provisions applicable only to periods after the Latest
Maturity Date (or, in the case of Permitted Junior Priority Refinancing Debt or
Permitted Unsecured Refinancing Debt, the date that is 91 days after the Latest
Maturity Date) at the time of incurrence), (iii) such Indebtedness shall not
have a greater principal amount than the principal amount of the Refinanced Debt
plus accrued interest, fees and premiums (including any tender premium and
prepayment premiums) and penalties (if any) thereon and fees, expenses, original
issue discount and upfront fees incurred in connection with such Refinancing,
(iv) such Refinanced Debt shall be repaid, defeased or satisfied and discharged,
and all accrued interest, fees and premiums (if any) in connection therewith
shall be paid, substantially concurrently with the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained with the Net Cash
Proceeds received from the incurrence or issuance of such Indebtedness and any
corresponding commitments shall immediately terminate, (v) such Credit Agreement
Refinancing Indebtedness shall not require any mandatory repayment, redemption,
repurchase or defeasance (other than (x) in the case of notes or debentures,
customary change of control, asset sale event or casualty or condemnation event
offers and customary acceleration any time after an event of default and (y) in
the case of any Permitted Equal Priority Refinancing Debt, mandatory prepayments
(including redemptions or repurchases or offers to prepay, redeem or repurchase
based on excess cash flow) that are on terms not more favorable to the lenders
or holders providing such Indebtedness than those applicable to the Refinanced
Debt and that share such payments ratably (but not greater than ratable) in any
equivalent voluntary or mandatory prepayments, as applicable, of the Term
Facility unless the Borrowers and the lenders or investors in respect of such
Permitted Equal Priority Refinancing Debt elect lesser payments) prior to the
Latest Maturity Date (or, in the case of Permitted Junior Priority Refinancing
Debt or Permitted Unsecured Refinancing Debt, the date that is 91 days after the
Latest Maturity Date) at the time of such incurrence, (vi) if the Refinanced
Debt is subordinated in right of payment to, or to the Liens securing, the
Obligations, then any Credit Agreement Refinancing Indebtedness shall be
subordinated in right of payment to, or to the Liens securing, the Obligations,
as applicable, pursuant to a Customary Intercreditor Agreement and, if
subordinated in right of payment, on terms reasonably satisfactory to the
Administrative Agent, and (vii) with respect to Credit Agreement Refinancing
Indebtedness consisting of a revolving facility, (A) such Credit Agreement
Refinancing Indebtedness shall have no mandatory scheduled commitment reductions
prior to the maturity date of any existing Revolving Credit Facility (or, if at
such time no Revolving Credit Facility exists, the Latest Maturity Date at the
time of incurrence), (B) any borrowings, repayments, prepayments and commitment
reductions thereunder shall be ratable among such facility, any Revolving Credit
Facility and any other such revolving facility and (C) there shall not be more
than two revolving credit facilities among the revolving facilities constituting
Credit Agreement Refinancing Indebtedness and any Revolving Credit Facility.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Cure Amount” has the meaning set forth in Section 8.04(a).
“Cure Expiration Date” has the meaning set forth in Section 8.04(a).
“Current Assets” means, with respect to the Consolidated Parties on a
consolidated basis at any date of determination, all assets (other than cash and
Cash Equivalents) that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Consolidated Parties as current assets at such
date of determination, other than amounts related to current or deferred Taxes
based on income or profits (but excluding assets held for sale, loans
(permitted) to third parties, pension assets, deferred bank fees and derivative
financial instruments).
“Current Liabilities” means, with respect to the Consolidated Parties on a
consolidated basis at any date of determination, all liabilities that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Consolidated Parties as current liabilities at such date of determination, other
than (a) the current portion of any Indebtedness, (b) accruals for Capital
Expenditures, (c) accruals for current or deferred Taxes based on income or
profits, (d) accruals of any costs or expenses related to restructuring
reserves, (e) any Revolving Credit Exposure or Revolving Credit Loans and (g)
the current portion of pension liabilities.
“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with the incurrence of Indebtedness secured by Liens on the
Collateral intended to rank equal in priority to the Liens on the Collateral
securing the Obligations, a customary intercreditor agreement in form and
substance reasonably acceptable to the Administrative Agent, Required Lenders
and the Borrower Representative, which agreement shall provide that the Liens on
the Collateral securing such Indebtedness shall rank equal in priority to the
Liens on the Collateral securing the Obligations and (b) to the extent executed
in connection with the incurrence of Indebtedness secured by Liens on the
Collateral intended to rank junior to the Liens on the Collateral securing the
Obligations, a customary intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent, Required Lenders and the
Borrower Representative, which agreement shall provide that the Liens on the
Collateral securing such Indebtedness shall rank junior to the Lien on the
Collateral securing the Obligations.
“Debtor Relief Laws” means the U.S. Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Declined Proceeds” has the meaning set forth in Section 2.05(b)(vi).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, without cure
or waiver hereunder, would be an Event of Default.
“Default Rate” means an interest rate equal to (a) the ABR plus (b) the
Applicable Margin, if any, applicable to Term Loans that are ABR Loans plus
(c) 2.00% per annum; provided that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2.00% per annum, in
each case, to the fullest extent permitted by applicable Laws.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of L/C Obligations, within one
Business Day of the date required to be funded by it hereunder, unless such
Lender notifies the Administrative Agent and the Borrower Representative in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable Default, shall be specifically identified in such
writing) has not been satisfied, (b) has notified the Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit (unless such writing
or public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent that it will comply with its funding obligations,
(d) has failed, within two Business Days after request by the Administrative
Agent, to pay any amounts owing to the Administrative Agent or the other
Lenders, or (e) has, or has a direct or indirect parent company that has, after
the Closing Date, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) become the
subject of a Bail-in Action or (iv) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of (x) the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority or
(y) in the case of a solvent Person, the precautionary appointment of an
administrator, guardian, custodian or other similar official by a Governmental
Authority under or based on the Law of the country where such Person is subject
to home jurisdiction supervision if any applicable Law requires that such
appointment not be publicly disclosed, in any such case, where such action does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States of America or from the enforcement of judgments
or writs of attachment on its assets or permit such Person (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of written
notice of such determination to the Borrower Representative, each L/C Issuer and
each Lender.
“Designated Person” means a person or entity:
(a)    listed in the annex to, or otherwise subject to the provisions of, the
Executive Order;
(b)    named as a “Specially Designated National and Blocked Person” (“SDN”) on
the most current list published by OFAC at its official website or any
replacement website or other replacement official publication of such list (the
“SDN List”); or
(c)    in which an entity on the SDN List has 50% or greater ownership interest
or that is otherwise controlled by an SDN.
“Disposition” or “Dispose” means the sale, transfer, license tantamount to a
sale, lease or other disposition (including any sale-leaseback transaction and
any sale or issuance of Equity Interests (other than directors’ qualifying
shares or other shares required by applicable Law) in a Restricted Subsidiary)
of any property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.
“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests and cash in lieu of fractional shares), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control,
asset sale or similar event so long as any rights of the holders thereof upon
the occurrence of a change of control, asset sale or similar event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments and the
termination of all outstanding Letters of Credit (unless the Outstanding Amount
of the L/C Obligations related thereto has been Cash Collateralized,
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer)), (b) is redeemable at the option of the holder thereof
(other than (i) solely for Qualified Equity Interests and cash in lieu of
fractional shares or (ii) as a result of a change of control, asset sale or
similar event so long as any rights of the holders thereof upon the occurrence
of a change of control, asset sale or similar event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments and the termination of all
outstanding Letters of Credit (unless the Outstanding Amount of the L/C
Obligations related thereto has been Cash Collateralized, back-stopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer or deemed
reissued under another agreement reasonably acceptable to the applicable L/C
Issuer)), in whole or in part, (c) provides for the scheduled payments of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Latest Maturity Date at the time of issuance of such Equity Interests; provided
that if such Equity Interests are issued (x) pursuant to a plan for the benefit
of employees of Holdings (or any direct or indirect parent thereof) or any other
Consolidated Party or (y) by any such plan to any such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because they
may be required to be repurchased by the Borrowers or any of their Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.
“Disqualified Lenders” shall mean the Persons identified in writing to the
Administrative Agent prior to the Closing Date. A list of the Disqualified
Lenders will be posted by the Administrative Agent on the Platform and available
for inspection by all Lenders.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” has the meaning set forth in Section 10.07(a)(i).
“Enforcement Qualifications” has the meaning set forth in Section 5.04.
“Environment” means indoor air, ambient air, surface water, groundwater, land
surface, subsurface strata or sediment, and natural resources such as wetlands,
flora and fauna or as otherwise defined in any Environmental Law.
“Environmental Laws” means any applicable Law relating to the prevention of
pollution or the protection of the Environment and natural resources, and the
protection of worker health and safety as it relates to exposure to Hazardous
Materials, including any applicable provisions of the Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et
seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Clean
Water Act, 33 U.S.C. § 1251 et seq., the Clean Air Act, 42 U.S.C. § 7401 et
seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., and the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq., and all analogous state or
local statutes, and the regulations promulgated pursuant thereto.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Subsidiary directly
or indirectly resulting from or based upon (a) noncompliance with any
Environmental Law including any failure to obtain, maintain or comply with any
Environmental Permit, (b) the generation, use, handling, transportation, storage
or treatment of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract or agreement to the extent pursuant to which liability is
assumed or imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Contribution” means equity contributions (including, without limitation,
the contribution of Holdings’ Equity Interests in TaxACT) or, in the case of
Rollover Equity, exchanges (including Equity Interests issued by Baseball to
certain existing management shareholders of HDV Holdings (collectively,
“Rollover Equity”)) in the form of (i) common equity or preferred equity or
convertible preferred equity that are not Disqualified Equity Interests, in each
case having customary provisions reasonably satisfactory to the Administrative
Agent or (ii) other Equity Interests having terms reasonably acceptable to the
Lead Arranger, in each case (other than in the case of Rollover Equity and the
contribution of Holdings’ Equity Interests in TaxACT) made in cash directly or
indirectly to Holdings by Parent and further contributed directly or indirectly
to Borrowers, and in an aggregate amount not less than $186,000,000); provided
that, on the Closing Date, (A) Parent shall own directly, beneficially and of
record, 100% of the issued and outstanding Equity Interests of Holdings, (B)
Holdings shall own directly, beneficially and of record, (1) 100% of the issued
and outstanding Equity Interests of TaxACT or (2) at least 95% of the issued and
outstanding Equity Interests of Baseball; (C) Baseball shall own, directly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of either HDV Holdings or HD Vest; and (D) HDV Holdings shall own, directly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of HD Vest.
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities); provided, that any instrument evidencing
Indebtedness convertible or exchangeable for Equity Interests shall not be
deemed to be Equity Interests unless and until such instrument is so converted
or exchanged.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Restricted Subsidiary within
the meaning of Section 414(b) or (c) of the Code or Section 4001 of ERISA (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a “substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization (within the meaning
of Section 4241 of ERISA) or insolvent (within the meaning of Section 4245 of
ERISA) or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); (d) a determination that any
Pension Plan is in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (e) the filing of a notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(f) an event or condition which constitutes grounds under Section 4042 of ERISA
for, and that would reasonably be expected to result in, the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (g) with respect to a Pension Plan, the failure to satisfy the minimum
funding standard of Sections 412 or 430 of the Code or Sections 302 or 303 of
ERISA, whether or not waived, or the filing, pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA, of an application for the waiver of the minimum
funding standard with respect to any Pension Plan; (h) a failure by a Loan
Party, any Restricted Subsidiary or any ERISA Affiliate to make a required
contribution to a Multiemployer Plan; (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which would result in liability to a Loan Party or any
Restricted Subsidiary; (j) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due under Section 4007 of ERISA, upon a Loan
Party, any Restricted Subsidiary or any ERISA Affiliate; (k) the imposition of a
Lien pursuant to Section 430(k) of the Code or pursuant to ERISA with respect to
any Pension Plan; or (l) any condition that constitutes grounds for the
revocation by the IRS of the qualified or tax-exempt status of any Plan or any
trust thereunder that is intended to qualify for tax exempt status under Section
401 or 501 of the Code.
10    “Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum determined by the Administrative Agent at approximately 11:00 a.m.
(London time) on the date that is two Business Days prior to the commencement of
such Interest Period by reference to the interest settlement rates for deposits
in Dollars appearing on Reuters Screen LIBOR01 Page (or otherwise on the Reuters
screen) (the “Published LIBOR Rate”) for a period equal to such Interest Period;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “Eurodollar Rate” shall be
the Interpolated Rate;
(b)    for any interest calculation with respect to an ABR Loan on any date, the
rate per annum determined by the Administrative Agent at approximately 11:00
a.m. (London time) on such date by reference to the Published LIBOR Rate for
deposits in Dollars with a term of one month; provided that, to the extent that
an interest rate is not ascertainable pursuant to the foregoing provisions of
this definition, the “Eurodollar Rate” shall be the Interpolated Rate;
in the case of each of clause (a) and (b) above, multiplied by Statutory
Reserves; provided that if the Eurodollar Rate shall be less than 0%, such rate
shall be deemed to be 0% for purposes of this Agreement; provided further that
notwithstanding the foregoing, the Eurodollar Rate (before giving effect to any
adjustment for Statutory Reserves) shall, in respect of Initial Term Loans only,
be deemed not to be less than 1.00% per annum at any time.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.” Eurodollar Rate Loans shall
be denominated in Dollars.
“Event of Default” has the meaning set forth in Section 8.01.
11    “Excess Cash Flow” means, for any period, an amount equal to:
(a)    the sum, without duplication, of:
(i)    Consolidated Net Income for such period,
(ii)    an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income (except to the extent that such non-cash charges
represent an accrual or reserve for potential cash charges to be taken in any
future period and not included in Consolidated Working Capital),
(iii)    decreases in Consolidated Working Capital for such period,
(iv)    an amount equal to the aggregate net non-cash loss on Dispositions by
the Consolidated Parties during such period (other than sales in the ordinary
course of business) to the extent deducted in arriving at such Consolidated Net
Income,
(v)    expenses deducted from Consolidated Net Income during such period in
respect of expenditures made during any prior period for which a deduction from
Excess Cash Flow was made in such period pursuant to clause (b)(x) or (xi)
below,
(vi)    cash income or gain (actually received in cash) excluded from the
calculation of Consolidated Net Income for such period pursuant to the
definition thereof, and
(vii)    the amount of tax expense deducted from Consolidated Net Income in such
period (including penalties and interest or tax reserves) paid for such period,
minus
(b)    the sum (in each case, to the extent not deducted in calculating
Consolidated Net Income), without duplication, of:
(i)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income, and cash charges included in the
definition of “Consolidated Net Income,”
(ii)    the amount of Capital Expenditures or acquisitions of intellectual
property permitted hereunder to the extent (A) not expensed or accrued during
such period and (B) such Capital Expenditures or acquisitions were financed with
Internally Generated Cash,
(iii)    to the extent financed with Internally Generated Cash, the aggregate
amount of all principal payments of Indebtedness of the Consolidated Parties
(including (A) the principal component of payments in respect of Capitalized
Leases and (B) the amount of any scheduled repayment of Initial Term Loans
pursuant to Section 2.07, Extended Term Loans, Refinancing Term Loans,
Incremental Term Loans or Replacement Term Loans and any mandatory prepayment of
Term Loans pursuant to Section 2.05(b)(ii) to the extent required due to a
Disposition that resulted in an increase to Consolidated Net Income and not in
excess of the lesser of (1) the amount of such increase and (2) the Net Proceeds
of such Disposition, but in each case excluding (X) all other voluntary
prepayments of Term Loans, (Y) all prepayments or repayments in respect of any
revolving credit facility and (Z) the Refinancing, unless accompanied by a
permanent reduction of the related commitments),
(iv)    an amount equal to the aggregate net non-cash gain on Dispositions by
the Consolidated Parties during such period (other than Dispositions in the
ordinary course of business) to the extent included in arriving at such
Consolidated Net Income,
(v)    increases in Consolidated Working Capital for such period,
(vi)    the amount of Permitted Acquisitions made during such period pursuant to
Section 7.02(i) to the extent financed with Internally Generated Cash,
(vii)    the amount of Restricted Payments paid during such period pursuant to
Section 7.06(f) and (g), in each case, to the extent financed with Internally
Generated Cash,
(viii)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Consolidated Parties during such period that are
required to be made in connection with any prepayment of Indebtedness to the
extent that such payments are not expensed during such period or any previous
period, in each case to the extent financed with Internally Generated Cash,
(ix)    the amount of cash taxes (including penalties and interest or tax
reserves) actually paid or currently payable by Parent with respect to such
period and attributable to the Consolidated Net Income of the Consolidated
Parties,
(x)    cash expenditures in respect of Swap Contracts during such period to the
extent not deducted in arriving at such Consolidated Net Income, and
(xi)    reimbursable or insured expenses incurred during such fiscal year to the
extent that such reimbursement has not yet been received and to the extent not
deducted in arriving at such Consolidated Net Income (in which case the
respective reimbursement shall increase Excess Cash Flow in the period in which
it is received).
Notwithstanding anything in the definition of any term used in the definition of
“Excess Cash Flow” to the contrary, all components of Excess Cash Flow shall be
computed for the Consolidated Parties on a consolidated basis.
“Excess Cash Flow Period” means each fiscal year of Holdings commencing with and
including the fiscal year ending December 31, 2016.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Assets” means (i) any fee owned real property (other than Material
Real Properties) and any leasehold rights and interests in real property
(including landlord waivers, estoppels and collateral access letters),
(ii) motor vehicles, airplanes and other assets subject to certificates of title
to the extent perfection of the security interest in such assets cannot be
accomplished by the filing of a UCC financing statement (or equivalent),
(iii) any lease, license or other agreement or any property subject to a
purchase money security interest, capital lease obligation or similar
arrangements, in each case to the extent permitted under the Loan Documents, to
the extent that a grant of a security interest therein would violate or
invalidate such lease, license or agreement, purchase money, capital lease or a
similar arrangement or create a right of termination in favor of any other party
thereto (other than Holdings or any Affiliate), in each case, after giving
effect to the applicable anti-assignment provisions of the UCC or other
applicable Law and any consents that have otherwise been obtained, but excluding
the proceeds and receivables thereof, the assignment of which is expressly
deemed effective under applicable Law notwithstanding such prohibition, provided
that the limitations on pledges or security interests in this clause (iii) shall
(a) not apply to the extent any such limitation is contained in any agreement
that relates to Credit Agreement Refinancing Indebtedness and (b) only apply to
the extent that such limitation is otherwise permitted under Section 7.09,
(iv) any lease, license, permit, property or agreement to the extent that a
grant of a security interest therein is prohibited by applicable Law (including
restrictions in respect of margin stock and financial assistance, fraudulent
conveyance, preference, thin capitalization or other similar laws or
regulations), or any governmental licenses or state or local franchises,
charters and authorizations, other than to the extent such prohibition is
rendered ineffective under the UCC or other applicable Law notwithstanding such
prohibition, or requires governmental or third party consents required pursuant
to applicable Law that have not been obtained, (v) to the extent not permitted
(after the Borrowers’ use of commercially reasonable efforts to provide such
Collateral) by the terms of such Person’s organizational or joint venture
documents (except to the extent such prohibition is rendered ineffective after
giving effect to applicable anti-assignment provisions of the UCC, other than
the proceeds and receivables thereof the assignment of which is expressly deemed
effective under the UCC notwithstanding such prohibition or restriction), Equity
Interests and Margin Stock in any Person other than wholly-owned Restricted
Subsidiaries of either Borrower, (vi) any property or assets to the extent that
the creation or perfection of pledges of, or security interests in, such
property or assets results in material adverse tax consequences to the
Borrowers, as reasonably determined by the Borrower Representative and the
Administrative Agent, (vii) any property subject to a Lien permitted by
Section 7.01(u), (w) or (aa) (to the extent relating to a Lien originally
incurred pursuant to Section 7.01(u) or (w)) to the extent that the granting of
a security interest in such property would be prohibited under the terms of the
Indebtedness secured thereby after giving effect to the applicable
anti-assignment provisions of the UCC, other than the proceeds and receivables
thereof the assignment of which is expressly deemed effective under the UCC
notwithstanding such prohibition or restriction, (viii) any intent-to-use
trademark application prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, to the extent, if any, that, and solely
during the period, if any, in which the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
application under applicable federal law, (ix) particular assets if and for so
long as, if the Administrative Agent reasonably determines in consultation with
the Borrower Representative that the costs of creating or perfecting such
pledges or security interests in such assets or obtaining title insurance,
surveys, abstracts or appraisals in respect of such assets are excessive in
relation to the benefits to be obtained by the Lenders therefrom, (x) assets
owned by Excluded Subsidiaries, (xi) 35% of the voting stock of any first-tier
wholly-owned CFC or CFC Holding Company, (xii) Equity Interests of Excluded
Pledged Subsidiaries, (xiii) any asset or right under any contract, in each case
to the extent that the Collateral Agent may not validly possess a security
interest therein under applicable Law or the creation of a security interest in
such property would require consent, approval, license or authority from a
Person other than the Parent or any of its Subsidiaries or Affiliates, including
any Governmental Authority, that has not otherwise been obtained, except, in
each case, to the extent such requirement is rendered inapplicable under the UCC
or other Law, including, to the extent applicable, any contract rights of any
Restricted Subsidiary of the Borrowers acquired or created after the Closing
Date that is (i) an “investment adviser,” within the meaning of the US
Investment Advisers Act of 1940 that is registered or required to be registered
thereunder; and/or (ii) a "broker" or "dealer" within the meaning of the
Exchange Act that is registered or required to be registered under the Exchange
Act and (xiv) to the extent used exclusively to hold funds in trust for the
benefit of third parties, (A) payroll, payroll, healthcare and other employee
wage and benefit accounts, (B) tax accounts, including, without limitation,
sales tax accounts, (C) escrow, defeasance and redemption accounts and (D)
fiduciary or trust accounts and, in the case of clauses (A) through (D), the
funds or other property held in or maintained in any such account; provided,
however, that Excluded Assets shall not include any Proceeds, substitutions or
replacements of any Excluded Assets referred to in clauses (i) through (xiv)
(unless such Proceeds, substitutions or replacements would independently
constitute Excluded Assets referred to in clauses (i) through (xiv)). For
avoidance of doubt, any asset or right under any contract, in each case to the
extent that the Collateral Agent may not validly possess a security interest
therein under applicable Law or the creation of a security interest in such
property would require consent, approval, license or authority from a Person
other than Parent or any of its Subsidiaries or Affiliates, including any
Governmental Authority, except, in each case, to the extent such requirement is
rendered inapplicable under the UCC or other Laws, including, for the avoidance
of doubt, any contract rights of the BD Subsidiary and any other Subsidiary of
Holdings that is registered as a broker-dealer under the Exchange Act. For the
avoidance of doubt, no Equity Interests of either Borrower, the BD Subsidiary,
the Advisory Services Company or any Holding Company shall constitute Excluded
Assets.
“Excluded Pledged Subsidiary” means (a) any Subsidiary for which the pledge of
its Equity Interests is prohibited by applicable Law or for which governmental
(including regulatory) consent, approval, license or authorization would be
required unless such consent, approval, license or authorization has been
received and (b) any Unrestricted Subsidiary. For the avoidance of doubt, no
Borrower or Holding Company shall be an Excluded Pledged Subsidiary.
“Excluded Subsidiary” means (a) any Subsidiary of either Borrower that is not a
wholly-owned Domestic Subsidiary, (b) any Subsidiary that is prohibited by
applicable Law (including financial assistance, fraudulent conveyance,
preference, capitalization or other similar laws and regulations) or contractual
obligation existing at the time of acquisition thereof after the Closing Date
(but only if the contractual prohibition is not created in contemplation of the
Closing Date or such acquisition and, in any event, only for so long as such
prohibition continues to exist), in each case, from guaranteeing the Obligations
or if guaranteeing the Obligations would require governmental (including
regulatory) consent, approval, license or authorization that has not otherwise
been delivered, (c) any Unrestricted Subsidiaries, (d) any Foreign Subsidiary
that is a CFC, (e) any direct or indirect Subsidiary substantially all the
assets of which consist of the Equity Interests of one or more Foreign
Subsidiaries that are CFCs (“CFC Holding Company”), (f) any Domestic Subsidiary
of a Foreign Subsidiary that is a CFC, (g) the BD Subsidiary and any other
Subsidiary of Holdings that is registered as a broker-dealer under the Exchange
Act and (h) any other Restricted Subsidiary to the extent that the burden or
cost of obtaining a guarantee of the Obligations is excessive in comparison to
the benefit to the Lenders afforded thereby, as reasonably determined by the
Administrative Agent in consultations with the Borrower Representative. For the
avoidance of doubt, none of the Borrowers, the Advisory Services Subsidiary or
any Holding Company shall be an Excluded Subsidiary.
“Excluded Swap Obligation” means, with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act (a
“Swap Obligation”), if, and to the extent that, all or a portion of the
Guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor's failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor or the grant of such
security interest would otherwise have become effective with respect to such
related Swap Obligation but for such Guarantor’s failure to constitute an
“eligible contract participant” at such time. If a Swap Obligation arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal or unlawful under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).
“Executive Order” means Executive Order 13224 signed on September 23, 2001.
“Existing Credit Facility” means (a) the Amended and Restated Term Loan
Agreement, dated as of March 17, 2015 among HDV Holdings, HDVest, certain
Subsidiaries of HDV Holdings, the other guarantors party thereto, the lenders
party thereto and LBC Credit Partners III, LP, as administrative agent, (b) the
Amended and Restated Revolving Credit and Term Loan Agreement, dated as of March
17, 2015 among HDV Holdings, HDVest, certain Subsidiaries of HDV Holdings, the
other guarantors party thereto, the lenders party thereto and Madison Capital
Funding LLC, as administrative agent, and (c) the Credit Agreement, dated as of
August 30, 2013, among TaxACT, the other guarantors party thereto, the lenders
party thereto and Wells Fargo Bank, N.A., as administrative agent.
“Existing Revolver Tranche” has the meaning set forth in Section 2.16(b).
“Existing Term Loan Tranche” has the meaning set forth in Section 2.16(a).
“Extended Revolving Credit Commitments” has the meaning set forth in
Section 2.16(b).
“Extending Revolving Credit Lender” has the meaning set forth in
Section 2.16(c).
“Extended Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from an Extension Amendment.
“Extended Term Loans” has the meaning set forth in Section 2.16(a).
“Extending Term Lender” has the meaning set forth in Section 2.16(c).
“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to the terms of Section 2.16 and the applicable Extension Amendment.
“Extension Amendment” has the meaning set forth in Section 2.16(d).
“Extension Election” has the meaning set forth in Section 2.16(c).
“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.
“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.
“Facility” means the Revolving Credit Facility, a given Extension Series of
Extended Revolving Credit Commitments, a given Refinancing Series of Refinancing
Revolving Credit Loans, the Term Facility, a given Extension Series of Extended
Term Loans, a given Class of Incremental Term Loans or a given Refinancing
Series of Refinancing Term Loans, as the context may require.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means the Fee Letter, dated October 14, 2015, among Parent, the
Lead Arranger, and the Affiliates of the Lead Arranger party thereto.
“FINRA” shall mean the Financial Industry Regulatory Authority, including any
successor agency thereto.
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.
“Foreign Pension Plan” means a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which a Loan Party
or Restricted Subsidiary sponsors or maintains, or to which it makes or is
obligated to make contributions.
“Foreign Plan” means each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement (as amended, waived, supplemented, renewed or otherwise modified
from time to time) whether oral or written, funded or unfunded, sponsored,
established, maintained or contributed to, or required to be contributed to, or
with respect to which any liability is borne, outside the United States of
America, by any Loan Party or Restricted Subsidiary, other than any such plan,
fund, program, agreement or arrangement sponsored by a Governmental Authority.
“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of a
Borrower which is not a Domestic Subsidiary.
“Fraudulent Transfer Laws” has the meaning set forth in Section 11.12.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that, subject to
Section 1.03, if the Borrower Representative notifies the Administrative Agent
that it requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the Closing Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower Representative that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).
“Granting Lender” has the meaning set forth in Section 10.07(h).
“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
“Guaranteed Obligations” has the meaning set forth in Section 11.01.
“Guarantors” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement” and shall include each Holding Company, each Borrower,
each Subsidiary Guarantor and each other Restricted Subsidiary that shall have
become a Guarantor pursuant to Section 6.11. For the avoidance of doubt,
Holdings in its sole discretion may cause any Restricted Subsidiary that is not
a Guarantor to Guarantee the Obligations by causing such Restricted Subsidiary
to execute a joinder to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent, and any such Restricted Subsidiary
shall be a Guarantor, Loan Party and Subsidiary Guarantor hereunder for all
purposes.
“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.
“Hazardous Materials” means all materials, substances or wastes, all pollutants
or contaminants, in any form, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas
and toxic mold that are regulated pursuant to, or which could give rise to
liability under, applicable Environmental Law.
“Holding Company” means each of Holdings, Baseball and HDV Holdings.
“Holdings” has the meaning set forth in the introductory paragraph to this
Agreement.
“Honor Date” has the meaning set forth in Section 2.03(c)(i).
“Immaterial Subsidiary” means any direct or indirect Subsidiary of a Borrower
which is not a Material Domestic Subsidiary or Material Foreign Subsidiary.
“Incremental Amendment” has the meaning set forth in Section 2.14(f).
“Incremental Commitments” has the meaning set forth in Section 2.14(a).
“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(d).
“Incremental Lenders” has the meaning set forth in Section 2.14(c).
“Incremental Loan” has the meaning set forth in Section 2.14(b).
“Incremental Request” has the meaning set forth in Section 2.14(a).
“Incremental Revolving Credit Lender” has the meaning set forth in
Section 2.14(c).
“Incremental Revolving Loan” has the meaning set forth in Section 2.14(b).
“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).
“Incremental Term Lender” has the meaning set forth in Section 2.14(c).
“Incremental Term Loan” has the meaning set forth in Section 2.14(b).
12    “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;
(c)    net obligations of such Person under any Swap Contract to the extent
required to be reflected on a balance sheet of such Person;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services;
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
(f)    all Attributable Indebtedness;
(g)    all obligations of such Person in respect of Disqualified Equity
Interests if and to the extent that the foregoing would constitute indebtedness
or a liability in accordance with GAAP; and
(h)    to the extent not otherwise included above, all Guarantees of such Person
in respect of Indebtedness described in clauses (a) through (g) in respect of
any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited, (B) in the case of the Consolidated Parties,
exclude all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and made in the ordinary
course of business (other than, with respect to Indebtedness of Consolidated
Parties, intercompany Indebtedness owing by any Consolidated Party to any
Unrestricted Subsidiary) and (C) exclude (i) trade accounts and accrued expenses
payable in the ordinary course of business, (ii) any earn-out obligation,
contingent post-closing purchase price adjustments or indemnification payments
in connection with any Permitted Acquisition or permitted Investment, any
acquisition consummated prior to the Closing Date or any permitted Disposition,
unless such obligation is not paid after becoming due and payable,
(iii) accruals for payroll and other liabilities accrued in the ordinary course
of business and (iv) purchase price holdbacks in respect of a portion of the
purchase price of an asset to satisfy warranty or other unperformed obligations
of the respective seller. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of Indebtedness of any Person for purposes of clause
(e) shall be equal to the lesser of (x) the aggregate unpaid amount thereof and
(y) the fair market value of any assets of such Person securing such
Indebtedness or to which such Indebtedness otherwise has recourse.
“Indemnified Taxes” means, with respect to any Agent or any Lender, (A) all
Taxes imposed on or with respect to payments under the Loan Documents other than
(i) any Taxes imposed on or measured by its net income, however denominated,
franchise (and similar) Taxes imposed in lieu of net income Taxes, and branch
profits (or similar) Taxes, in each case imposed by a jurisdiction as a result
of such recipient being organized in or having its principal office or
applicable lending office in such jurisdiction, or as a result of any present or
former connection between such Lender or Agent and such jurisdiction other than
any connections arising solely from executing, delivering, being a party to,
performing its obligations under, receiving payments under, or enforcing, any
Loan Document, (ii) any Taxes attributable to the failure of such Agent or
Lender to deliver the documentation required to be delivered pursuant to
Section 3.01(d), (iii) in the case of a Lender (other than an assignee pursuant
to a request by the Borrower Representative under Section 3.07(a)), any U.S.
withholding Tax that is in effect and would apply to amounts payable hereunder
under the law applicable on the date on which the Lender becomes a party to this
Agreement or acquires an applicable interest in the Loan, or designates a new
Lending Office, except to the extent such Lender (or its assignor, if any) was
entitled, immediately prior to the time of designation of a new Lending Office
(or assignment), to receive additional amounts from the Borrowers or any
Guarantor with respect to such withholding Tax pursuant to Section 3.01, and
(iv) any U.S. federal Taxes imposed under FATCA, and (B) to the extent not
otherwise described in clause (A), Other Taxes.
“Indemnitees” has the meaning set forth in Section 10.05.
“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower Representative, qualified to perform the
task for which it has been engaged and that is independent of Holdings and its
Affiliates.
“Information” has the meaning set forth in Section 10.08.
“Initial Term Commitment” means, as to each Term Lender, its obligation to make
an Initial Term Loan to the Borrowers pursuant to Section 2.01(a) in an
aggregate amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.01 under the caption “Initial Term Commitment” or in the
Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including Section 2.14). The aggregate amount of
the Initial Term Commitments is $400,000,000.
“Initial Term Loans” means the term loans made by the Lenders on the Closing
Date to the Borrowers pursuant to Section 2.01(a).
“Intellectual Property Security Agreement” has the meaning set forth in the
Security Agreement.
“Intercompany Note” means a promissory note substantially in the form of
Exhibit G.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates and (b) as to any ABR Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made.
13    “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter or, to the extent agreed by each Lender of such Eurodollar
Rate Loan, 12 months, as selected by a Borrower in its Committed Loan Notice;
provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(c)    the initial Interest Period following the Closing Date shall be for one
month; and
(d)    no Interest Period shall extend beyond the applicable Maturity Date.
“Internally Generated Cash” means, with respect to any Person, funds of such
Person and its Subsidiaries to the extent not (i) constituting (x) proceeds of
the issuance of (or contributions in respect of) Equity Interests of such
Person, (y) proceeds of the incurrence of Indebtedness by such Person or any of
its Subsidiaries (other than under any revolving credit facility or line of
credit) or (z) proceeds of Dispositions and Casualty Events or (ii) used for any
purpose that would require the utilization of the Available Amount.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the rate as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case the “Screen
Rate”) for the longest period (for which that Screen Rate is available in
Dollars) that is shorter than the Interest Period and (b) the Screen Rate for
the shortest period (for which that Screen Rate is available for Dollars) that
exceeds the Interest Period, in each case, as of approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment at any time shall be the
amount actually invested (measured at the time made), without adjustment for
subsequent increases or decreases in the value of such Investment.
“Investment Adviser” means Persons who are engaged by HDVest or its Subsidiaries
and who are: (a) investment advisers registered under the Investment Advisers
Act or are supervised persons of, or persons associated with, an investment
adviser (in each case as defined in the Investment Advisers Act); and/or (b) are
broker-dealers registered under the Exchange Act (or associated persons thereof,
as defined in the Exchange Act).
“Investment Advisers Act” means the United States Investment Advisers Act of
1940, as amended, and the rules and regulations promulgated thereunder.
“IP Rights” has the meaning set forth in Section 5.15.
“IRS” means the U.S. Internal Revenue Service (or any successor agency).
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer, the applicable Borrower (or any Subsidiary)
or in favor of such L/C Issuer and relating to such Letter of Credit.
“Junior Financing” has the meaning set forth in Section 7.13(a).
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Credit Commitments, Refinancing
Revolving Credit Commitments, Extended Term Loans, Incremental Term Loans,
Refinancing Term Loans, Replacement Term Loans and Refinancing Term Commitments,
in each case as extended in accordance with this Agreement from time to time.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, legally binding guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
legally binding interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, legally
binding requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement. All L/C
Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Fronting Fee” has the meaning set forth in Section 2.03(i).
“L/C Issuer” means Bank of Montreal (directly or through its Affiliates) and any
other Lender that becomes an L/C Issuer in accordance with Section 2.03(k) or
10.07(j), in each case, in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder. If there is
more than one L/C Issuer at any given time, the term L/C Issuer shall refer to
the relevant L/C Issuer(s).
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.10. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“LCT Election” has the meaning set forth in Section 1.08.
“LCT Test Date” has the meaning set forth in Section 1.08.
“Lead Arranger” means BMO Capital Markets Corp.
“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes the Swing Line Lender, the L/C
Issuers and each Additional Lender and Additional Refinancing Lender that
becomes a Lender in accordance with the terms hereof, and their respective
successors and assigns as permitted hereunder, each of which is referred to
herein as a “Lender.”
“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Borrower Representative and the Administrative
Agent.
“Letter of Credit” means any standby letter of credit issued hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the applicable Revolving
Credit Facility.
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$5,000,000 (or such greater amount as may be agreed by the applicable LC Issuer
but in no event to exceed $10,000,000 in the aggregate) and (b) the aggregate
amount of the Revolving Credit Commitments. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Credit Facility.
“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, lien (statutory or other), charge or
other security interest of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to Real Property, and any Capitalized Lease having
substantially the same economic effect as any of the foregoing).
“Limited Condition Transaction” has the meaning set forth in Section 2.14(d)(i).
“Loan” means an extension of credit under Article II by a Lender to any Borrower
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Initial Term Loans, any Incremental Term Loans and any extensions
of credit under any Revolving Commitment Increase, any Extended Term Loans and
any extensions of credit under any Extended Revolving Credit Commitment, any
Refinancing Term Loans and any extensions of credit under any Refinancing
Revolving Credit Commitment and any Replacement Term Loans).
“Loan Documents” means, collectively, (i) this Agreement (including the
schedules hereto), (ii) the Notes, (iii) the Collateral Documents, (iv) any
Refinancing Amendment, Incremental Amendment or Extension Amendment, (v) each
Letter of Credit Application and (vi) any amendment or joinder to this
Agreement.
“Loan Parties” means, collectively, the Borrowers and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“LTM EBITDA” means, as of any date of determination, Consolidated EBITDA
calculated on a trailing twelve-month basis as of the last day of the most
recent Test Period ending prior to such date.
“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board of Governors of the United States Federal Reserve System, or any
successor thereto.
“Master Agreement” shall have the meaning set forth in the definition of “Swap
Contract.”
“Material Adverse Effect” means a material adverse effect on (i) the business,
condition (financial or otherwise), operations, performance, properties or
prospects, in each case, of the Consolidated Parties, taken as a whole, (ii) the
rights and remedies (taken as a whole) of the Administrative Agent hereunder or
under the other Loan Documents or (iii) the ability of a Borrower or a Guarantor
to perform its payment obligations hereunder or under the other Loan Documents.
“Material Domestic Subsidiary” means, at any date of determination, (a) each
Holding Company and each Borrower and (b) each of the Borrowers’ Domestic
Subsidiaries that are Restricted Subsidiaries (i) whose total assets as of the
last day of the most recently ended fiscal quarter of Parent for which financial
statements have been delivered pursuant to Section 6.01(a) or (b) comprised in
the aggregate more than 5.0% of Total Assets as of such date or (ii) whose gross
revenues for such fiscal quarter comprised more than 5.0% of the consolidated
gross revenues of the Consolidated Parties for such fiscal quarter. As of the
Closing Date, all Domestic Subsidiaries of the Borrowers are Material Domestic
Subsidiaries.
“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrowers’ Foreign Subsidiaries that are Restricted Subsidiaries (a) whose total
assets as of the last day of the most recently ended fiscal year of Parent for
which financial statements have been delivered pursuant to Section 6.01(a)
comprised in the aggregate more than 5.0% of Total Assets as of such date or (b)
whose gross revenues for such fiscal year comprised more than 5.0% of the
consolidated gross revenues of the Consolidated Parties for such fiscal year. As
of the Closing Date, the Borrowers do not own, directly or indirectly, any
Foreign Subsidiaries.
“Material Non-Public Information” means information which is (a) not publicly
available, (b) material with respect to the Consolidated Parties or their
respective securities for purposes of United States federal and state securities
laws and (c) of a type that would not be publicly disclosed in connection with
any issuance by any Consolidated Party of debt or equity securities issued
pursuant to a public offering, a Rule 144A offering or other private placement
where assisted by a placement agent.
“Material Real Property” means any fee-owned real property located in the United
States that is owned by any Loan Party and that has a fair market value in
excess of $2,500,000 (at the Closing Date or, with respect to real property
acquired after the Closing Date, at the time of acquisition, in each case, as
reasonably estimated by Borrower Representative in good faith); provided that
the value of all such fee-owned real property which is not Material Real
Property shall not exceed $5,000,000 in the aggregate.
“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.
“Maturity Date” means (i) with respect to the Initial Term Loans, December 31,
2022; (ii) with respect to the Revolving Credit Facility, December 31, 2020;
(iii) with respect to any tranche of Extended Term Loans or Extended Revolving
Credit Commitments, the final maturity date as specified in the applicable
Extension Amendment, (iv) with respect to any Incremental Term Loans, the final
maturity date as specified in the applicable Incremental Amendment, (v) with
respect to any Refinancing Term Loans or Refinancing Revolving Credit
Commitments, the final maturity date as specified in the applicable Refinancing
Amendment, and (vi) with respect to any Replacement Term Loans, the final
maturity date as specified in the applicable agreement; provided that, in each
case, if such day is not a Business Day, the Maturity Date shall be the Business
Day immediately succeeding such day.
“Maximum Rate” has the meaning set forth in Section 10.10.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage Policies” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”
“Mortgaged Properties” has the meaning set forth in the definition of
“Collateral and Guarantee Requirement.”
“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the Collateral
Agent on behalf of the Secured Parties creating and evidencing a Lien on a
Mortgaged Property in form and substance reasonably satisfactory to the
Administrative Agent, and any other mortgages executed and delivered pursuant to
Sections 6.11 and 6.13, in each case, as the same may from time to time be
amended, restated, supplemented or otherwise modified.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party, any Restricted Subsidiary or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.
14    “Net Proceeds” means:
(a)    100% of the cash proceeds actually received by any Consolidated Party
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise and including casualty insurance settlements and
condemnation awards, but in each case only as and when received) from any
Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees and
expenses actually incurred in connection therewith, (ii) the principal amount of
any Indebtedness that is secured by a Lien (other than a Lien subordinated to
the Liens securing the Obligations) on the asset subject to such Disposition or
Casualty Event and that is required to be repaid in connection with such
Disposition or Casualty Event (other than Indebtedness under the Loan
Documents), together with any applicable premium, penalty, interest and breakage
costs, (iii) in the case of any Disposition or Casualty Event by a
non-wholly-owned Restricted Subsidiary, the pro rata portion of the Net Proceeds
thereof (calculated without regard to this clause (iii)) attributable to
minority interests and not available for distribution to or for the account of
any wholly-owned Consolidated Party as a result thereof, (iv) Taxes actually
paid or payable as a result thereof, (v) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any taxes deducted pursuant to clause (i) above)
(x) related to any of the applicable assets and (y) retained by any Consolidated
Party including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations (however, the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Disposition or Casualty
Event occurring on the date of such reduction) and (vi) any funded escrow
established pursuant to the documents evidencing any such sale or disposition to
secure any indemnification obligations or adjustments to the purchase price
associated with any such sale or disposition (provided that to the extent that
any amounts are released from such escrow to, a Consolidated Party, such amounts
net of any related expenses shall constitute Net Proceeds); provided that,
subject to the restrictions set forth in Section 7.05(i), if any Consolidated
Party uses any portion of such proceeds to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the
Consolidated Parties (other than ordinary course current assets) or to make
Permitted Acquisitions (or any subsequent investment made in a Person, division
or line of business previously acquired), in each case within 12 months of such
receipt, such portion of such proceeds shall not constitute Net Proceeds except
to the extent not, within 12 months of such receipt, so used or contractually
committed to be so used (it being understood that if any portion of such
proceeds are not so used within such 12-month period but within such 12-month
period are contractually committed to be used, then upon the termination of such
contract or if such Net Proceeds are not so used within the later of such
12-month period and 180 days from the entry into such contractual commitment,
such remaining portion shall constitute Net Proceeds as of the date of such
termination or expiry without giving effect to this proviso); provided, further,
that no proceeds realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless the aggregate amount of such
net proceeds shall exceed $5,000,000 in any fiscal year (and thereafter only net
cash proceeds in excess of such amount shall constitute Net Proceeds under this
clause (a)), and
(b)    100% of the cash proceeds from the incurrence, issuance or sale by any
Consolidated Party of any Indebtedness or equity, as applicable, net of all
taxes paid or reasonably estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such incurrence, issuance or
sale.
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to any Consolidated Party shall be disregarded.
“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).
“Non-Guarantor Cap” means the greater of $5,000,000 and 5% of LTM EBITDA on the
date such Investment is made, reduced by Investments made in reliance thereon
under Section 7.02(c)(iii) and Indebtedness incurred in reliance thereon under
Section 7.03(d).
“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.
“Notice of Intent to Cure” has the meaning set forth in Section 8.04.
“Obligations” means (x) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees and expenses that accrue after the commencement by
or against any Loan Party or Restricted Subsidiary of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, fees and expenses are allowed claims in
such proceeding and (y) for purposes of the Collateral Documents, the Guaranty
and Section 8.03 only, obligations of any Loan Party arising under any Secured
Hedge Agreement or any Treasury Services Agreement. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and of their Restricted Subsidiaries to the extent they have
obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit fees,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party under any Loan Document and (b) the
obligation of any Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender may elect to pay or advance on behalf of such Loan
Party in accordance with the terms of the Loan Documents. Notwithstanding the
foregoing, the obligations of the Borrowers or any Restricted Subsidiary under
any Secured Hedge Agreement or any Treasury Services Agreement shall be secured
and guaranteed pursuant to the Collateral Documents and the Guaranty only to the
extent that, and for so long as, the other Obligations are so secured and
guaranteed. Notwithstanding the foregoing, Obligations of any Guarantor shall in
no event include any Excluded Swap Obligations of such Guarantor.
“OFAC” has the meaning set forth in Section 5.17(b).
“OID” means original issue discount.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Other Applicable Indebtedness” has the meaning set forth in
Section 2.05(b)(ii).
“Other Taxes” has the meaning set forth in Section 3.01(b).
“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the outstanding amount
thereof on such date after giving effect to any L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit (including any refinancing of outstanding unpaid drawings under Letters
of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.
“Overnight Rate” means, for any day, the greater of the Federal Funds Rate and
an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
“Parent” has the meaning set forth in the recitals.
“Parent Guaranty” means the limited recourse guaranty dated as of the date
hereof by Parent in favor of the Administrative Agent.
“Participant” has the meaning set forth in Section 10.07(e).
“Participant Register” has the meaning set forth in Section 10.07(e).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit II to the Security Agreement or any other form reasonably approved by
the Administrative Agent, as the same shall be supplemented from time to time.
“Permitted Acquisition” has the meaning set forth in Section 7.02(i).
“Permitted Equal Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrowers in the form of one or more series of senior secured
notes, bonds or debentures (and, if applicable, any Registered Equivalent Notes
issued in exchange therefor); provided that (i) such Indebtedness is secured by
Liens on all or a portion of the Collateral on a basis that is equal in priority
to the Liens on the Collateral securing the Obligations (but without regard to
the control of remedies), is not secured by any property or assets of Parent or
any of its Subsidiaries other than the Collateral, (ii) such Indebtedness
satisfies the applicable requirements set forth in the provisos to the
definition of “Credit Agreement Refinancing Indebtedness,” (iii) such
Indebtedness is not at any time guaranteed by Parent or any of its Subsidiaries
other than the Loan Parties and (iv) each Borrower, the holders of such
Indebtedness (or any trustee, agent or similar representative on their behalf)
and the Administrative Agent and/or Collateral Agent shall be party to a
Customary Intercreditor Agreement providing that the Liens on the Collateral
securing such obligations shall rank equal in priority to the Liens on the
Collateral securing the Obligations.
“Permitted Junior Priority Refinancing Debt” means secured Indebtedness incurred
by the Borrowers in the form of one or more series of junior lien secured notes,
bonds or debentures or junior lien secured loans (and, if applicable, any
Registered Equivalent Notes issued in exchange therefor); provided that (i) such
Indebtedness is secured by a Lien on all or a portion of the Collateral on a
junior priority basis to the Liens on Collateral securing the Obligations, is
not secured by any property or assets of Parent or any of its Subsidiaries other
than the Collateral and is secured pursuant to documentation no more favorable
to the secured parties thereunder than the terms of the Collateral Documents,
(ii) such Indebtedness satisfies the applicable requirements set forth in the
provisos in the definition of “Credit Agreement Refinancing Indebtedness”, (iii)
the holders of such Indebtedness (or any trustee, agent or similar
representative on their behalf) and the Administrative Agent and/or the
Collateral Agent shall be party to a Customary Intercreditor Agreement providing
that the Liens on Collateral securing such obligations shall rank junior to the
Liens on Collateral securing the Obligations, and (iv) such Indebtedness is not
at any time guaranteed by Parent or any of its Subsidiaries other than the Loan
Parties.
“Permitted Liens” has the meaning set forth in Section 7.01.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, restructuring, replacement or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, restructured,
refunded, renewed, replaced or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other amounts owing or paid related to
such Indebtedness, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal, restructuring, replacement or
extension and by an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), such modification,
refinancing, refunding, renewal, replacement or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, (c) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 7.03(e), at the time
thereof, no Event of Default shall have occurred and be continuing, (d) if such
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
is subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal, replacement or extension is subordinated in
right of payment to the Obligations on terms at least as favorable (taken as a
whole) to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, and such modification, refinancing, refunding, renewal, replacement or
extension is incurred by one or more Persons who is an obligor of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
as reasonably determined by the Administrative Agent, (e) such Indebtedness
shall be repaid, repurchased, retired, defeased or satisfied and discharged, and
all accrued interest, fees, premiums (if any) and penalties in connection
therewith shall be paid, on the date such modification, refinancing, refunding,
renewal, restructuring, replacement or extension is issued, incurred or
obtained, (f) such modification, refinancing, refunding, renewal, restructuring,
replacement or extension of Indebtedness is not at any time guaranteed by any
Person other than the guarantors of such Indebtedness and (g) any such
modification, refinancing, refunding, renewal, restructuring, replacement or
extension of Indebtedness shall be pari passu or junior in right of payment and,
if secured, secured on no more senior a basis than such Indebtedness being
refinanced.
“Permitted Repricing Amendment” has the meaning set forth in Section 10.01.
“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower in the form of one or more series of senior unsecured notes, bonds
or debentures or loans (and, if applicable, any Registered Equivalent Notes
issued in exchange therefor); provided that (i) such Indebtedness satisfies the
applicable requirements set forth in the provisos in the definition of “Credit
Agreement Refinancing Indebtedness” and (ii) such Indebtedness is not at any
time guaranteed by Parent or any of its Subsidiaries other than the Loan
Parties.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Loan Party or any
Restricted Subsidiary or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.
“Platform” has the meaning set forth in Section 6.01(d).
“Pledge Agreement” means the pledge agreement dated as of the date hereof by
Parent in favor of the Collateral Agent.
“Pledged Debt” has the meaning set forth in the Security Agreement.
“Pledged Equity” has the meaning set forth in the Security Agreement.
“Proceeding” has the meaning set forth in Section 10.05.
“Proceeds” has the meaning set forth in the Security Agreement.
“Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(b).
“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.09.
“Pro Forma Financial Statements” has the meaning set forth in Section 5.05(b).
“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.
“Projections” has the meaning set forth in Section 6.01(c).
“Public Lender” has the meaning set forth in Section 6.01(d).
“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Quarterly Financial Statements” means (a) the unaudited consolidated balance
sheets and related statements of income and cash flows of each of the Parent and
HDV Holdings for the fiscal quarter ended September 30, 2015, and any subsequent
fiscal quarter of HDV Holdings ended at least 45 days prior to the Closing Date
and (b) the unaudited standalone financial statements of income and cash flows
of Holdings and its Subsidiaries, on a consolidated basis, for the fiscal
quarter ended September 30, 2015, and any subsequent fiscal quarter of HDV
Holdings ended at least 45 days prior to the Closing Date, together with a
reconciliation of such financial statements with the segment reporting of the
“Tax Preparation” business as set forth in the financial statements in clause
(a) of the Parent for the equivalent period.
“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”
“Refinanced Term Loans” has the meaning set forth in Section 10.01.
“Refinancing” means the prepayment in full of all amounts borrowed under the
Existing Credit Facility, the termination of all commitments thereunder and the
release of all security interests and guaranties in connection therewith.
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrowers, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of the Refinancing
Term Loans, Refinancing Revolving Credit Commitments or Refinancing Revolving
Credit Loans incurred pursuant thereto, in accordance with Section 2.15.
“Refinancing Revolving Credit Commitments” means one or more Classes of
Revolving Credit Commitments hereunder that result from a Refinancing Amendment.
“Refinancing Revolving Credit Loans” means one or more Classes of Revolving
Credit Loans that result from a Refinancing Amendment.
“Refinancing Series” means all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments, Refinancing Revolving Credit Loans or Refinancing Revolving Credit
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same All-In Yield
(other than, for this purpose, any original issue discount or upfront fees), if
applicable and amortization schedule.
“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.
“Refinancing Term Loans” means one or more Classes of Term Loans that result
from a Refinancing Amendment.
“Register” has the meaning set forth in Section 10.07(d).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
Environment or any facility or property.
“Replacement Term Loans” has the meaning set forth in Section 10.01.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the otherwise
applicable notice period has been waived by regulation or otherwise by the PBGC.
“Repricing Event” shall mean (i)(x) any substantially concurrent prepayment or
repayment of Initial Term Loans in whole or in part with the proceeds of, or any
conversion of any Initial Term Loans into, any new or replacement tranche of
indebtedness incurred bearing interest at an All-In Yield less than the All-In
Yield applicable to the Initial Term Loans the incurrence of which had the
purpose of reducing the All-In Yield or (y) any amendment to this Agreement
that, directly or indirectly, reduces the “effective” interest rate applicable
to the Initial Term Loans or (ii) any assignment permitted under Section 3.07 of
all or any portion of the Initial Term Loans of any Lender in connection with
any amendment under clause (i) of this definition.
“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Lender for purposes of this definition),
(b) aggregate unused Term Commitments and (c) aggregate unused Revolving Credit
Commitments and unused Refinancing Revolving Credit Commitments; provided that
the unused Term Commitments, Revolving Credit Commitment and Refinancing
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders having more than 50% of the sum of (a) the Outstanding Amount of
all Revolving Credit Loans and L/C Obligations (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Lender for purposes of this definition) and (b)
aggregate unused Revolving Credit Commitments and unused Refinancing Revolving
Credit Commitments; provided that the Revolving Credit Commitment and
Refinancing Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief administrative officer, secretary or
assistant secretary, treasurer or assistant treasurer, controller or other
similar officer of a Loan Party, and with respect to Committed Loan Notices, any
designee thereof and directors of treasury services. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted” means, when referring to cash or Cash Equivalents of the
Consolidated Parties, means that such cash or Cash Equivalents appear (or would
be required to appear) as “restricted” on the consolidated balance sheet of
Parent with respect to Holdings (unless such appearance is related to Liens for
the benefit of the Secured Parties or Liens permitted under Section 7.01 which
are not perfected under the UCC or do not benefit from a control agreement or
other steps to perfect on such cash or Cash Equivalents that the Collateral
Agent has not taken on behalf of the Secured Parties).


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any
Consolidated Party, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to such Consolidated Party’s equity holders, partners or members (or the
equivalent Persons thereof).
“Restricted Subsidiary” means any Subsidiary of either Borrower other than an
Unrestricted Subsidiary.
“Retained Excess Cash Flow” means, for any Excess Cash Flow Period, an amount
equal to Excess Cash Flow for such Excess Cash Flow Period minus the amount
required to be prepaid pursuant to Section 2.05(b)(i) (net of any Declined
Proceeds with respect thereto) prior to giving effect to any deductions made
pursuant to clause (B) of such subsection.
“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.
“Revolver Extension Request” has the meaning set forth in Section 2.16(b).
“Revolver Extension Series” has the meaning set forth in Section 2.16(b).
“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period, made by each of the Revolving Credit
Lenders.
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers, (b) purchase
participations in L/C Obligations in respect of Letters of Credit and (c)
purchase participations in Swing Line Loans in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 1.01 under the caption “Revolving Credit Commitment”
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including Sections 2.14 and 10.07(b)). The
aggregate Revolving Credit Commitments of all Revolving Credit Lenders shall be
$25,000,000 on the Closing Date, as such amount may be adjusted from time to
time in accordance with the terms of this Agreement.
“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the Outstanding Amount of such Revolving Credit Lender’s
Revolving Credit Loans and its Pro Rata Share or other applicable share provided
for under this Agreement of the amount of the L/C Obligations and Swing Line
Loans at such time.
“Revolving Credit Facility” means the Revolving Credit Commitments, including
any Revolving Commitment Increase, each Extension Series of Extended Revolving
Credit Commitments, each Refinancing Series of Refinancing Revolving Credit
Commitments and the Credit Extensions made thereunder.
“Revolving Credit Fee” has the meaning set forth in Section 2.09(c).    
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.
“Revolving Credit Loans” has the meaning set forth in Section 2.01(b).
“Revolving Credit Note” means a promissory note of the Borrowers payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrowers to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrowers.
“Rollover Equity” has the meaning set forth in the definition of “Equity
Contribution.”
“S&P” means Standard & Poor’s Ratings Services, a division of Standard & Poor's
Financial Services LLC, a subsidiary of McGraw Hill Financial, Inc., and any
successor to its credit ratings business.
“Same Day Funds” means disbursements and payments in immediately available
funds.
“Sanctions Laws and Regulations” means (i) any sanctions or requirements imposed
by, or based upon the obligations or authorities set forth in, the Executive
Order, the USA PATRIOT Act of 2001 (the “Patriot Act”), the U.S. International
Emergency Economic Powers Act (50 U.S.C. §§ 1701 et seq.), the U.S. Trading with
the Enemy Act (50 U.S.C. App. §§ 1 et seq.), the U.S. Syria Accountability and
Lebanese Sovereignty Act, the U.S. Comprehensive Iran Sanctions, Accountability,
and Divestment Act of 2010, the Iran Sanctions Act, Section 1245 of the National
Defense Authorization Act of 2012, or the Iran Threat Reduction and Syria Human
Rights Act of 2012, all as amended, or any of the foreign assets control
regulations (including but not limited to 31 C.F.R., Subtitle B, Chapter V, as
amended) or any other law or executive order relating thereto administered by
the U.S. Department of the Treasury Office of Foreign Assets Control (“OFAC”),
and any similar law, regulation, or Executive Order enacted in the United States
after the date of this Agreement, (ii) any sanctions or requirements imposed
under similar laws or regulations enacted by the European Union, the United
Kingdom or Australia and (iii) any similar Law of any jurisdiction other than
the United States, in each case, applicable to Parent or any Consolidated Party.
“Screen Rate” has the meaning set forth in the definition of “Interpolated
Rate.”
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between a Borrower or any Restricted Subsidiary and
any Bank, to the extent designated by such Borrower and such Bank as a “Secured
Hedge Agreement” in writing to the Administrative Agent. The designation of any
Secured Hedge Agreement shall not create in favor of such Bank any rights in
connection with the management or release of Collateral or of the obligations of
any Guarantor under the Loan Documents.
“Secured Obligations” means, collectively, the Obligations, the Cash Management
Obligations and all obligations owing to the Secured Parties by any Consolidated
Party under any Secured Hedge Agreement (but excluding in any event Excluded
Swap Obligations).
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, each other Agent, each L/C Issuer, each other Lender, each Bank and each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Agreement” means a security agreement, dated as of the Closing Date,
substantially in the form of Exhibit F.
“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.
“Senior Representative” means, with respect to any series of Permitted Equal
Priority Refinancing Debt or Permitted Junior Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
“Solvent” means that (i) the sum of the debt (including contingent liabilities)
of each Borrower and its Restricted Subsidiaries, taken as a whole, does not
exceed the present fair saleable value (on a going concern basis) of the assets
of such Borrower and its Restricted Subsidiaries, taken as a whole; (ii) the
capital of each Borrower and its Restricted Subsidiaries, taken as a whole, is
not unreasonably small in relation to the business of each such Borrower or its
Restricted Subsidiaries, taken as a whole, contemplated as of the date hereof;
and (iii) each Borrower and its Restricted Subsidiaries, taken as a whole, do
not intend to incur, or believe that they will incur, debts (including current
obligations and contingent liabilities) beyond their ability to pay such debts
as they mature in the ordinary course of business. For the purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).
“SPC” has the meaning set forth in Section 10.07(h).
“Specified Representations” means the representations and warranties set forth
in Sections 5.01(a), 5.01(b) (as to authorization, execution, delivery and
performance of the Loan Documents), 5.02(a), 5.02(b), 5.02(c)(i), 5.02(c)(iii),
5.04, 5.12, 5.16, 5.17, 5.18 and 5.19.
“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition or any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrowers, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of, or all or
substantially all of the Equity Interests of, another Person or any Disposition
of a business unit, line of business or division of the Borrowers or a
Restricted Subsidiary, in each case whether by merger, consolidation,
amalgamation or otherwise, or any incurrence or repayment of Indebtedness (other
than Indebtedness incurred or repaid under any revolving credit facility or line
of credit), Restricted Payment, Revolving Commitment Increase, Incremental
Revolving Loan or Incremental Term Loan that by the terms of this Agreement
requires such test to be calculated on a “Pro Forma Basis” or after giving “Pro
Forma Effect.”
“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System of the United States and any
other banking authority, domestic or foreign, to which the Administrative Agent
or any Lender (including any branch, Affiliate or other fronting office making
or holding a Loan) is subject for Eurocurrency Liabilities (as defined in
Regulation D of the Board). Eurodollar Rate Loans shall be deemed to constitute
Eurocurrency Liabilities (as defined in Regulation D of the Board) and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to the
Administrative Agent or any Lender under such Regulation D. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subsequent Transaction” has the meaning set forth in Section 1.08.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency
that has not yet happened) are at the time beneficially owned, (ii) more than
half of the issued share capital is at the time beneficially owned or (iii) the
management of which is otherwise controlled, directly or indirectly, through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings.
“Subsidiary Guarantor” means any Guarantor that is not a Holding Company or a
Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Obligation” has the meaning set forth in the definition of “Excluded Swap
Obligation.”
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender)
“Swing Line Borrowing” means a borrowing consisting of Swing Line Loans made by
the Swing Line Lender
“Swing Line Note” means a promissory note of the Borrowers payable to the Swing
Line Lender, or its registered assigns, in substantially the form of Exhibit C-3
hereto, evidencing the aggregate Indebtedness of the Borrowers to the Swing Line
Lender resulting from the Swing Line Loans made by the Swing Line Lender to the
Borrowers.
“Swing Line Lender” means Bank of Montreal in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning set forth in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit A-2 or such other form as is approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the applicable Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the aggregate Revolving Credit Commitments; provided that at any time that
Bank of Montreal is the sole Revolving Lender, the Swing Line Sublimit shall be
an amount equal to the aggregate Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Facility.
“Target Person” has the meaning set forth in Section 7.02.
“Tax Group” has the meaning set forth in Section 7.06(g)(iii).
“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
assessments, fees or withholdings (including backup withholding), or other
charges imposed by any Governmental Authority including interest, penalties and
additions to tax applicable thereto.
“Term Borrowing” means a borrowing consisting of Term Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period, made
by each of the Term Lenders pursuant to Section 2.01(a), or under any
Incremental Amendment, Extension Amendment or Refinancing Amendment.
“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrowers hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment,
(iv) an Extension Amendment or (v) the incurrence of Replacement Term Loans. The
initial amount of each Term Lender’s Commitment is set forth on Schedule 1.01
under the caption “Initial Term Commitment” or, otherwise, in the Assignment and
Assumption, Incremental Amendment, Extension Amendment or Refinancing Amendment
pursuant to which such Lender shall have assumed its Commitment, as the case may
be.
“Term Facility” means (a) prior to the Closing Date, the Initial Term
Commitments and (b) thereafter, each Class of Term Loans and/or Term
Commitments.
“Term Lender” means, at any time, any Lender that has (a) an Initial Term
Commitment, Incremental Term Commitment or Refinancing Term Commitment or (b) a
Term Loan at such time.
“Term Loan” means any Initial Term Loan, Extended Term Loan, Incremental Term
Loan, Refinancing Term Loan or Replacement Term Loan, as the context may
require.
“Term Loan Closing Fee” has the meaning set forth in Section 2.09(c).    
“Term Loan Extension Request” has the meaning set forth in Section 2.16(a).
“Term Loan Extension Series” has the meaning set forth in Section 2.16(a).
“Term Loan Increase” has the meaning set forth in Section 2.14(a).
“Term Note” means a promissory note of the Borrowers payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrowers to such Term Lender
resulting from the Term Loans made by such Term Lender.
“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of Holdings most recently ended as of such date
of determination for which financial statements are available.
“Threshold Amount” means $20,000,000.
“Total Assets” means the total assets of the Consolidated Parties on a
consolidated basis in accordance with GAAP, as shown on the most recent balance
sheet of Parent with respect to Holdings delivered pursuant to Section 6.01(a)
or (b) or, for the period prior to the time any such statements are so delivered
pursuant to Section 6.01(a) or (b), the Pro Forma Balance Sheet.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Transaction Expenses” means any fees or expenses incurred or paid by Parent
(excluding at all times Taxes) or any Consolidated Party in connection with the
Transactions (including (x) expenses in connection with hedging transactions and
(y) transaction bonuses and the associated employer portion of payroll taxes),
this Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby in an amount not to exceed $36,000,000 in the aggregate.
“Transactions” means (a) the execution and delivery of the Loan Documents to be
entered into on the Closing Date and the funding of the Loans on the Closing
Date, (b) the consummation of the Refinancing, (c) the consummation of the
Acquisition, (d) the consummation of the Equity Contribution and (e) the payment
of fees and expenses incurred in connection therewith.
“Treasury Services Agreement” means any agreement between any Consolidated Party
and any Bank relating to treasury, depository, credit card, debit card and cash
management services or automated clearinghouse transfer of funds or any similar
services.
“Type” means, with respect to a Loan, its character as an ABR Loan or a
Eurodollar Rate Loan.
“Unfunded Participations” shall mean, with respect to an L/C Issuer, the
aggregate amount, if any, of participations in respect of any outstanding L/C
Disbursement that shall not have been funded by the Revolving Credit Lenders in
accordance with Section 2.03(c).
“Uniform Commercial Code” or “UCC” means (i) the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or (ii) the
Uniform Commercial Code (or similar code or statute) of another jurisdiction, to
the extent it applies to any item or items of Collateral. References in this
Agreement and the other Loan Documents to specific sections of the Uniform
Commercial Code are based on the Uniform Commercial Code as in effect in the
State of New York on the date hereof. In the event such Uniform Commercial Code
is amended or another Uniform Commercial Code described in clause (ii) is
applicable, such section reference shall be deemed to be references to the
comparable section in such amended or other Uniform Commercial Code.
“United States” and “U.S.” mean the United States of America.
“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(d)(ii)(C).
“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).
“Unrestricted” means, when referring to cash or Cash Equivalents, that such cash
or Cash Equivalents are not Restricted.
“Unrestricted Subsidiary” means any Subsidiary of the Borrowers (other than the
BD Subsidiary or the Advisory Services Subsidiary) designated by the Borrower
Representative as an Unrestricted Subsidiary pursuant to Section 6.14 subsequent
to the Closing Date.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as amended, reauthorized or otherwise modified from time to
time.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.
Section 1.02.    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(c)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(d)    The terms “include,” “includes” and “including” are by way of example and
not limitation.
(e)    The word “or” is not exclusive.
(f)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(g)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(h)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(i)    For purposes of determining compliance with any Section of Article VII at
any time, in the event that any Lien, Investment, Indebtedness (whether at the
time of incurrence or upon application of all or a portion of the proceeds
thereof), Disposition, Restricted Payment, Affiliate transaction, Contractual
Obligation or prepayment of Indebtedness meets the criteria of one or more than
one of the categories of transactions permitted pursuant to any clause of such
Sections, such transaction (or portion thereof) at any time shall be permitted
under one or more of such clauses as determined by the Borrower Representative
in its sole discretion at such time.
(j)    All references to “knowledge” of any Loan Party or a Restricted
Subsidiary means the actual knowledge of a Responsible Officer.
(k)    The words “asset” and “property” shall be construed as having the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(l)    All references to any Person shall be constructed to include such
Person’s successors and assigns (subject to any restriction on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all of the functions
thereof.
Section 1.03.    Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.
Notwithstanding any other provision contained herein, (a) any lease that is
treated as an operating lease for purposes of GAAP as of the date hereof shall
not be treated as Indebtedness, Attributable Indebtedness or as a Capitalized
Lease and shall continue to be treated as an operating lease (and any future
lease, if it were in effect on the date hereof, that would be treated as an
operating lease for purposes of GAAP as of the date hereof shall be treated as
an operating lease), in each case for purposes of this Agreement,
notwithstanding any actual or proposed change in GAAP after the date hereof and
(b) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) Statement of Financial Accounting
Standards 141R or ASC 805 (or any other financial accounting standard having a
similar result or effect) or (ii) any election under Financial Accounting
Standards Codification No. 825—Financial Instruments, or any successor thereto
(including pursuant to the Accounting Standards Codification), to value any
Indebtedness of any Consolidated Party at “fair value” as defined therein.
Section 1.04.    Rounding. Any financial ratios required to be maintained by
Borrowers pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding
up if there is no nearest number).
Section 1.05.    References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, refinancings, restatements, renewals, restructurings,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, refinancings, restatements, renewals, restructurings,
extensions, supplements and other modifications are not prohibited by the Loan
Documents; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
Section 1.06.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.07.    Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment (other than as
described in the definition of “Interest Period”) or performance shall extend to
the immediately succeeding Business Day.
Section 1.08.    Limited Condition Transactions. Notwithstanding anything to the
contrary herein, in connection with any action being taken solely in connection
with a Limited Condition Transaction, for purposes of:
(a)    determining compliance with any provision of this Agreement (other than
the covenant in Section 7.11, the definition of “Applicable Margin” and the
definition of “Applicable ECF Percentage”) which requires the calculation of any
financial ratio or test, including the Consolidated First Lien Net Leverage
Ratio, Consolidated Secured Net Leverage Ratio and Consolidated Total Net
Leverage Ratio (and, for the avoidance of doubt, the financial ratios set forth
in Sections 2.14(d) and 7.03(r)); or
(b)    testing availability under baskets set forth in this Agreement;
in each case, at the option of the Borrower Representative (the Borrower
Representative’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), the date of determination of whether
any such action is permitted hereunder shall be deemed to be the date the
definitive agreements for such Limited Condition Transaction are entered into
(the “LCT Test Date”), and if, after giving effect to the Limited Condition
Transaction and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) on a Pro Forma Basis as if they had occurred at the beginning of the
most recent Test Period for which financial statements were (or were required to
be) delivered pursuant to Section 6.01(a) or (b) ending prior to the LCT Test
Date (for income statement purposes) or at the end of such most recent Test
Period (for balance sheet purposes), the Borrowers would have been permitted to
take such action on the relevant LCT Test Date in compliance with such ratio,
test or basket, such ratio, test or basket shall be deemed to have been complied
with. For the avoidance of doubt, if the Borrower Representative has made an LCT
Election and any of the ratios, tests or baskets for which compliance was
determined or tested as of the LCT Test Date are exceeded as a result of
fluctuations in any such ratio, test or basket, including due to fluctuations in
Consolidated EBITDA or Total Assets of the Consolidated Parties or the Person
subject to such Limited Condition Transaction, at or prior to the consummation
of the relevant transaction or action, such baskets, tests or ratios will not be
deemed to have been exceeded as a result of such fluctuations. If the Borrower
Representative has made an LCT Election for any Limited Condition Transaction,
then in connection with any calculation of any ratio, test or basket
availability with respect to the incurrence of Indebtedness or Liens, the making
of Restricted Payments, the making of any Investment permitted under Section
7.02, the prepayment, redemption, purchase, defeasance or other satisfaction of
Indebtedness, or the designation of an Unrestricted Subsidiary (a “Subsequent
Transaction”) following the relevant LCT Test Date and prior to the earlier of
the date on which such Limited Condition Transaction is consummated or the date
that the definitive agreement or irrevocable notice for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, for purposes of determining whether such Subsequent
Transaction is permitted under this Agreement, any such ratio, test or basket
shall be required to be satisfied on a Pro Forma Basis (i) assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated and (ii) assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have not been consummated.
Section 1.09.    Pro Forma Calculations.
(a)    Notwithstanding anything to the contrary herein, financial ratios and
tests, including the Consolidated Total Net Leverage Ratio, the Consolidated
First Lien Net Leverage Ratio and the Consolidated Secured Net Leverage Ratio
shall be calculated in the manner prescribed by this Section 1.09. Whenever a
financial ratio or test is to be calculated on a pro forma basis, (i) the
reference to the “Test Period” for purposes of calculating such financial ratio
or test shall be deemed to be a reference to, and shall be based on, the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 6.01(a) or (b) and (ii) prior to the initial date upon which
the financial statements and certificates required by Section 6.01(a) or
6.01(b), as the case may be, and Section 6.02(a) are required to be delivered,
compliance shall be calculated on a pro forma basis as of the period of four
consecutive fiscal quarters ending September 30, 2015.
(b)    For purposes of calculating any financial ratio or test, Specified
Transactions that have been made (i) during the applicable Test Period and
(ii) subsequent to such Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made shall be calculated on
a pro forma basis assuming that all such Specified Transactions (and any
increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period (or, in the case of the
determination of Total Assets, the last day). If since the beginning of any
applicable Test Period any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into a Borrower or
any of its Restricted Subsidiaries since the beginning of such Test Period shall
have made any Specified Transaction that would have required adjustment pursuant
to this Section 1.09, then such financial ratio or test (or the calculation of
Total Assets) shall be calculated to give pro forma effect thereto in accordance
with this Section 1.09.
(c)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower Representative and include, for the avoidance
of doubt, the amount of “run-rate” cost savings and synergies projected by the
Borrower Representative in good faith to be realized as a result of specified
actions taken, committed to be taken or expected to be taken (calculated on a
pro forma basis as though such cost savings and synergies had been realized on
the first day of such period and as if such cost savings and synergies were
realized during the entirety of such period) and “run-rate” means the full
recurring benefit for a period that is associated with any action taken,
committed to be taken or expected to be taken (including any savings expected to
result from the elimination of a public target’s compliance costs with public
company requirements) net of the amount of actual benefits realized during such
period from such actions, and any such adjustments shall be included in the
initial pro forma calculations of such financial ratios or tests and during any
subsequent Test Period in which the effects thereof are expected to be realized
relating to such Specified Transaction; provided that (A) such amounts are
factually supportable, reasonably identifiable, quantifiable, attributable to
the transaction and based on assumptions believed by the Borrower Representative
in good faith to be reasonable at the time made and supported by an officer’s
certificate delivered to the Administrative Agent, and calculated on a pro forma
basis as though such cost savings and synergies had been realized on the first
day of such period as if such cost savings and synergies were realized during
the entirety of such period relating to such specified transaction, net of the
amount of actual benefits realized during such period from such actions,
(B) such actions are taken or expected to be taken no later than 12 months after
the date of such Specified Transaction, (C) no amounts shall be added pursuant
to this Section 1.09(c) to the extent duplicative of any amounts that are
otherwise added back in computing Consolidated EBITDA, whether through a pro
forma adjustment or otherwise, with respect to such period and (D) the aggregate
amount of cost savings and synergies added pursuant to this clause (c) shall not
exceed (i) 10% of Consolidated EBITDA for such Test Period (giving pro forma
effect to the relevant Specified Transaction (but not to any cost savings or
synergies)) and (ii) when aggregated with the aggregate amount for all cash
items added pursuant to clauses (a)(iv)(B), (a)(vi), (a)(vii) and (a)(ix) of the
definition of “Consolidated EBITDA,” 15% of Consolidated EBITDA for such Test
Period (giving pro forma effect to the relevant Specified Transaction (but not
to any cost savings or synergies)).
(d)    Notwithstanding anything to the contrary herein, when calculating the
Consolidated First Lien Net Leverage Ratio or the Consolidated Secured Net
Leverage Ratio, as applicable, on a Pro Forma Basis for purposes of Sections
2.14(d)(iii)(B), 7.03(r)(i)(B) or 7.03(r)(ii)(B), any Indebtedness that is
incurred substantially contemporaneously therewith under any other provision of
Section 2.14 or Section 7.03 shall be disregarded.
Section 1.10.    Letters of Credit. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount
available to be drawn under such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.
Section 1.11.    Certifications. All certifications to be made hereunder by an
officer or representative of a Loan Party shall be made by such person in his or
her capacity solely as an officer or a representative of such Loan Party, on
such Loan Party’s behalf and not in such Person’s individual capacity.
ARTICLE II    

THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01.    The Loans.
(m)    Term Borrowings. Subject to the terms and conditions expressly set forth
herein, each Term Lender severally agrees to make to the Borrowers on the
Closing Date one or more Term Borrowings denominated in Dollars in an aggregate
amount not to exceed at any time outstanding the amount of such Term Lender’s
Term Commitment. Amounts borrowed under this Section 2.01(a) and repaid or
prepaid may not be re-borrowed. Term Loans may be ABR Loans or Eurodollar Rate
Loans, as further provided herein.
(n)    Revolving Credit Borrowings. Subject to the terms and conditions
expressly set forth herein, after the Closing Date each Revolving Credit Lender
severally agrees to make Revolving Credit Loans denominated in Dollars, to the
Borrowers pursuant to Section 2.02 (each such loan, together with any loans made
pursuant to an Extended Revolving Credit Commitment, Incremental Revolving Loans
and Refinancing Revolving Credit Loans, a “Revolving Credit Loan”) from time to
time, on any Business Day during the period from the Business Day immediately
following the Closing Date until the Maturity Date with respect to such
Revolving Credit Lender’s applicable Revolving Credit Commitment, in an
aggregate principal amount not to exceed at any time outstanding the amount of
such Lender’s Revolving Credit Commitment at such time; provided that after
giving effect to any Revolving Credit Borrowing, the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata
Share or other applicable share provided for under this Agreement of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment. Within the limits of each Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01(b), prepay under Section 2.05, and re-borrow under this
Section 2.01(b) in each case without premium or penalty (subject to
Section 3.05). Revolving Credit Loans may be ABR Loans or Eurodollar Rate Loans,
as further provided herein.
Section 2.02.    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the applicable
Borrower’s notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent (1) not later than
1:00 p.m., three Business Days prior to the requested date of any Borrowing or
continuation of Eurodollar Rate Loans or any conversion of ABR Loans to
Eurodollar Rate Loans, and (2) not later than 1:00 p.m., one Business Day prior
to the requested date of any Borrowing of ABR Loans; provided that the notice
referred to in clause (1) above may be delivered no later than one Business Day
prior to the Closing Date in the case of the initial Credit Extensions to be
made on the Closing Date. Each telephonic notice by the applicable Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery
(including via email) to the Administrative Agent of a written Committed Loan
Notice (and will not be effective until so confirmed), appropriately completed
and signed by a Responsible Officer of such Borrower. Except as otherwise
provided in Section 2.14, each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a minimum principal amount of $2,000,000, or a
whole multiple of $1,000,000, in excess thereof. Except as provided herein, each
Borrowing of or conversion to ABR Loans shall be in a minimum principal amount
of $1,000,000 or a whole multiple of $500,000 in excess thereof. Each Committed
Loan Notice (whether telephonic or written) shall specify (i) whether such
Borrower is requesting a Term Borrowing, a Revolving Credit Borrowing, a
conversion of Term Loans or Revolving Credit Loans from one Type to the other or
a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted, (v) if applicable, the duration
of the Interest Period with respect thereto and (vi) wire instructions of the
account(s) to which funds are to be disbursed (it being understood, for the
avoidance of doubt, that the amount to be disbursed to any particular account
may be less than the minimum or multiple limitations set forth above so long as
the aggregate amount to be disbursed to all such accounts pursuant to such
Borrowing meets such minimums and multiples). Notwithstanding anything herein to
the contrary, until the Administrative Agent shall have notified the Borrower
that the primary syndication of the Initial Term Loans has been completed, the
Borrower shall not be permitted to request a Term Borrowing of Eurodollar Rate
Loans with an Interest Period in excess of one month. If the applicable Borrower
fails to specify a Type of Loan in a Committed Loan Notice or fail to give a
timely notice requesting a conversion or continuation, then the applicable Term
Loans or Revolving Credit Loans shall be made as, or converted to, ABR Loans.
Any such automatic conversion to ABR Loans shall be effective as of the last day
of the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the applicable Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a Eurodollar Rate Loan. If not otherwise
specified, the applicable Borrower for purposes of receiving the proceeds of a
Borrowing set forth in a Committed Loan Notice or other notice hereunder shall
be the Borrower Representative.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the applicable Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to ABR Loans or continuation described
in Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than 1:00 p.m., on the
Business Day specified in the applicable Committed Loan Notice. The
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent by
wire transfer of such funds in accordance with instructions provided by the
applicable Borrower to (and reasonably acceptable to) the Administrative Agent;
provided that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by such Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing shall be applied, first, to the payment in full
of any such L/C Borrowing and second, to such Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan unless the applicable Borrower pays the amount due, if any,
under Section 3.05 in connection therewith. During the occurrence and
continuation of an Event of Default, the Administrative Agent or the Required
Lenders may require that no Loans may be converted to or continued as Eurodollar
Rate Loans.
(d)    The Administrative Agent shall promptly notify the applicable Borrower
and the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.
(e)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than eight Interest Periods in effect
(or such greater amount as may be agreed by the Administrative Agent in its sole
discretion).
(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
(g)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of such Borrowing, the Administrative Agent
may assume that such Lender has made such Pro Rata Share or other applicable
share provided for under this Agreement available to the Administrative Agent on
the date of such Borrowing in accordance with Section 2.02(b) above, and the
Administrative Agent may, in reliance upon such assumption, make available to
the applicable Borrower on such date a corresponding amount. If the
Administrative Agent shall have so made funds available, then, to the extent
that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and such Borrower severally agree to
repay to the Administrative Agent promptly after written demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of such Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the Overnight Rate plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
accordance with the foregoing. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.02(g) shall be conclusive in the absence of manifest error. If the
applicable Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
Section 2.03.    Letters of Credit.
(a)    The Letter of Credit Commitment. %4. Subject to the terms and conditions
expressly set forth herein, (A) each L/C Issuer agrees, in reliance upon the
agreements of the other Revolving Credit Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit at
sight denominated in Dollars for the account of either Borrower or any
Restricted Subsidiary of a Borrower and to amend or renew Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drafts under the Letters of Credit and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued pursuant to this
Section 2.03; provided that no L/C Issuer shall be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in any Letter of Credit if as of the date of such L/C
Credit Extension, (x) the Revolving Credit Exposure of any Revolving Credit
Lender would exceed such Lender’s Revolving Credit Commitment or (y) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, the ability of the Borrowers and the Restricted Subsidiaries to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrowers and
the Restricted Subsidiaries may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired, terminated or that have
been drawn upon and reimbursed.
(i)    An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);
(B)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than 12 months after the date of issuance or last
renewal unless (1) each Appropriate Lender and the L/C Issuer has approved of
such expiration date or (2) the L/C Issuer thereof has approved of such
expiration date and the Outstanding Amount of L/C Obligations in respect of such
requested Letter of Credit has been Cash Collateralized or backstopped in a
manner reasonably satisfactory to such L/C Issuer;
(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless such Letter of Credit has been Cash
Collateralized or backstopped in a manner reasonably satisfactory to such L/C
Issuer;
(D)    the issuance of such Letter of Credit would violate any policies of such
L/C Issuer applicable to letters of credit generally; and
(E)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
such L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
applicable Borrower or such Lender to eliminate such L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has actual or potential Fronting Exposure as it may
elect in its sole discretion.
(ii)    An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(iii)    Each L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. %4. Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower Representative
delivered to an L/C Issuer (with a copy to the Administrative Agent) in the form
of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower Representative. Such Letter of Credit
Application must be received by the relevant L/C Issuer and the Administrative
Agent not later than 1:00 p.m., at least three Business Days prior to the
proposed issuance date or date of amendment, as the case may be; or, in each
case, such later date and time as the relevant L/C Issuer may agree in a
particular instance in its sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the relevant L/C Issuer:
(a) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (b) the amount thereof; (c) the expiry date thereof; (d) the
name and address of the beneficiary thereof; (e) the documents to be presented
by such beneficiary in case of any drawing thereunder; (f) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (g) such other matters as the relevant L/C Issuer may reasonably
request. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer: (1) the Letter of Credit to
be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.
(i)    Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower Representative and, if not, such L/C Issuer
will provide the Administrative Agent with a copy thereof. Upon receipt by the
relevant L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the
applicable Borrower (or its applicable Restricted Subsidiary) or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Lender’s Pro Rata Share or other applicable share provided for under
this Agreement times the stated amount of such Letter of Credit.
(ii)    If the Borrower Representative so requests in any applicable Letter of
Credit Application with respect to any standby Letter of Credit, the relevant
L/C Issuer shall agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the relevant L/C Issuer to prevent
any such extension at least once in each 12-month period (commencing with the
date of issuance of such Letter of Credit and in no event extending beyond the
Letter of Credit Expiration Date unless the L/C Issuer thereof has approved of
such expiration date and such Letter of Credit has been Cash Collateralized or
backstopped in a manner reasonably acceptable to the Administrative Agent and
the applicable L/C Issuer) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such 12-month period
to be mutually agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the relevant L/C Issuer, the Borrower Representative shall
not be required to make a specific request to the relevant L/C Issuer for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the relevant
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided that
the relevant L/C Issuer shall not permit any such extension if (A) the relevant
L/C Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its extended form under the terms hereof (by reason of
the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Revolving Credit Lender or the Borrower Representative that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied or waived.
(iii)    Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower
Representative and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations. %4. Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower Representative and the Administrative Agent thereof. Not later than
1:00 p.m., on the first Business Day immediately following any payment by an L/C
Issuer under a Letter of Credit, with written notice to the Borrower
Representative (each such date, an “Honor Date”), the Borrowers shall be jointly
and severally liable to reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing in Dollars; provided that
if such reimbursement is not made on the date of drawing, the Borrowers shall
pay interest to the relevant L/C Issuer on such amount at the rate applicable to
ABR Loans (without duplication of interest payable on L/C Borrowings). The
applicable L/C Issuer shall notify the Borrower Representative in writing of the
amount of the drawing promptly following the determination thereof. If the
Borrowers fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Appropriate Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”) and the amount of
such Appropriate Lender’s Pro Rata Share or other applicable share provided for
under this Agreement thereof. In such event, the Borrower Representative shall
be deemed to have requested a Revolving Credit Borrowing of ABR Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of ABR Loans but subject to the amount of the unutilized
portion of the Revolving Credit Commitments of the Appropriate Lenders and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
(i)    Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share or other applicable share provided for under this Agreement of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Appropriate Lender that so makes funds available
shall be deemed to have made an ABR Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.
(ii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of ABR Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on written demand (together with interest) and shall
bear interest at the Default Rate for Revolving Credit Loans (which begins to
accrue upon funding by the applicable L/C Issuer). In such event, each
Appropriate Lender’s payment to the Administrative Agent for the account of the
relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.
(iii)    Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, either Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower
Representative of a Committed Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrowers to reimburse
the relevant L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.
(v)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any reasonable administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. A certificate of the relevant L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.
(d)    Repayment of Participations. %4. If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrowers or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share or other applicable
share provided for under this Agreement thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the amount received by the
Administrative Agent.
(i)    If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any reasonable administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing.
(e)    Obligations Absolute. The obligation of the Borrowers to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other agreement or instrument relating thereto;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
(v)    any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party (other than
payment in cash or performance in full);
provided that the foregoing in clauses (i) through (vi) shall not excuse any L/C
Issuer from liability to either Borrower to the extent of any direct damages (as
opposed to consequential or exemplary damages, claims in respect of which are
waived by the Borrowers to the extent permitted by applicable Law) suffered by
such Borrower that are caused by such L/C Issuer’s (or its Related Parties’)
gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.
(f)    Role of L/C Issuers. Each Lender and each Borrower agrees that, in paying
any drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrowers hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to either of their use of any Letter of Credit; provided
that this assumption is not intended to, and shall not, preclude either Borrower
pursuing such rights and remedies as they may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of any L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (vi) of Section 2.03(e); provided that
anything in such clauses to the contrary notwithstanding, a Borrower may have a
claim against an L/C Issuer, and such L/C Issuer may be liable to such Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by such Borrower which such
Borrower proves were caused by such L/C Issuer’s (or its Related Parties’)
willful misconduct or gross negligence or such L/C Issuer’s (or its Related
Parties’) willful misconduct or grossly negligent failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit, in each case as determined in a final and non-appealable
judgment by a court of competent jurisdiction. In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
(g)    Cash Collateral. %4. If, as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, (ii) if any Event of Default occurs and is continuing and the
Administrative Agent or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable, require the Borrowers to Cash Collateralize the L/C
Obligations pursuant to Section 8.02 or (iii) if an Event of Default set forth
under Section 8.01(f) occurs and is continuing, the Borrowers shall Cash
Collateralize all L/C Obligations in an amount equal to 105% of the Outstanding
Amount of such L/C Obligations determined as of such date, and shall do so not
later than 2:00 p.m. on (x) in the case of the immediately preceding clauses (i)
and (ii), the next Business Day following the Business Day that the Borrower
Representative receives written notice thereof, and (y) in the case of the
immediately preceding clause (iii), the Business Day on which an Event of
Default set forth under Section 8.01(f) occurs or, if such day is not a Business
Day, the Business Day immediately succeeding such day. At any time that there
shall exist a Defaulting Lender, promptly upon the written request of the
Administrative Agent or the applicable L/C Issuer, the Borrowers shall deliver
to the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (solely after giving effect to Section 2.17(a)(iv) and any
Cash Collateral provided by the Defaulting Lender). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant L/C Issuer and the Appropriate Lenders,
as collateral for the L/C Obligations, cash or deposit account balances (“Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Appropriate Lenders). Derivatives of
such term have corresponding meanings. The Borrower hereby grant to the
Administrative Agent, for the benefit of the L/C Issuers and the Revolving
Credit Lenders of the applicable Facility, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked accounts at the Administrative
Agent and may be invested in readily available Cash Equivalents (for the benefit
of the Borrowers). If at any time the Administrative Agent determines that any
funds held as Cash Collateral are expressly subject to any right or claim of any
Person other than the Administrative Agent (on behalf of the Secured Parties) or
nonconsensual liens permitted under Section 7.01 or that the total amount of
such funds is less than the aggregate Outstanding Amount of all L/C Obligations,
the Borrowers will, promptly following written demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the deposit accounts at the Administrative Agent as aforesaid, an amount
equal to the excess of (a) such aggregate Outstanding Amount over (b) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent reasonably determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrowers. To the extent any Event of
Default giving rise to the requirement to Cash Collateralize any Letter of
Credit pursuant to this Section 2.03(g) is cured or otherwise waived by the
Required Lenders, then so long as no other Event of Default has occurred and is
continuing, all Cash Collateral pledged to Cash Collateralize such Letter of
Credit shall be promptly refunded to the applicable. If at any time the
Administrative Agent reasonably determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent as herein
provided or Liens described above, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrowers or the relevant Defaulting Lender will, promptly
following written demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(h)    Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each Revolving Credit Lender for the applicable
Revolving Credit Facility in accordance with its Pro Rata Share or other
applicable share provided for under this Agreement a Letter of Credit fee for
each Letter of Credit issued pursuant to this Agreement equal to the Applicable
Margin times the daily maximum amount then available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit if such maximum amount increases periodically pursuant to
the terms of such Letter of Credit); provided that (x) if any portion of a
Defaulting Lender’s Pro Rata Share of any Letter of Credit is Cash
Collateralized by the Borrowers or reallocated to the other Revolving Credit
Lenders pursuant to Section 2.17(a)(iv), then the Borrowers shall not be
required to pay a Letter of Credit fee to such Defaulting Lender with respect to
such portion of such Defaulting Lender’s Pro Rata Share so long as it is Cash
Collateralized by the Borrowers or reallocated to the other Revolving Credit
Lenders, but such Letter of Credit fee shall instead be payable to such other
Revolving Credit Lenders in accordance with their Pro Rata Share of such
reallocated amount, and (y) if any portion of a Defaulting Lender’s Pro Rata
Share is not Cash Collateralized or reallocated pursuant to Section 2.17(a)(iv),
then the Letter of Credit fee with respect to such Defaulting Lender’s Pro Rata
Share shall be payable to the applicable L/C Issuer until such Pro Rata Share is
Cash Collateralized or reallocated or such Lender ceases to be a Defaulting
Lender. Such Letter of Credit fees shall be computed on a quarterly basis in
arrears. Such Letter of Credit fees shall be due and payable in Dollars on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
earlier to occur of the Letter of Credit Expiration Date and the Maturity Date
then in effect for the applicable Revolving Credit Facility or the date on which
the Revolving Credit Commitment of all Lenders shall be terminated as provided
herein. If there is any change in the Applicable Margin during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Margin separately for each period during such quarter that
such Applicable Margin was in effect.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrowers shall be jointly and severally liable pay directly to
each L/C Issuer for its own account a fronting fee with respect to each Letter
of Credit issued by it to any Consolidated Party equal to 0.125% per annum of
the maximum amount available to be drawn under such Letter of Credit (whether or
not such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit) or such lesser fee as may be agreed with such L/C Issuer (the “L/C
Fronting Fee”). Such fronting fees shall be computed on a quarterly basis in
arrears. Such fronting fees shall be due and payable in Dollars on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
earlier to occur of the Letter of Credit Expiration Date and the date on which
the Revolving Credit Commitment of all Lenders shall be terminated as provided
herein. In addition, the Borrowers shall pay directly to each L/C Issuer for its
own account with respect to each Letter of Credit issued to the Loan Parties the
customary and reasonable issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable within 10 Business Days of demand
and are nonrefundable.
(j)    Conflict with Letter of Credit Application. Notwithstanding anything else
to the contrary in this Agreement or any Letter of Credit Application, in the
event of any conflict between the terms hereof and the terms of any Letter of
Credit Application, the terms hereof shall control.
(k)    Addition of an L/C Issuer. A Revolving Credit Lender reasonably
acceptable to the Borrowers may become an additional L/C Issuer hereunder
pursuant to a written agreement among the Borrowers, the Administrative Agent
and such Revolving Credit Lender. The Administrative Agent shall notify the
Revolving Credit Lenders of any such additional L/C Issuer.
(l)    Reporting . Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each calendar month, the aggregate face
amount of Letters of Credit issued by it and outstanding as of the last Business
Day of the preceding calendar month (and on such other dates as the
Administrative Agent may request), (ii) on or prior to each Business Day on
which such L/C Issuer expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such L/C Issuer shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
L/C Issuer makes any L/C Disbursement, the date and amount of such L/C
Disbursement and (iv) on any Business Day on which the Borrowers fail to
reimburse an L/C Disbursement required to be reimbursed to such L/C Issuer on
such day, the date and amount of such failure.
(m)    Provisions Related to Extended Revolving Credit Commitments. If the
Letter of Credit Expiration Date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
one or more other tranches of Revolving Credit Commitments in respect of which
the Letter of Credit Expiration Date shall not have so occurred are then in
effect, such Letters of Credit shall, to the extent such Letters of Credit could
have been issued under such other tranches, automatically be deemed to have been
issued (including for purposes of the obligations of the Revolving Credit
Lenders to purchase participations therein and to make Revolving Credit Loans
and payments in respect thereof pursuant to Sections 2.03(c) and (d)) under (and
ratably participated in by Lenders pursuant to) the Revolving Credit Commitments
in respect of such non-terminating tranches up to an aggregate amount not to
exceed the aggregate principal amount of the unutilized Revolving Credit
Commitments thereunder at such time (it being understood that no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to the immediately preceding clause (i), the Borrowers
shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.03(g). Commencing with the maturity date of any tranche of Revolving
Credit Commitments, the sublimit for Letters of Credit shall be agreed solely
with each L/C Issuer.
(n)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Restricted Subsidiary, the Borrowers shall be
jointly and severally obligated to reimburse the applicable L/C Issuer hereunder
for any and all drawings under such Letter of Credit. Each Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Restricted Subsidiaries (whether or not a direct or indirect Subsidairy of such
Borrower) inures to the benefit of such Borrower, and that such Borrower’s
business derives substantial benefits from the businesses of such Restricted
Subsidiaries.
Section 2.04.    Swing Line Loans.
(a)    Swing Line Facility. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may, in its sole discretion, make loans
(each such loan, a “Swing Line Loan”) to any Borrower in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit;
provided, however, that after giving effect to any Swing Line Loan, (i) the
amount outstanding of all Revolving Credit Loans, Swing Line Loans and L/C
Obligations shall not exceed the aggregate Revolving Credit Commitments, and
(ii) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Revolving Credit Commitment. Within the foregoing limits, and subject to the
other terms and conditions hereof, each Borrower may borrow under this Section
2.04, prepay under Section 2.05, and reborrow under this Section 2.04. Each
Swing Line Loan shall be an ABR Loan. Immediately upon the making of a Swing
Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share of the Revolving Credit Commitments times the
amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made
upon the applicable Borrower’s irrevocable notice to the Swing Line Lender and
the Administrative Agent, which may be given by (A) telephone or (B) a Committed
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Swing Line Lender and the Administrative Agent of a Swing
Line Loan Notice. Each such notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $500,000 (and any amount in excess of $500,000 shall be in
integral multiples of $100,000), and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the applicable Borrower. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Borrowing of Swing Line Loans (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 5:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the applicable Borrower.
(c)    Refinancing of Swing Line Loans.
(ii)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of any Borrower (which hereby irrevocably requests and authorizes the
Swing Line Lender to so request on its behalf), that each Lender make an ABR
Loan in an amount equal to such Lender’s Pro Rata Share of the amount of Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of ABR
Loans, but subject to the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice); provided that, after giving effect to such
Borrowing, the amount outstanding of all Revolving Credit Loans, Swing Line
Loans and L/C Obligations shall not exceed the aggregate Revolving Credit
Commitments. The Swing Line Lender shall furnish the applicable Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Lender shall make an amount equal to
its applicable percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender not later than 1:00 p.m. on the day specified
in such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made an ABR Loan to
the applicable Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
(iii)    [reserved].
(iv)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
(v)    Each Lender’s obligation to make Revolving Credit Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02. No such purchase
or funding of risk participations shall relieve or otherwise impair the
obligation of any Borrower to repay Swing Line Loans, together with interest as
provided herein.
(d)    Repayment of Participations.
(vii)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.
(viii)    If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the applicable Borrower for interest on the Swing Line
Loans. Until each Revolving Credit Lender funds its Revolving Credit Loans that
are ABR Loans or risk participation pursuant to this Section 2.04 to refinance
such Revolving Credit Lender’s Pro Rata Share of any Swing Line Loan, interest
in respect of such Pro Rata Share shall be solely for the account of the Swing
Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
(g)    Participations. The Swing Line Lender (i) may at any time in its
discretion, and (ii) no less frequently than every five Business Days or as
directed by the Administrative Agent from time to time on not less than one
Business Day’s written notice to the Swing Line Lender, shall by written notice
given to the Administrative Agent (provided such notice requirements shall not
apply if the Swing Line Lender and the Administrative Agent are the same entity)
not later than 11:00 a.m., New York City time, on the next succeeding Business
Day following such notice require the Revolving Credit Lenders to acquire
participations on such Business Day in all or a portion of the Swing Line Loans
then outstanding. Such notice shall specify the aggregate amount of Swing Line
Loans in which Revolving Credit Lenders will participate. Promptly upon receipt
of such notice, the Administrative Agent will give notice thereof to each
Revolving Credit Lender, specifying in such notice such Revolving Credit
Lender’s Pro Rata Percentage of such Swing Line Loan or Loans. Each Revolving
Credit Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swing Line Lender, such Lender’s Pro Rata Percentage of such Swing Line Loan
or Loans. Each Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations in Swing Line Loans pursuant to this
Section 2.04(g) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever (so
long as such payment shall not cause such Lender’s Revolving Credit Exposure to
exceed such Lender’s Revolving Credit Commitment). Each Revolving Credit Lender
shall comply with its obligation under this Section 2.04(g) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.02(b)
with respect to Loans made by such Lender (and Section 2.02 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Credit Lenders), and the
Administrative Agent shall promptly pay to the Swing Line Lender the amounts so
received by it from the Revolving Credit Lenders. The Administrative Agent shall
notify the Borrowers of any participations in any Swing Line Loan acquired by
the Revolving Credit Lenders pursuant to this Section 2.04(g), and thereafter
payments in respect of such Swing Line Loan shall be made to the Administrative
Agent and not to the Swing Line Lender. Any amounts received by the Swing Line
Lender from the Borrowers (or other party on behalf of the Borrowers) in respect
of a Swing Line Loan after receipt by the Swing Line Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent. Any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Credit Lenders that shall
have made their payments pursuant to this Section 2.04(g), as their interests
may appear. The purchase of participations in a Swing Line Loan pursuant to this
Section 2.04(g) shall not relieve the Borrowers of any default in the payment
thereof.
(h)    Resignation or Removal of the Swing Line Lender. The Swing Line Lender
may resign as the Swing Line Lender hereunder at any time upon at least 30 days’
prior written notice to the Lenders, the Administrative Agent and the Borrower
Representative. Following such notice of resignation, the Swing Line Lender may
be replaced at any time by written agreement among the Borrowers (with
Borrowers’ agreement not to be unreasonably withheld, delayed or conditioned),
the Administrative Agent and the successor Swing Line Lender. The Administrative
Agent shall notify the Lenders of any such replacement of the Swing Line Lender.
At the time any such resignation or replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Swing Line Lender. From and after the effective date of any such resignation or
replacement, (i) the successor Swing Line Lender shall have all the rights and
obligations of the Swing Line Lender under this Agreement with respect to Swing
Line Loans to be made by it thereafter and (ii) references herein and in the
other Loan Documents to the term “Swing Line Lender” shall be deemed to refer to
such successor or to any previous Swing Line Lender, or to such successor and
all previous Swing Line Lenders, as the context shall require. After the
resignation or replacement of the Swing Line Lender hereunder, the replaced
Swing Line Lender shall remain a party hereto and shall continue to have all the
rights and obligations of the Swing Line Lender under this Agreement with
respect to Swing Line Loans made by it prior to such resignation or replacement,
but shall not be required to make additional Swing Line Loans. Notwithstanding
anything to the contrary in this Section 2.04(h) or otherwise, the Swing Line
Lender may not resign until such time as a successor Swing Line Lender has been
appointed.
Section 2.05.    Prepayments.
(a)    Optional. %4. The Borrowers may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay any Class or Classes of Term
Loans, Revolving Credit Loans and Swing Line Loans of any Class or Classes in
whole or in part without premium or penalty (except as expressly set forth in
this Section 2.05); provided that (1) such notice must be received by the
Administrative Agent not later than 1:00 p.m. (or 2:00 p.m. with respect to
Swing Line Loans) (A) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the Business Day prior to any prepayment of ABR
Loans or Swing Line Loans; (2) any prepayment of Eurodollar Rate Loans shall be
in a minimum principal amount of $2,000,000, or a whole multiple of $1,000,000
in excess thereof; and (3) any prepayment of ABR Loans shall be in a minimum
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share or other applicable share provided
for under this Agreement of such prepayment. If such notice is given by the
applicable Borrower, unless rescinded pursuant to clause (iii) below, such
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Loan (other than prepayments of ABR Revolving Credit Loans that are not made
in connection with the termination or permanent reduction of the Revolving
Credit Commitments) shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to clause (ii) below and
Section 3.05. In the case of each prepayment of the Loans pursuant to this
Section 2.05(a), each Borrower may in its sole discretion select the Borrowing
or Borrowings to be repaid, and such payment shall be paid to the Appropriate
Lenders in accordance with their respective Pro Rata Shares or other applicable
share provided for under this Agreement.
(vi)    Notwithstanding anything to the contrary contained in this Agreement, in
the event that, on or prior to the date that is twelve months after the Closing
Date, any Loan Party (x) prepays, refinances, substitutes or replaces any
Initial Term Loans in connection with a Repricing Event or (y) effects any
amendment of this Agreement resulting in a Repricing Event, the Borrowers shall
pay to the Administrative Agent (A) in the case of clause (x), for the ratable
account of each of the applicable Lenders a prepayment premium of 1.00% of the
aggregate principal amount of the Initial Term Loans so prepaid, refinanced,
substituted or replaced and (B) in the case of clause (y), for the ratable
account of each of the Lenders (including any Lender that withholds its consent
to such amendment and that is required to assign its Initial Term Loan pursuant
to Section 3.07), a fee equal to 1.00% of the aggregate principal amount of the
applicable Initial Term Loans of such Lender outstanding immediately prior to
such amendment. Such amounts shall be due and payable on the date of
effectiveness of such Repricing Event or amendment and shall be a condition
precedent to the effectiveness of any such amendment.
(vii)    Notwithstanding anything to the contrary contained in this Agreement,
the Borrowers may rescind any notice of prepayment under Section 2.05(a)(i) by
notice to the Administrative Agent on the date of prepayment if such prepayment
would have resulted from a refinancing of all or any portion of the applicable
Class or occurrence of another event, which refinancing or event shall not be
consummated or shall otherwise be delayed (subject to payment of amounts due
under Section 3.05).
(viii)    Voluntary prepayments of any Class of Term Loans permitted hereunder
shall be applied to the remaining scheduled installments of principal thereof
pursuant to Section 2.07(a) in a manner determined at the discretion of the
Borrowers and specified in the notice of prepayment (and absent such direction,
in direct order of maturity).
(b)    Mandatory. %4. Within five Business Days after financial statements have
been delivered pursuant to Section 6.01(a) (commencing in respect of the fiscal
year ending December 31, 2016) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrowers shall cause to be prepaid
an aggregate principal amount of Term Loans in an amount equal to (A) the
Applicable ECF Percentage of Excess Cash Flow, if any, for the fiscal year
covered by such financial statements minus, (B) at the option of the Borrowers
(without duplication of any amount deducted from Consolidated Net Income in
calculating Excess Cash Flow for such period) (x) the sum of (1)  all voluntary
prepayments of Term Loans during such fiscal year or after year-end and prior to
when such Excess Cash Flow prepayment is due, and (2) all voluntary prepayments
of Revolving Credit Loans, Extended Revolving Credit Loans, Refinancing
Revolving Credit Loans and Incremental Revolving Loans during such fiscal year
or after year-end and prior to when such Excess Cash Flow prepayment is due, to
the extent the Revolving Credit Commitments, Extended Revolving Credit
Commitments, Refinancing Revolving Credit Commitments and/or Revolving
Commitment Increase, as the case may be, are permanently reduced by the amount
of such payments, in the case of each of the immediately preceding clauses (1)
and (2), to the extent such prepayments are funded with Internally Generated
Cash and are in respect of Indebtedness that is secured on a pari passu basis
with the Facilities; provided that, to the extent any deduction is made pursuant
to the foregoing clauses (1) and (2) after year-end and prior to when such
Excess Cash Flow prepayment is due, such prepayment shall not be deducted with
respect to the Excess Cash Flow prepayment for the succeeding fiscal year and
(y) incremental reserves of the BD Subsidiary in an aggregate amount for any
Excess Cash Flow Period equal to the lesser of (1) the amount that is necessary
to meet the capital reserve requirements of the BD Subsidiary for such period
and (2) $5,000,000.
(vi)    If (1) any Consolidated Party Disposes of any property or assets
pursuant to Sections 7.05(i). (l) or (m), or (2) any Casualty Event occurs,
which results in the realization or receipt by a Consolidated Party of Net
Proceeds, the Borrowers shall cause to be prepaid on or prior to the date which
is five Business Days after the date of the realization or receipt by a Borrower
or any Restricted Subsidiary of such Net Proceeds (or such later time that
Borrower is entitled to reinvest Net Proceeds as provided in the definition of
“Net Proceeds”), an aggregate principal amount of Term Loans in an amount equal
to 100% of all such Net Proceeds; provided that if at the time that any such
prepayment would be required, the Borrowers are required to offer to repurchase
Permitted Equal Priority Refinancing Debt (to the extent secured by Liens on the
Collateral on a pari passu basis with the Obligations) and the Permitted
Refinancing of any such Indebtedness, in each case pursuant to the terms of the
documentation governing such Indebtedness with the net proceeds of such
Disposition or Casualty Event (such Permitted Equal Priority Refinancing Debt
(or the Permitted Refinancing of any such Indebtedness) required to be offered
to be so repurchased, “Other Applicable Indebtedness”), then the Borrowers may
apply such Net Proceeds on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and Other Applicable
Indebtedness at such time; provided that the portion of such net proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such net proceeds required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such net
proceeds shall be allocated to the Term Loans in accordance with the terms
hereof) to the prepayment of the Term Loans and to the repurchase or prepayment
of Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this Section 2.05(b)(ii)
shall be reduced accordingly; provided, further, that to the extent the holders
of Other Applicable Indebtedness decline to have such indebtedness repurchased
or prepaid, the declined amount shall promptly (and in any event within five
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof.
(vii)    If any Consolidated Party incurs or issues any Indebtedness after the
Closing Date (A) not permitted to be incurred or issued pursuant to Section 7.03
or (B) that is intended to constitute Credit Agreement Refinancing Indebtedness
in respect of any Class of Term Loans, the Borrowers shall cause to be prepaid
an aggregate principal amount of Term Loans (or, in the case of Indebtedness
constituting Credit Agreement Refinancing Indebtedness, the applicable Class of
Term Loans) in an amount equal to 100% of all Net Proceeds received therefrom on
or prior to the date which is three Business Days after the receipt by such
Consolidated Party of such Net Proceeds. For the avoidance of doubt, in
connection with any prepayment under Section 2.05(b)(iii)(B) which constitutes a
Repricing Event that is consummated in respect of all or any portion of the
Initial Term Loans prior to the date that is twelve months after the Closing
Date, the Borrowers shall pay to the Term Lenders the fees specified in Section
2.05(a)(ii).
(viii)    If for any reason the aggregate Outstanding Amount of Revolving Credit
Loans, Swing Line Loans and L/C Obligations at any time exceeds the aggregate
Revolving Credit Commitments then in effect, the Borrowers shall promptly prepay
Revolving Credit Loans and/or Swing Line Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided that the
Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(iv) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans such aggregate Outstanding Amount
exceeds the aggregate Revolving Credit Commitments then in effect.
(ix)    Except as otherwise provided in any Refinancing Amendment, Extension
Amendment or any Incremental Amendment or as otherwise provided herein, (A) each
prepayment of Term Loans pursuant to this Section 2.05(b) shall be applied
ratably to each Class of Term Loans then outstanding (provided that any
prepayment of Term Loans with the Net Proceeds of Credit Agreement Refinancing
Indebtedness shall be applied solely to each applicable Class of Refinanced
Debt); (B) with respect to each Class of Term Loans, (x) each prepayment
pursuant to clauses (ii), (iii) and (viii) of this Section 2.05(b) shall be
applied to the scheduled installments of principal thereof following the date of
such prepayment in direct order of maturity (at the Borrowers’ option, pro rata
with any Incremental Term Loans) and (y) each prepayment pursuant to clauses (i)
and (vii) of this Section 2.05(b) shall be applied to the scheduled installments
of principal to the Initial Term Loans following the date of such prepayment
ratably in accordance with the then outstanding amounts thereof until the
Initial Term Loans are paid in full and then to any Incremental Term Loans
ratably in accordance with the then outstanding amounts thereof; and (C) each
such prepayment shall be paid to the Lenders in accordance with their respective
Pro Rata Shares of such prepayment.
(x)    The Borrower Representative shall notify the Administrative Agent in
writing of any mandatory prepayment of Term Loans required to be made by the
Borrowers pursuant to clauses (i), (ii), (iii), and (vii) of this
Section 2.05(b) not later than 1:00 p.m. at least three Business Days prior to
the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the aggregate amount
of such prepayment to be made by the Borrowers. The Administrative Agent will
promptly notify each Appropriate Lender of the contents of the Borrowers’
prepayment notice and of such Appropriate Lender’s Pro Rata Share of the
prepayment. Each Term Lender may reject all of its Pro Rata Share of any
mandatory prepayment (such declined amounts, the “Declined Proceeds”) of Term
Loans required to be made pursuant to clauses (i), (ii), (iii)(A) and (vii) of
this Section 2.05(b) by providing written notice (each, a “Rejection Notice”) to
the Administrative Agent no later than 5:00 p.m. one Business Day after the date
of such Lender’s receipt of notice from the Administrative Agent regarding such
prepayment; provided, however, in no event may the proceeds of any Credit
Agreement Refinancing Indebtedness be rejected. If a Term Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above such failure will be deemed an acceptance of the total amount of
such mandatory prepayment of Term Loans. Any Declined Proceeds shall be retained
by the Borrowers.
(xi)    If any Consolidated Party receives any cash contribution to the common
capital of any such Consolidated Party pursuant to Section 4.01 of the Parent
Guaranty, the Borrowers shall cause to be prepaid on or prior to the date which
is five Business Days after the date of the realization or receipt by such
Consolidated Party of such cash contribution, an aggregate principal amount of
Term Loans in an amount equal to 100% of all such cash contributions.
(xii)    If any Consolidated Party receives any Cure Amount pursuant to Section
8.04, the Borrowers shall cause to be prepaid on or prior to the date which is
one Business Day after the date of the realization or receipt by such
Consolidated Party of such Cure Amount, an aggregate principal amount of Term
Loans in an amount equal to 100% of such Cure Amount.
(c)    Interest, Funding Losses, Etc. All prepayments under this Section 2.05
shall be accompanied by all accrued interest thereon (other than prepayments of
ABR Revolving Credit Loans that are not made in connection with the termination
or permanent reduction of the Revolving Credit Commitments), together with, in
the case of any such prepayment of a Eurodollar Rate Loan on a date prior to the
last day of an Interest Period therefor, any amounts owing in respect of such
Eurodollar Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurodollar Rate Loan prior
to the last day of the Interest Period therefor, the applicable Borrower may, in
its sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a Cash Collateral Account until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from such Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the applicable
Borrower or any other Loan Party) to apply such amount to the prepayment of the
outstanding Loans in accordance with the relevant provisions of this
Section 2.05. Such deposit shall be deemed to be a prepayment of such Loans by
such Borrower for all purposes under this Agreement.
Section 2.06.    Termination or Reduction of Commitments.
(a)    Optional. The Borrowers may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class, in each case without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000, or any whole multiple of $1,000,000 in excess thereof or, if less,
the entire amount thereof and (iii) if, after giving effect to any reduction of
the Revolving Credit Commitments, the Letter of Credit Sublimit, or the Swing
Line Sublimit exceeds the amount of the Revolving Credit Commitments, such
sublimit shall be automatically reduced by the amount of such excess. Except as
provided above, the amount of any such Commitment reduction shall not be applied
to the Letter of Credit Sublimit, or the Swing Line Sublimit unless otherwise
specified by the applicable Borrower. Notwithstanding the foregoing, the
applicable Borrower may rescind or postpone any notice of termination of any
Commitments if such termination would have resulted from a refinancing of all or
any portion of the applicable Class or occurrence of other event, which
refinancing or other event shall not be consummated or otherwise shall be
delayed.
(b)    Mandatory. The Initial Term Commitments of each Term Lender shall be
automatically and permanently reduced to $0 upon the funding of the Initial Term
Loans to be made by such Term Lender on the Closing Date. The Revolving Credit
Commitments of each Revolving Credit Lender and Swing Line Lender shall
automatically and permanently terminate on the Maturity Date.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portion of the Letter of Credit Sublimit, the Swing Line
Sublimit, or the unused Commitments of any Class under this Section 2.06. The
amount of any such reduction of the Revolving Credit Commitments shall not be
applied to the Letter of Credit Sublimit, or the Swing Line Sublimit unless
otherwise specified by the Borrower Representative. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Pro Rata Share of the amount by which such Commitments
are reduced. All commitment fees accrued until the effective date of any
termination of the Aggregate Commitments of any Class shall be paid to the
Appropriate Lenders on the effective date of such termination.
Section 2.07.    Repayment of Loans.
(c)    Term Loans. Commencing with the first full quarter ending after the
Closing Date, the Borrowers shall repay to the Administrative Agent for the
ratable account of the Appropriate Lenders on the last Business Day of each
March, June, September and December, in an amount equal to the percentage set
forth opposite the dates indicated below based on the Consolidated Total Net
Leverage Ratio, which for this purpose shall be calculated without netting
unrestricted cash from the numerator Consolidated Total Net Debt, multiplied by
the aggregate principal amount of all Initial Term Loans outstanding on the
Closing Date (which payments shall be reduced as a result of the application of
prepayments made in accordance with the order of priority set forth in Section
2.05) with the remaining principal amount of the Initial Term Loans then
outstanding due and payable in full on the Maturity Date.
Principal Amortization
Payment Dates
Consolidated Total Net Leverage Ratio (without netting) is greater than or equal
to 2.00 to 1.00
Consolidated Total Net Leverage Ratio (without netting) is less than 2.00 to
1.00
March 31, 2016 through December 31, 2017
1.875%
0.625%
March 31, 2018 through December 31, 2019
1.25%
0.625%
Thereafter
0.625%
0.625%



(d)    Revolving Credit Loans. The Borrowers shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for the applicable Revolving Credit Facility the aggregate principal amount of
all Revolving Credit Loans under such Facility outstanding on such date.
(e)    The Borrowers shall repay each Swing Line Loan on the earlier of (i) the
date that is five Business Days after such Loan is made and (ii) the Maturity
Date of the Revolving Credit Facility (although Swing Line Loans may thereafter
be reborrowed, in accordance with the terms and conditions hereof, if there are
one or more Classes of Revolving Credit Commitments which remain in effect).
Section 2.08.    Interest.
(e)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Margin and (ii) each ABR Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the ABR plus the Applicable Margin.
(f)    After the occurrence and during the continuance of an Event of Default
under Sections 8.01(a) or 8.01(f) (or, with respect to the existence of any
other Event of Default, at the election of the Required Lenders), the Borrowers
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Default
Rate shall accrue or be payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon written
demand.
(g)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
Section 2.09.    Fees. In addition to certain fees described in Sections 2.03(h)
and (i):
(a)    Commitment Fee. The Borrowers agree to pay to the Administrative Agent
for the account of each Revolving Credit Lender under each Revolving Credit
Facility in accordance with its Pro Rata Share or other applicable share
provided for under this Agreement, a commitment fee equal to the Applicable
Margin with respect to commitment fees for such Facility times the actual daily
amount by which the aggregate Revolving Credit Commitments for such Facility
exceeds the sum of (A) the Outstanding Amount of Revolving Credit Loans for such
Facility plus (B) the Outstanding Amount of L/C Obligations for such Facility;
provided that any commitment fee accrued with respect to any of the Commitments
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrowers
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrowers
prior to such time; provided, further, that no commitment fee shall accrue on
any of the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. For the avoidance of doubt, the Outstanding Amount of Swing
Line Loans shall not be counted towards or considered usage of the aggregate
Revolving Credit Commitments for purposes of determining the commitment fee. The
commitment fee on each Revolving Credit Facility shall accrue at all times from
the Closing Date until the Maturity Date for the Revolving Credit Facility,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur during the first full fiscal quarter after the Closing
Date, and on the Maturity Date for the Revolving Credit Facility. The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Margin during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.
(b)    Other Fees. The Borrowers shall pay to the Agents such fees as shall have
been separately agreed upon in writing (including pursuant to the Fee Letter) in
the amounts and at the times so specified. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever (except as expressly
agreed between the Borrowers and the applicable Agent).
(c)    Closing Fees. The Borrowers agree to pay on the Closing Date to each Term
Lender party to this Agreement on the Closing Date, as fee compensation for the
funding of such Lender’s Initial Term Loan on the Closing Date, a closing fee
(the “Term Loan Closing Fee”) in an amount equal to 3.00% of the stated
principal amount of such Lender’s Term Loans made on the Closing Date. The
Borrowers agree to pay on the Closing Date to each Revolving Credit Lender party
to this Agreement on the Closing Date, as a fee for its Revolving Credit
Commitment, a closing fee (the “Revolving Credit Fee” and, the Revolving Credit
Fee together with the Term Loan Closing Fee, the “Closing Fees”) in an amount
equal to 1.00% of the stated principal amount of such Revolving Credit Lender’s
Revolving Credit Commitment. The Closing Fees will be in all respects fully
earned, due and payable on the Closing Date and non-refundable and
non-creditable thereafter and, in the case of the Term Loan Closing Fee, shall
be netted against Term Loans made by such Term Lender.
Section 2.10.    Computation of Interest and Fees. All computations of interest
for ABR Loans (including ABR Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 days, or 366 days, as
applicable, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid; provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
Section 2.11.    Evidence of Indebtedness.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as a non-fiduciary
agent for the Borrowers, in each case in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be prima facie evidence absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrowers shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Section 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrowers to repay
the Loans in accordance with their terms.
Section 2.12.    Payments Generally.
(a)    All payments to be made by the Borrowers shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 1:00 p.m. (or 3:00 p.m.
with respect to Swing Line Loans) on the date specified herein. The
Administrative Agent will promptly distribute to each Appropriate Lender its Pro
Rata Share (or other applicable share provided for under this Agreement) of such
payment in like funds as received by wire transfer to such Lender’s applicable
Lending Office. All payments received by the Administrative Agent after the time
specified above shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.
(b)    Except as otherwise provided herein, if any payment to be made by the
Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, if
such extension would cause payment of interest on or principal of Eurodollar
Rate Loans to be made in the next succeeding calendar month, such payment shall
be made on the immediately preceding Business Day.
(c)    Unless the Borrowers or any Lender have notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrowers or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrowers or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then:
(i)    if the Borrowers have failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrowers to the date such amount
is recovered by the Administrative Agent (the “Compensation Period”) at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.
When such Lender makes payment to the Administrative Agent (together with all
accrued interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrowers, and the Borrowers shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrowers may have against any Lender as a result of any default by such Lender
hereunder.
A written notice (including documentation reasonably supporting such request) of
the Administrative Agent to any Lender or the Borrowers with respect to any
amount owing under this Section 2.12(c) shall be conclusive, absent manifest
error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(e)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.
(h)    Amounts to be applied to the prepayment of Loans in connection with any
mandatory prepayments by the Borrowers of the Term Loans pursuant to Section
2.05(b) shall be applied, as applicable, on a pro rata basis to the then
outstanding Term Loans being prepaid irrespective of whether such outstanding
Term Loans are ABR Loans or Eurodollar Rate Loans; provided that if no Lenders
exercise the right to waive a given mandatory prepayment of the Term Loans
pursuant to Section 2.05(b)(vi), then, with respect to such mandatory
prepayment, the amount of such mandatory prepayment shall be applied first to
reduce outstanding ABR Loans. Any amounts remaining after each such application
shall be applied to prepay Eurodollar Rate Loans in a manner that minimizes the
amount of any payments required to be made by the Borrowers pursuant to Section
3.05.
Section 2.13.    Sharing of Payments. If, other than as provided elsewhere
herein, any Lender shall obtain payment (whether voluntary, involuntary, through
the exercise of any right of setoff, or otherwise) in respect of any principal
or interest on account of the Loans or the participations in L/C Obligations or
in Swing Line Loans held by it (excluding any amounts applied by the Swing Line
Lender to outstanding Swing Line Loans), in excess of its ratable share (or
other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participations in the Loans made by them and/or such
sub-participations in the participations in L/C Obligations and Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of any principal or interest on
such Loans or such participations, as the case may be, pro rata with each of
them; provided that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. For the avoidance of doubt, the provisions of this paragraph
shall not be construed to apply to (A) any payment made by the Borrowers
pursuant to and in accordance with the express terms of this Agreement as in
effect from time to time (including the application of funds arising from the
existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant permitted hereunder. The Borrowers agree
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation. The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.13 and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
Notwithstanding anything to the contrary contained in this Section 2.13 or
elsewhere in this Agreement, the Borrowers may extend the final maturity of Term
Loans and/or Revolving Credit Commitments in connection with an Extension that
is permitted under Section 2.16 without being obligated to effect such
extensions on a pro rata basis among the Lenders (it being understood that no
such extension (i) shall constitute a payment or prepayment of any Term Loans or
Revolving Credit Loans, as applicable, for purposes of this Section 2.13 or
(ii) shall reduce the amount of any scheduled amortization payment due under
Section 2.07(a), except that the amount of any scheduled amortization payment
due to a Lender of Extended Term Loans may be reduced to the extent provided
pursuant to the express terms of the respective Extension Amendment) without
giving rise to any violation of this Section 2.13 or any other provision of this
Agreement. Furthermore, the Borrowers may take all actions contemplated by
Section 2.16 in connection with any Extension (including modifying pricing,
amortization and repayments or prepayments), and in each case such actions shall
be permitted, and the differing payments contemplated therein shall be permitted
without giving rise to any violation of this Section 2.13 or any other provision
of this Agreement.
Section 2.14.    Incremental Credit Extensions.
(a)    Incremental Commitments. The Borrowers may at any time or from time to
time after the Closing Date, by notice to the Administrative Agent (an
“Incremental Request”), request (i) one or more new commitments which shall be
in the same Facility as any outstanding Term Loans (a “Term Loan Increase”) or a
new Class of term loans (collectively with any Term Loan Increase, the
“Incremental Term Commitments”) under this Agreement and/or (ii) (A) one or more
increases in the amount of the Revolving Credit Commitments (a “Revolving
Commitment Increase”) and/or (B) the establishment of one or more new Revolving
Credit Commitments (any such new commitment, a “New Revolving Credit Commitment”
and, together with Revolving Commitment Increases, the “Incremental Revolving
Loan Commitments” and, collectively with any Incremental Term Commitments, the
“Incremental Commitments”), whereupon the Administrative Agent shall promptly
deliver a copy to each of the Lenders.
(b)    Incremental Loans. Any Incremental Term Loans (other than Term Loan
Increases) effected through the establishment of one or more new Term Loans made
on an Incremental Facility Closing Date shall be designated a separate Class of
Incremental Term Loans for all purposes of this Agreement. On any Incremental
Facility Closing Date on which any Incremental Term Commitments of any Class are
effected (including through any Term Loan Increase), subject to the satisfaction
(or waiver) of the terms and conditions in this Section 2.14, (i) each
Incremental Term Lender of such Class shall make a Loan to the applicable
Borrower (an “Incremental Term Loan”) in an amount equal to its Incremental Term
Commitment of such Class and (ii) each Incremental Term Lender of such Class
shall become a Lender hereunder with respect to the Incremental Term Commitment
of such Class and the Incremental Term Loans of such Class made pursuant
thereto. On any Incremental Facility Closing Date on which any Incremental
Revolving Loan Commitment are effected, subject to the satisfaction of the terms
and conditions in this Section 2.14, (i) each Incremental Revolving Credit
Lender shall make its Commitment available to the Borrowers (when borrowed, an
“Incremental Revolving Loan” and collectively with any Incremental Term Loan, an
“Incremental Loan”) in an amount equal to its Revolving Commitment Increase or
New Revolving Credit Commitment, as applicable, and (ii) each Incremental
Revolving Credit Lender shall become a Lender hereunder with respect to the
Revolving Commitment Increase or the New Revolving Credit Commitment, as
applicable, and the Incremental Revolving Loans made pursuant thereto.
Notwithstanding the foregoing, Incremental Term Loans may have identical terms
to any of the Term Loans and be treated as the same Class as any of such Term
Loans.
(c)    Incremental Request. Each Incremental Request from a Borrower pursuant to
this Section 2.14 shall set forth the requested amount and proposed terms of the
relevant Incremental Term Loans or Incremental Revolving Loan Commitments.
Incremental Term Loans may be made, and Incremental Revolving Loan Commitments
may be provided, by any existing Lender (but each existing Lender will not have
an obligation to make any Incremental Commitment, nor will the applicable
Borrower have any obligation to approach any existing Lenders to request any
Incremental Commitment) or by any other Person that is not (w) a Disqualified
Lender, (x) any Person that is a Defaulting Lender, (y) a natural Person or
(z) Parent, the Holding Companies, the Borrowers or any of their respective
Subsidiaries (any such Person being called an “Additional Lender”) (each such
existing Lender or Additional Lender providing such, an “Incremental Revolving
Credit Lender” or “Incremental Term Lender,” as applicable, and, collectively,
the “Incremental Lenders”); provided that the Administrative Agent, each L/C
Issuer and the Swing Line Lender shall have consented (not to be unreasonably
withheld, conditioned or delayed) to such Lender’s or Additional Lender’s making
such Incremental Term Loans or providing such Incremental Revolving Loan
Commitments to the extent such consent, if any, would be required under
Section 10.07(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Lender or Additional Lender.
(d)    Effectiveness of Incremental Amendment. The effectiveness of any
Incremental Amendment, and the Incremental Commitments thereunder, shall be
subject to the satisfaction on the date of such Incremental Amendment (the
“Incremental Facility Closing Date”) of each of the following conditions:
(i)    no Default or Event of Default shall exist after giving effect to such
Incremental Commitments, and the representations and warranties in Article V of
this Agreement shall be true and correct in all material respects (or, in the
case of any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language, in all respects) on and as of the
date of the incurrence of such Incremental Commitments (although any
representations or warranties which expressly relate to a given date or period
shall be required only to be true and correct in all material respects (or in
all respects, as applicable) as of the respective date or for the respective
period, as the case may be); provided that in the case of Incremental
Commitments incurred to finance a Permitted Acquisition or Investments permitted
under Section 7.02(o) or (s) (each, a “Limited Condition Transaction”), (x) such
requirement shall be subject to customary “SunGard” conditionality (including
waiver or non-requirement of (1) the representations and warranties hereunder
and (2) the absence of a Default or Event of Default (other than with respect to
a Default or Event of Default under Section 8.01(a) or (f)) and (y) the
Consolidated Secured Net Leverage Ratio set forth in clause (iii)(C) below may,
at the Borrowers’ election, be tested at the time such Limited Condition
Transaction is committed and will not be tested upon consummation thereof, in
each case if otherwise agreed by the Incremental Lenders providing such
Incremental Commitments;
(ii)    each Incremental Term Commitment shall be in an aggregate principal
amount that is not less than $10,000,000 and shall be in an increment of
$1,000,000 and each Incremental Revolving Loan Commitment shall be in an
aggregate principal amount that is not less than $5,000,000 and shall be in an
increment of $1,000,000;
(iii)    the aggregate amount of the Incremental Term Loans and Incremental
Revolving Loan Commitments shall not exceed (A) an amount equal to $50,000,000
(net of Indebtedness incurred pursuant to Section 7.03(r)(i)(A) or (ii)(A)) plus
(B) up to an additional amount of Incremental Term Loans and/or Incremental
Revolving Loan Commitments so long as on and as of the date of the incurrence of
such Incremental Term Loans or Incremental Commitments, the Consolidated Secured
Net Leverage Ratio (determined on a Pro Forma Basis, including the pro forma
effect of any Specified Transaction to be financed (in whole or in part) with
the proceeds of the Incremental Loan, and assuming all previously established
and simultaneously established Incremental Revolving Loan Commitments are fully
drawn and excluding the cash proceeds of (x) any borrowing under any such
Incremental Revolving Loan Commitments, (y) any Incremental Term Loans and (z)
any other Indebtedness that is incurred substantially concurrently therewith) is
no more than 3.75 to 1.00; and
(iv)    the Loan Parties shall demonstrate compliance with the financial
covenant set forth in Section 7.11 (determined on a Pro Forma Basis and assuming
all previously established and simultaneously established Incremental Revolving
Loan Commitments are fully drawn and excluding the cash proceeds of (x) any
borrowing under any such Incremental Revolving Loan Commitments, (y) any
Incremental Term Loans and (z) any other Indebtedness that is incurred
substantially concurrently therewith) as of the most recent fiscal quarter end
for which financial statements have been delivered or were required to be
delivered pursuant to Section 4.01 or 6.01.
(v)    for purposes of the calculations in clauses (iii) and (iv) above, (A)
with respect to any Incremental Commitments, assuming a borrowing of the maximum
amount of Loans available thereunder, (B) to the extent the proceeds thereof are
used to repay Indebtedness, pro forma effect shall be given to such repayment of
Indebtedness and (C) Indebtedness incurred under clause (iii)(A) above shall be
available at all times and not subject to any ratio test, whether incurred
simultaneously with amounts under clause (iii)(C) or otherwise.
(e)    Required Terms. The terms, provisions and documentation of the
Incremental Term Loans and Incremental Term Commitments or the Incremental
Revolving Loans and Incremental Revolving Loan Commitments, as the case may be,
of any Class, except as otherwise set forth herein, shall be as agreed between
the applicable Borrower and the applicable Incremental Lenders; provided that in
no event will any Incremental Term Loans be permitted to be voluntarily or
mandatorily prepaid prior to the repayment in full of the Term Loans, unless
accompanied by at least a ratable payment of the Term Loans (provided that any
Refinancing Amendment, Extension Amendment or Incremental Amendment may provide
that the applicable Incremental Lenders shall receive a less than ratable
payment); provided, further, that to the extent the terms of such Incremental
Commitments are not consistent with the Facilities (except to the extent
permitted by this Section 2.14), the terms of such Incremental Commitments shall
be reasonably satisfactory to the Administrative Agent. In any event:
(i)    the Incremental Term Loans and, as applicable, the New Revolving Credit
Commitments:
(A)    shall rank pari passu in right of payment and of security with the
Revolving Credit Loans and the Term Loans;
(B)    in the case of Incremental Term Loans, shall not mature earlier than the
Latest Maturity Date of the Initial Term Loans outstanding at the time of
incurrence of such Incremental Term Loans;
(C)    in the case of New Revolving Credit Commitments, shall not mature earlier
than the Latest Maturity Date of the Revolving Credit Commitments outstanding at
the time of incurrence of such New Revolving Credit Commitments or have
amortization or scheduled mandatory commitment reductions (other than at
maturity);
(D)    in the case of Incremental Term Loans, shall have a Weighted Average Life
to Maturity not shorter than the remaining Weighted Average Life to Maturity of
then-existing Initial Term Loans;
(E)    in the case of Incremental Term Loans, subject to clauses (B) and (D)
above, shall have amortization determined by the Borrowers and the applicable
Incremental Term Lenders;
(F)    subject to clause (iii) below, shall have an Applicable Margin determined
by the Borrowers and the applicable Incremental Term Lenders or Incremental
Revolving Credit Lenders, as applicable;
(G)    (x) in the case of Incremental Term Loans, shall be incurred in Dollars,
and (y) in the case of New Revolving Credit Commitments, shall be denominated in
Dollars; and
(H)    may participate on a pro rata basis or less than pro rata basis (but not
on a greater than pro rata basis) in any voluntary or mandatory prepayments of
Initial Term Loans hereunder, as specified in the applicable Incremental
Amendment;
(I)    all other material terms of any Incremental Term Loans shall be
substantially identical, or (taken as a whole) no more favorable (as reasonably
determined by the Borrowers) to the Lenders providing such Incremental Term
Loans than those applicable to the then-existing Term Loans (except for
covenants or other provisions applicable only to periods after the Latest
Maturity Date of the then-existing Term Loans);
(ii)    all material terms (other than with respect to margin, pricing, maturity
or fees) of any Revolving Commitment Increase and Incremental Revolving Loans
under such Revolving Commitment Increase shall be identical to the Revolving
Credit Commitments and Revolving Credit Loans or otherwise reasonably acceptable
to the Administrative Agent; it being understood and agreed that covenants or
other provisions applicable only to the periods after the Latest Maturity Date
of any then-existing Revolving Credit Commitments and Revolving Credit Loans
shall be acceptable, subject, solely as to administrative matters to the consent
of the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed);
(iii)    with respect to any Incremental Term Loan or New Revolving Credit
Commitments, the All-In Yield applicable to such Incremental Term Loans or New
Revolving Credit Commitments, as applicable, of each Class shall be determined
by the Borrower Representative and the applicable Incremental Term Lenders or
Incremental Revolving Credit Lenders, and shall be set forth in each applicable
Incremental Amendment; provided, however, that if the All-In Yield in respect of
such Incremental Term Loans exceeds the All-In Yield in respect of any
then-existing Term Loans by more than 0.50%, the Applicable Margin of such
then-existing Term Loans shall be adjusted such that the All-In Yield of such
then-existing Term Loans equals the All-In Yield of such Indebtedness minus
0.50%; provided that any amendments to the Applicable Margin in respect of any
then-existing Term Loans that become effective subsequent to the Closing Date
but prior to the time of such Indebtedness is incurred or borrowed shall also be
included in such calculations, effective upon the making of loans under such
Indebtedness; provided, further, that if such Indebtedness includes a Eurodollar
Rate floor greater than 1.00% per annum or an ABR floor greater than 2.00% per
annum, such differential between the Eurodollar Rate floor or the ABR floor, as
the case may be, shall be equated to the applicable All-In Yield for purposes of
determining whether an increase to the interest rate margin under the Term Loans
shall be required, but only to the extent an increase in the Eurodollar Rate
floor or ABR floor in the Term Loans, as the case may be, would cause an
increase in the interest rate then in effect thereunder, and in such case, the
Eurodollar Rate floor or ABR floor (but not the interest rate margin),
applicable to the Term Loans shall be increased to the extent of such
differential between the Eurodollar Rate floors or ABR floors, as the case may
be;
(iv)    any Incremental Term Loans that are fixed rate loans shall, at the
Borrower Representative’s election, be swapped to a floating rate on a customary
matched maturity basis; and
(v)    to the extent any Incremental Term Loans are made in the form of a Term
Loan Increase or are Incremental Term Loans with the same terms as the Term
Loans made on the Closing Date, (i) the scheduled amortization payments under
Section 2.07(a) required to be made after the making of such Incremental Term
Loans shall be ratably increased by the aggregate principal amount of such
Incremental Term Loans and shall be further increased for all Lenders on a pro
rata basis to the extent necessary to avoid any reduction in the amortization
payments to which the Term Lenders were entitled before such recalculation and
(ii) in the event that, prior to the incurrence of any Incremental Term Loans
made in the form of a Term Loan Increase or Incremental Term Loans with the same
terms as the Term Loans made on the Closing Date, the Term Loans made on the
Closing Date, pursuant to any other Term Loan Increase or any other Incremental
Term Loans made on the same terms as the Term Loans made on the Closing Date
have scheduled amortization payments under Section 2.07(a) that are less than
0.25% of the aggregate principal amount of such Term Loans when initially
incurred, then the scheduled amortization payments on the Incremental Facility
Closing Date of such Incremental Term Loans shall be increased to be equal
quarterly installments of principal equal to 0.25% of the aggregate principal
amount of such Term Loans originally incurred.
(f)    Incremental Amendment. Commitments in respect of Incremental Term Loans
and Incremental Revolving Loan Commitments shall become Commitments (or in the
case of an Incremental Revolving Loan Commitment to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers, each Incremental Lender providing such
Commitments and the Administrative Agent. The Incremental Amendment may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower
Representative, to effect the provisions of this Section 2.14, including
amendments to Section 2.05(a)(ii) that are not adverse to the interests of the
Lenders. The Borrowers will use the proceeds of the Incremental Term Loans and
Incremental Revolving Loan Commitments for working capital and other general
corporate purposes, including the financing of Permitted Acquisitions and other
Investments permitted hereby and any other use not prohibited by the Loan
Documents, in each case as determined by the Borrowers and the Lenders providing
such Incremental Term Loans and Incremental Revolving Loan Commitments. No
Lender shall be obligated to provide any Incremental Term Loans or Incremental
Revolving Loan Commitments, unless it so agrees.
(g)    Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Revolving Commitment Increases are effected through an
increase in the Revolving Credit Commitments pursuant to this Section 2.14,
(a) if the increase relates to the Revolving Credit Facility, each of the
Revolving Credit Lenders shall assign to each of the Incremental Revolving
Credit Lenders, and each of the Incremental Revolving Credit Lenders shall
purchase from each of the Revolving Credit Lenders, at the principal amount
thereof, such interests in the Incremental Revolving Loans outstanding on such
Incremental Facility Closing Date as shall be necessary in order that, after
giving effect to all such assignments and purchases, such Revolving Credit Loans
will be held by existing Revolving Credit Lenders and Incremental Revolving
Credit Lenders ratably in accordance with their Revolving Credit Commitments
after giving effect to the addition of such Revolving Commitment Increases to
the Revolving Credit Commitments, (b) each Revolving Commitment Increase shall
be deemed for all purposes a Revolving Credit Commitment and each Loan made
thereunder shall be deemed, for all purposes, a Revolving Credit Loan and
(c) each Incremental Revolving Credit Lender shall become a Lender with respect
to the Revolving Commitment Increases and all matters relating thereto. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.
(h)    This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.
Section 2.15.    Refinancing Amendments.
(a)    On one or more occasions after the Closing Date, the Borrowers may
obtain, from any Lender or any Additional Refinancing Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term Loans and
the Revolving Credit Loans (or unused Revolving Credit Commitments) then
outstanding under this Agreement (which for purposes of this Section 2.15(a)
will be deemed to include any then outstanding Refinancing Term Loans or
Incremental Term Loans), in the form of Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Credit Commitments or Refinancing Revolving
Credit Loans incurred under this Agreement pursuant to a Refinancing Amendment;
provided that notwithstanding anything to the contrary in this Section 2.15 or
otherwise, (1) the borrowing and repayment (except for (A) payments of interest
and fees at different rates on Refinancing Revolving Credit Commitments (and
related outstandings), (B) repayments required upon the maturity date of the
Refinancing Revolving Credit Commitments and (C) repayment made in connection
with a permanent repayment and termination of commitments (subject to clause (3)
below)) of Loans with respect to Refinancing Revolving Credit Commitments after
the date of obtaining any Refinancing Revolving Credit Commitments shall be made
on a pro rata basis with all other Revolving Credit Commitments, (2) subject to
the provisions of Section 2.03(m) to the extent dealing with Letters of Credit
which mature or expire after a maturity date when there exist Extended Revolving
Credit Commitments with a longer maturity date, all Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments (and except as
provided in Section 2.03(m), without giving effect to changes thereto on an
earlier maturity date with respect to Letters of Credit theretofore incurred or
issued), (3) the permanent repayment of Revolving Credit Loans with respect to,
and termination of, Refinancing Revolving Credit Commitments after the date of
obtaining any Refinancing Revolving Credit Commitments shall be made on a pro
rata basis with all other Revolving Credit Commitments, except that the
Borrowers shall be permitted to permanently repay and terminate commitments of
any such Class on a better than a pro rata basis as compared to any other Class
with a later maturity date than such Class and (4) assignments and
participations of Refinancing Revolving Credit Commitments and Refinancing
Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans.
(b)    Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.15(a) shall be in an aggregate principal amount that is (x) not less
than $5,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.
(c)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) make such other
changes to this Agreement and the other Loan Documents consistent with the
provisions and intent of the third paragraph of Section 10.01 (without the
consent of the Required Lenders called for therein) and (iii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower Representative, to effect the provisions of this Section 2.15, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Refinancing Amendment.
(d)    This Section 2.15 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.
Section 2.16.    Extension of Term Loans; Extension of Revolving Credit Loans.
(a)    Extension of Term Loans. The Borrowers may at any time and from time to
time request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the Borrowers shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be substantially identical to, or (taken as a whole) no more
favorable to the Extending Term Lenders than those applicable to the Existing
Term Loan Tranche subject to such Term Loan Extension Request (except for
covenants or other provisions applicable only to periods after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans), including:
(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Tranche, to the extent provided in the applicable Extension Amendment; provided,
however, that at no time shall there be Classes of Term Loans hereunder
(including Refinancing Term Loans and Extended Term Loans) which have more than
five different Maturity Dates; (ii) the All-In Yield with respect to the
Extended Term Loans (whether in the form of interest rate margin, upfront fees,
OID or otherwise) may be different from the All-In Yield for the Term Loans of
such Existing Term Loan Tranche, in each case, to the extent provided in the
applicable Extension Amendment; (iii) the Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans); and
(iv) Extended Term Loans may have call protection as may be agreed by the
Borrowers and the Lenders thereof; provided that no Extended Term Loans may be
optionally prepaid prior to the date on which all Term Loans with an earlier
final stated maturity (including Term Loans under the Existing Term Loan Tranche
from which they were amended) are repaid in full, unless such optional
prepayment is accompanied by a pro rata optional prepayment of such other Term
Loans; provided, however, that (A) no Default or Event of Default shall have
occurred and be continuing at the time a Term Loan Extension Request is
delivered to Lenders, (B) in no event shall the final maturity date of any
Extended Term Loans of a given Term Loan Extension Series at the time of
establishment thereof be earlier than the then Latest Maturity Date of the
applicable Existing Term Loan Tranche, (C) the Weighted Average Life to Maturity
of any Extended Term Loans of a given Term Loan Extension Series at the time of
establishment thereof shall be no shorter than the remaining Weighted Average
Life to Maturity of the applicable Existing Term Loan Tranche, (D) all
documentation in respect of such Extension Amendment shall be consistent with
the foregoing and (E) any Extended Term Loans may participate on a pro rata
basis or less than a pro rata basis (but not greater than a pro rata basis) in
any voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Term Loan Extension Request. Any Extended Term Loans
amended pursuant to any Term Loan Extension Request shall be designated a series
(each, a “Term Loan Extension Series”) of Extended Term Loans for all purposes
of this Agreement; provided that any Extended Term Loans amended from an
Existing Term Loan Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Term Loan Extension Series with respect to such Existing Term Loan Tranche (in
which case scheduled amortization with respect thereto shall be proportionally
increased). Each Term Loan Extension Series of Extended Term Loans incurred
under this Section 2.16 shall be in an aggregate principal amount that is not
less than $50,000,000.
(b)    Extension of Revolving Credit Commitments. The Borrowers may, at any time
and from time to time request that all or a portion of the Revolving Credit
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the Maturity Date with respect to all or a portion of any principal
amount of such Revolving Credit Commitments (any such Revolving Credit
Commitments which have been so amended, “Extended Revolving Credit Commitments”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Revolving Credit Commitments, the Borrowers shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Revolver Tranche) (each, a
“Revolver Extension Request”) setting forth the proposed terms of the Extended
Revolving Credit Commitments to be established, which shall (x) be identical as
offered to each Lender under such Existing Revolver Tranche (including as to the
proposed interest rates and fees payable) and offered pro rata to each Lender
under such Existing Revolver Tranche and (y) the Extended Revolving Credit
Commitment extended pursuant to a Revolver Extension Request, and the related
outstandings, shall be a Revolving Credit Commitment (or related outstandings,
as the case may be) with such other terms substantially identical to, or taken
as a whole, no more favorable to the Extending Revolving Credit Lender, as the
original Revolving Credit Commitments (and related outstandings); provided:
(i) the Maturity Date of the Extended Revolving Credit Commitments may be
delayed to a later date than the Maturity Date of the Revolving Credit
Commitments of such Existing Revolver Tranche, to the extent provided in the
applicable Extension Amendment; provided, however, that at no time shall there
be Classes of Revolving Credit Commitments hereunder (including Extended
Revolving Credit Commitments) which have more than five different Maturity
Dates; (ii) the All-In Yield with respect to extensions of credit under the
Extended Revolving Credit Commitments (whether in the form of interest rate
margin, upfront fees, OID or otherwise) may be different than the All-In Yield,
pricing, optional redemption or prepayment terms, for extensions of credit under
the Revolving Credit Commitments of such Existing Revolver Tranche, in each
case, to the extent provided in the applicable Extension Amendment; (iii) the
Extension Amendment may provide for other covenants (as determined by the
Borrowers and Lenders extending) and terms that apply solely to any period after
the Latest Maturity Date that is in effect on the effective date of the
Extension Amendment (immediately prior to the establishment of such Extended
Revolving Credit Commitments); and (iv) all borrowings under the applicable
Revolving Credit Commitments (i.e., the Existing Revolver Tranche and the
Extended Revolving Credit Commitments of the applicable Revolver Extension
Series) and repayments thereunder shall be made on a pro rata basis (except for
(I) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings), (II) repayments required upon the
Maturity Date of the non-extending Revolving Credit Commitments and
(III) repayments made in connection with a permanent repayment and termination
of non-extended Revolving Credit Commitments); provided, further, that (A) no
Default or Event of Default shall have occurred and be continuing at the time a
Revolver Extension Request is delivered to Lenders, (B) in no event shall the
final maturity date of any Extended Revolving Credit Commitments of a given
Revolver Extension Series at the time of establishment thereof be earlier than
the then Latest Maturity Date of any other Revolving Credit Commitments
hereunder and (C) all documentation in respect of such Extension Amendment shall
be consistent with the foregoing. Any Extended Revolving Credit Commitments
amended pursuant to any Revolver Extension Request shall be designated a series
(each, a “Revolver Extension Series”) of Extended Revolving Credit Commitments
for all purposes of this Agreement; provided that any Extended Revolving Credit
Commitments amended from an Existing Revolver Tranche may, to the extent
provided in the applicable Extension Amendment, be designated as an increase in
any previously established Revolver Extension Series with respect to such
Existing Revolver Tranche. Each Revolver Extension Series of Extended Revolving
Credit Commitments incurred under this Section 2.16 shall be in an aggregate
principal amount that is not less than $10,000,000.
(c)    Extension Request. The Borrowers shall provide the applicable Extension
Request at least five Business Days prior to the date on which Lenders under the
Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond (or such shorter period as agreed by the Administrative
Agent), and shall agree to such procedures, if any, as may be established by, or
acceptable to, the Administrative Agent and the Borrowers, in each case acting
reasonably to accomplish the purposes of this Section 2.16. Subject to
Section 3.07, no Lender shall have any obligation to agree to have any of its
Term Loans of any Existing Term Loan Tranche amended into Extended Term Loans or
any of its Revolving Credit Commitments amended into Extended Revolving Credit
Commitments, as applicable, pursuant to any Extension Request. Any Lender
holding a Loan under an Existing Term Loan Tranche (each, an “Extending Term
Lender”) wishing to have all or a portion of its Term Loans under the Existing
Term Loan Tranche subject to such Extension Request amended into Extended Term
Loans and any Revolving Credit Lender (each, an “Extending Revolving Credit
Lender”) wishing to have all or a portion of its Revolving Credit Commitments
under the Existing Revolver Tranche subject to such Extension Request amended
into Extended Revolving Credit Commitments, as applicable, shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans under the
Existing Term Loan Tranche or Revolving Credit Commitments under the Existing
Revolver Tranche, as applicable, which it has elected to request be amended into
Extended Term Loans or Extended Revolving Credit Commitments, as applicable
(subject to any minimum denomination requirements imposed by the Administrative
Agent). In the event that the aggregate principal amount of Term Loans under the
Existing Term Loan Tranche or Revolving Credit Commitments under the Existing
Revolver Tranche, as applicable, in respect of which applicable Term Lenders or
Revolving Credit Lenders, as the case may be, shall have accepted the relevant
Extension Request exceeds the amount of Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, requested to be extended pursuant
to the Extension Request, Term Loans or Revolving Credit Commitments, as
applicable, subject to Extension Elections shall be amended to Extended Term
Loans or Revolving Credit Commitments, as applicable, on a pro rata basis
(subject to rounding by the Administrative Agent, which shall be conclusive)
based on the aggregate principal amount of Term Loans or Revolving Credit
Commitments, as applicable, included in each such Extension Election.
(d)    Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, an “Extension
Amendment”) to this Agreement among the Borrowers, the Administrative Agent and
each Extending Term Lender or Extending Revolving Credit Lender, as applicable,
providing an Extended Term Loan or Extended Revolving Credit Commitment, as
applicable, thereunder, which shall be consistent with the provisions set forth
in Section 2.16(a) or 2.16(b) above, respectively (but which shall not require
the consent of any other Lender). The effectiveness of any Extension Amendment
shall be subject to the satisfaction (or waiver) on the date thereof of each of
the conditions set forth in Section 4.02 (other than delivery of a Committed
Loan Notice) and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinion resulting from a change in
law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, are provided with
the benefit of the applicable Loan Documents. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Amendment.
Each of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended pursuant to an Extension Amendment, without the consent
of any other Lenders, to the extent (but only to the extent) necessary to
(i) reflect the existence and terms of the Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, incurred pursuant thereto,
(ii) modify the scheduled repayments set forth in Section 2.07 with respect to
any Existing Term Loan Tranche subject to an Extension Election to reflect a
reduction in the principal amount of the Term Loans thereunder in an amount
equal to the aggregate principal amount of the Extended Term Loans amended
pursuant to the applicable Extension (with such amount to be applied ratably to
reduce scheduled repayments of such Term Loans required pursuant to
Section 2.07), (iii) modify the prepayments set forth in Section 2.05 to reflect
the existence of the Extended Term Loans and the application of prepayments with
respect thereto, (iv) make such other changes to this Agreement and the other
Loan Documents consistent with the provisions and intent of the third paragraph
of Section 10.01 (without the consent of the Required Lenders called for
therein) and (v) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower Representative, to effect the
provisions of this Section 2.16, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Extension Amendment.
(e)    No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement. This Section 2.16 shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
Section 2.17.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(vi)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(vii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuers or Swing Line Lender hereunder; third, if
so determined by the Administrative Agent or requested by the L/C Issuers or
Swing Line Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Swing Line Loan or Letter
of Credit; fourth, as the Borrower Representative may request (so long as no
Default or Event of Default has occurred and is continuing), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as reasonably determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower Representative, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund Loans under this Agreement; sixth, to the payment of any amounts owing
to the Lenders, the L/C Issuers or Swing Line Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, any L/C Issuer or
the Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default has occurred and is continuing, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(viii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit fees as provided in Section 2.03(h).
(ix)    Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit and Swing Line Loans pursuant to
Section 2.03, the “Pro Rata Share” of each Non-Defaulting Lender’s Revolving
Credit Loans and L/C Obligations shall be computed without giving effect to the
Commitment of that Defaulting Lender; provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default has occurred and is
continuing; and (ii) the aggregate obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that Non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Loans of that Lender.
(b)    Defaulting Lender Cure. If the Borrowers, the Administrative Agent and
the L/C Issuers and the Swing Line Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Credit Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Pro Rata Share (without giving effect to Section 2.17(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
provided, further, that except to the extent otherwise expressly agreed by the
affected parties and subject to Section 11.13, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE III    

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
Section 3.01.    Taxes.
(h)    Except as provided in this Section 3.01, any and all payments made by or
on account of the Borrowers (the term Borrower under Article III being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) or
Guarantors under any Loan Document shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes. If any Borrower, any
Guarantor or other applicable withholding agent shall be required by any Laws to
deduct any Taxes from or in respect of any sum payable under any Loan Document
to any Agent or any Lender (as determined in the good-faith discretion of the
applicable withholding agent), (i) if the Tax in question is an Indemnified Tax,
the sum payable by the Borrowers or any Guarantor shall be increased as
necessary so that after making all required deductions of Indemnified Tax
(including deductions of Indemnified Tax applicable to additional sums payable
under this Section 3.01), each of such Agent and such Lender receives an amount
equal to the sum it would have received had no such deductions for Indemnified
Tax been made, (ii) the applicable withholding agent shall make such deductions,
and (iii) the applicable withholding agent shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable Laws. Within
30 days after the date of such payment of Taxes pursuant to this Section 3.01
(or, if receipts or evidence are not available within 30 days, as soon as
possible thereafter), if any Borrower or any Guarantor is the applicable
withholding agent, it shall furnish to the Administrative Agent the original or
a copy of a receipt evidencing payment thereof, a copy of the return reporting
such payment, or other evidence reasonably acceptable to the Administrative
Agent.
(i)    In addition, the Borrowers agree to pay any and all present or future
stamp, court or documentary Taxes and any other property, intangible or mortgage
recording Taxes, imposed by any Governmental Authority, which arise from the
execution, delivery, performance, enforcement or registration of, or otherwise
with respect to, any Loan Document excluding, in each case, any such Tax imposed
solely as a result of an Agent or Lender’s Assignment and Assumption
(collectively, “Assignment Taxes”), except for Assignment Taxes resulting from
assignment or participation that is requested or required in writing by the
Borrower Representative (all such non-excluded taxes described in this
Section 3.01(b) being hereinafter referred to as “Other Taxes”).
(j)    Each Borrower and each Guarantor agree to indemnify each Agent and each
Lender for (i) the full amount of Indemnified Taxes payable by such Agent or
such Lender (including Indemnified Taxes imposed or asserted on or attributable
to amounts payable under this Section 3.01) and (ii) any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the Governmental Authority. A
certificate as to the amount of such payment or liability prepared in good faith
and delivered by such Agent or Lender (or by an Agent on behalf of such Lender)
accompanied by a written statement thereof setting forth in reasonable detail
the basis and calculation of such amounts shall be conclusive absent manifest
error.
(k)    Each Lender and Agent shall, at the time or times prescribed by
applicable Law and at the time or times as are reasonably requested by the
Borrower Representative or the Administrative Agent, provide the Borrower
Representative and the Administrative Agent with any documentation prescribed by
Law or reasonably requested by the Borrower Representative or the Administrative
Agent certifying as to any entitlement of such Lender to an exemption from, or
reduction in, withholding Tax with respect to any payments to be made to such
Lender or Agent under the Loan Documents. Each such Lender and Agent shall,
whenever a lapse in time or change in circumstances renders such documentation
obsolete or inaccurate in any material respect, deliver promptly and on or
before the date such documentation expires, becomes obsolete or inaccurate to
the Borrower Representative and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower Representative or the Administrative Agent) or promptly notify
the Borrower Representative and the Administrative Agent in writing of its
inability to do so. Unless the applicable withholding agent has received forms
or other documents satisfactory to it indicating that payments under any Loan
Document to or for a Lender are not subject to withholding Tax, the applicable
withholding agent shall be entitled to withhold amounts required to be withheld
by applicable Law from such payments at the applicable rate. Notwithstanding any
other provision of this Section 3.01(d), an Agent or a Lender shall not be
required to deliver any form or certification pursuant to this Section 3.01(d)
(other than the documentation set forth in Section 3.01(d)(i) through (v)) (x)
that such Agent or Lender is not legally eligible to deliver or (y) if in such
Agent’s or Lender’s reasonable judgment the completion, execution or submission
of such form or certification would subject such Agent or Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Agent or Lender. Without limiting the foregoing:
(i)    Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower Representative
and the Administrative Agent on or before the date on which it becomes a party
to this Agreement two properly completed and duly signed original copies of
Internal Revenue Service Form W-9 certifying that such Lender is exempt from
federal backup withholding.
(ii)    Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower Representative
and the Administrative Agent on or before the date on which it becomes a party
to this Agreement (and from time to time thereafter upon the request of the
Borrower Representative or the Administrative Agent) whichever of the following
is applicable:
(A)    two properly completed and duly signed copies of IRS Form W‑8BEN or IRS
Form W‑8BEN‑E, as applicable (or any successor forms), claiming eligibility for
the benefits of an income tax treaty to which the United States is a party, and
such other documentation as required under the Code,
(B)    two properly completed and duly signed copies of IRS Form W‑8ECI (or any
successor forms),
(C)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “United States Tax Compliance Certificate”) and (y) two properly
completed and duly signed original copies of IRS Form W‑8BEN or IRS Form 
W‑8BEN‑E, as applicable (or any successor forms), or
(D)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership), two properly completed and duly signed original
copies of IRS Form W‑8IMY (or any successor forms) of the Lender, accompanied by
IRS Form W‑8ECI, IRS Form W‑8BEN, IRS Form W‑8BEN‑E, a United States Tax
Compliance Certificate substantially in the form of Exhibit H‑2 or Exhibit H‑3,
Form W‑9, and/or other certification documents from each beneficial owner, as
applicable (provided that if the Lender is a partnership and one or more direct
or indirect partners of such Lender are claiming the portfolio interest
exemption, such Lender may provide a United States Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner).
(iii)    Each Agent that is a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower Representative and the
Administrative Agent two properly completed and duly signed copies of IRS
Form W‑9 with respect to fees received on its own behalf, certifying that such
Agent is exempt from federal backup withholding. Each Agent that is not a United
States person (as defined in Section 7701(a)(30) of the Code) shall deliver to
the Borrower Representative and the Administrative Agent two properly completed
and duly signed original copies of IRS Form  W‑8ECI with respect to fees
received on its own behalf.
(iv)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Borrower Representative and the Administrative Agent at the time
or times prescribed by Laws and at such time or times reasonably requested by
the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable Laws and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrower Representative and the Administrative Agent to comply
with their obligations under FATCA and to determine whether such Lender has or
has not complied with such Lender’s obligations under FATCA and, if necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 3.01(d), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
(v)    Each Lender and Agent agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower
Representative and the Administrative Agent in writing of its legal inability to
do so.
(l)    If any Lender requests compensation under this Section 3.01, then such
Lender will, if requested by the Borrower Representative, use its commercially
reasonable efforts to designate another Lending Office if such a change would
reduce any such additional amounts (or any similar amount that may thereafter
accrue) and would not, in the reasonable judgment of such Lender, result in any
unreimbursed cost or expense or be otherwise disadvantageous to such Lender. The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(m)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund in respect of any Indemnified Taxes as to which
indemnification or additional amounts have been paid to it by a Loan Party
pursuant to this Section 3.01, it shall promptly remit such refund to such Loan
Party (but only to the extent of indemnification or additional amounts paid by
the Loan Party under this Section 3.01 with respect to the Indemnified Taxes
giving rise to such refund), net of all out-of-pocket expenses (including any
Taxes) of the Lender or Agent, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund net of any Taxes payable by any Agent or Lender on such interest);
provided that the Loan Parties, upon the request of the Lender or Agent, as the
case may be, agree promptly to return such refund (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to such party
in the event such party is required to repay such refund to the relevant taxing
authority; provided, further, that in no event will the Lender or Agent be
required to pay any amount to a Loan Party pursuant to this paragraph (f) the
payment of which would place the Lender or Agent in a less favorable net
after-Tax position than the Lender or Agent would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 3.01(f) shall
not be construed to require any Agent or any Lender to make available its tax
returns (or any other information relating to Taxes that it deems confidential)
to the Borrower Representative, the Borrowers or any other person.
(n)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.07(e) relating to
the maintenance of a Participant Register and (iii) any taxes excluded from the
definition of Indemnified Taxes attributable to such Lender, in each case, that
are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).
(o)    Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(p)    For purposes of this Section 3.01, the term “Lender” includes any L/C
Issuer, and the term “applicable Laws” includes FATCA.
Section 3.02.    Illegality. If any Lender determines in good faith that any Law
or guideline has made it unlawful or impermissible, or that any Governmental
Authority has asserted that it is unlawful or impermissible under any such
guideline, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, in each case after the Closing Date then, on written notice
thereof by such Lender to the Borrower Representative through the Administrative
Agent, any obligation of such Lender to make or continue Eurodollar Rate Loans
or to convert ABR Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower Representative that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower Representative shall promptly following
written demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all applicable Eurodollar Rate Loans of such
Lender to ABR Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully and in accordance with guidelines continue to maintain
such Eurodollar Rate Loans to such day, or promptly, if such Lender may not
lawfully or in accordance with guidelines continue to maintain such Eurodollar
Rate Loans. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.
Section 3.03.    Inability to Determine Rates. If the Administrative Agent
determines, or is notified by the Required Lenders, after the Closing Date that
for any reason adequate and reasonable means do not exist for determining the
applicable Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan, or that the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not being offered to banks in the London interbank
eurodollar, or other applicable, market for the applicable amount and the
Interest Period of such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower Representative in writing and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended and (y) in the event a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the ABR,
the utilization of the Eurodollar Rate component in determining the ABR shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of such Eurodollar Rate Loans or, failing that, will be deemed to
have converted such request, if applicable, into a request for a Borrowing of
ABR Loans in the amount specified therein.
Section 3.04.    Increased Cost and Reduced Return; Capital Adequacy; Eurodollar
Rate Loan Reserves.
(d)    If any Lender (which, for purposes of this Section 3.04 shall include the
L/C Issuers) reasonably determines that as a result of the introduction of or
any change in or in the interpretation of any Law or guideline, in each case
after the Closing Date, or such Lender’s compliance therewith, there shall be
any increase in the cost to such Lender of agreeing to make or making, funding
or maintaining any Eurodollar Rate Loans or (as the case may be) issuing or
participating in Letters of Credit or Swing Line Loans, or a reduction in the
amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.04(a) any such increased
costs or reduction in amount resulting from (i) (A) Indemnified Taxes
indemnified pursuant to Section 3.01, (B) any Taxes excluded from the definition
of ”Indemnified Taxes” in sections (ii) through (iv) of such definition or, and
(C) “Connection Income Taxes,” and (ii) reserve requirements contemplated by
Section 3.04(c)) and the result of any of the foregoing shall be to increase the
cost to such Lender of making or maintaining the Eurodollar Rate Loan (or of
maintaining its obligations to make any Loan), or to reduce the amount of any
sum received or receivable by such Lender, then from time to time within 15
Business Days after written demand by such Lender setting forth in reasonable
detail (which detail shall not be required to include any information to the
extent disclosure thereof is prohibited by Law) such increased costs (with a
copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrowers shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction.
Notwithstanding anything herein to the contrary, for all purposes under this
Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a change in Law or guideline, regardless of the date
enacted, adopted or issued; provided that increased costs because of a change in
a Law or guideline resulting from the Dodd-Frank Wall Street Reform and Consumer
Protection Act and Basel III may only be requested by a Lender imposing such
increased costs on the Borrowers similarly situated to borrowers under
syndicated credit facilities comparable to those provided hereunder.
(e)    If any Lender determines that the introduction of any Law or guideline
regarding capital adequacy or liquidity requirements or any change therein or in
the interpretation thereof, in each case after the Closing Date, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and liquidity and
such Lender’s desired return on capital), then from time to time promptly
following written demand of such Lender setting forth in reasonable detail
(which detail shall not be required to include any information to the extent
disclosure thereof is prohibited by Law) the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrowers shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction within
10 Business Days after receipt of such demand.
(f)    The Borrower shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves, capital or liquidity with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits,
additional interest on the unpaid principal amount of each applicable
Eurocurrency Rate Loan of the Borrowers equal to the actual costs of such
reserves, capital or liquidity allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio, capital or liquidity requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of the Borrowers, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided the Borrower Representative shall have received at least 10
Business Days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or cost from such Lender. If a Lender fails to give notice
10 Business Days prior to the relevant Interest Payment Date, such additional
interest or cost shall be due and payable 10 Business Days from receipt of such
notice.
(g)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the applicable Borrower shall
not be required to compensate a Lender pursuant to this Section 3.04, to the
extent that such Lender or Agent fails to make a demand for such compensation
more than nine months after becoming aware of its right to such compensation.
(h)    If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower Representative, use commercially
reasonable efforts to designate another Lending Office for any Loan or Letter of
Credit affected by such event; provided that such efforts are made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; provided, further, that nothing in this Section 3.04(d) shall
affect or postpone any of the Obligations of the Borrowers or the rights of such
Lender pursuant to Section 3.04(a), (b), (c) or (d).
Section 3.05.    Funding Losses. Promptly following written demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrowers shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense actually incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan of the Borrowers on a day other than the last day of the Interest
Period for such Loan; or
(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to pay, prepay, borrow, continue or convert any
Eurodollar Rate Loan of the Borrowers on the date or in the amount notified by
the Borrower Representative;
including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for the applicable
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.
Section 3.06.    Matters Applicable to All Requests for Compensation.
(f)    Any Agent or any Lender claiming compensation under this Article III
shall deliver a certificate to the Borrower Representative setting forth the
additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error. In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.
(g)    With respect to any Lender’s claim for compensation for any amounts under
Section  3.02, 3.03 or 3.04, the Borrowers shall not be required to compensate
such Lender for the interest and penalties with respect to such amounts if such
Lender notifies the Borrower Representative of the event that gives rise to such
claim more than 180 days after such event; provided that if the circumstance
giving rise to such claim is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof. If
any Lender requests compensation by the Borrowers under Section 3.04, the
Borrower Representative may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender to make or continue
from one Interest Period to another applicable Eurodollar Rate Loan, or, if
applicable, to convert ABR Loans into Eurodollar Rate Loans, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.
(h)    If the obligation of any Lender to make or continue any Eurodollar Rate
Loan, or to convert ABR Loans into Eurodollar Rate Loans shall be suspended
pursuant to Section 3.06(b) hereof, such Lender’s applicable Eurodollar Rate
Loans shall be automatically converted into ABR Loans (or, if such conversion is
not possible, repaid) on the last day(s) of the then current Interest Period(s)
for such Eurodollar Rate Loans (or, in the case of an immediate conversion
required by Section 3.02, on such earlier date as required by Law or guidelines)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to
such conversion no longer exist:
(iii)    to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurodollar Rate Loans shall be applied
instead to its ABR Loans; and
(iv)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Rate Loans shall be made or
continued instead as ABR Loans (if possible), and all ABR Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as ABR
Loans.
(i)    If any Lender gives notice to the Borrower Representative (with a copy to
the Administrative Agent) that the circumstances specified in Section 3.02, 3.03
or 3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurodollar Rate Loans pursuant to this Section 3.06 no longer exist (which such
Lender agrees to do promptly upon such circumstances ceasing to exist) at a time
when Eurodollar Rate Loans made by other Lenders under the applicable Facility
are outstanding, if applicable, such Lender’s ABR Loans shall be automatically
converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding Eurodollar Rate Loans, to the extent necessary so that, after
giving effect thereto, all Loans held by the Lenders holding Eurodollar Rate
Loans under such Facility and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments for the applicable Facility.
Section 3.07.    Replacement of Lenders under Certain Circumstances.
(h)    If at any time (i) the Borrowers become obligated to pay additional
amounts or indemnity payments described in Section 3.01 or 3.04 as a result of
any condition described in such Sections or any Lender ceases to make any
Eurodollar Rate Loans as a result of any condition described in Section 3.02 or
3.04 or requires the Borrowers to pay additional amounts as a result thereof,
(ii) any Lender becomes a Defaulting Lender, or (iii) any Lender becomes a
Non-Consenting Lender, then the Borrower Representative may, on five Business
Days’ prior written notice to the Administrative Agent and such Lender, replace
such Lender by causing such Lender to (and such Lender shall be obligated to)
assign pursuant to Section 10.07(b) (so long as the assignment fee is paid in
such instance) all of its rights and obligations under this Agreement (which
shall only apply in respect of any applicable Facility (and not all Facilities
hereunder) only in the case of clause (i) or, in the case of a Non-Consenting
Lender with respect to a vote of directly and adversely affected Lenders
(“Affected Class”), clause (iii)); provided that neither the Administrative
Agent nor any Lender shall have any obligation to the Borrowers to find a
replacement Lender or other such Person; provided, further, that (A) in the case
of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments and
(B) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignees shall have agreed to,
and shall be sufficient (together with all other consenting Lenders) to cause
the adoption of, the applicable departure, waiver or amendment of the Loan
Documents.
(i)    Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the Borrower Representative or the Administrative
Agent. Pursuant to such Assignment and Assumption, (A) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans, (B) all obligations of the Borrowers owing to the assigning Lender
relating to the Loans, Commitments and participations so assigned shall be paid
in full by the assignee Lender to such assigning Lender concurrently with such
Assignment and Assumption and (C) upon such payment and, if so requested by the
assignee Lender, delivery to the assignee Lender of the appropriate Note or
Notes executed by the applicable Borrower, the assignee Lender shall become a
Lender hereunder and the assigning Lender shall cease to constitute a Lender
hereunder with respect to such assigned Loans, Commitments and participations,
except with respect to indemnification provisions under this Agreement, which
shall survive as to such assigning Lender. In connection with any such
replacement, if any such Lender does not execute and deliver to the
Administrative Agent a duly executed Assignment and Assumption reflecting such
replacement within five Business Days of the date on which the assignee Lender
executes and delivers such Assignment and Assumption to such Lender, then such
Lender shall be deemed to have executed and delivered such Assignment and
Assumption without any action on the part of the Lender.
(j)    Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such L/C Issuer or Cash Collateral) have been made in respect of
such outstanding Letters of Credit and the Lender that acts as the
Administrative Agent may not be replaced hereunder except in accordance with the
terms of Section 9.06.
(k)    In the event that (i) the Borrower Representative or the Administrative
Agent have requested that the Lenders consent to a departure or waiver of any
provisions of the Loan Documents or agree to any amendment thereto, (ii) the
consent, waiver or amendment in question requires the agreement of each affected
Lender or each Lender of a Class in accordance with the terms of Section 10.01
or an Affected Class or all Lenders holding Term Loans subject to a Permitted
Repricing Amendment and (iii) the Required Lenders (and, in the case of a
consent, waiver or amendment (1) involving all of an Affected Class, at least
50.1% of such Affected Class or (2) involving a Permitted Repricing Amendment,
all other Lenders holding a tranche of Term Loans subject to such repricing that
will continue as repriced or modified Term Loans) have agreed to such consent,
waiver or amendment, then any Lender who does not agree to such consent, waiver
or amendment shall be deemed a “Non-Consenting Lender.”
Section 3.08.    Survival. All of the Borrowers’ obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.
ARTICLE IV    

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.01.    Conditions to Initial Credit Extension. The obligation of each
Lender to make a Credit Extension hereunder on the Closing Date is subject
solely to the satisfaction or waiver by the Lead Arranger of the following
conditions (in each case, subject to the Certain Funds Provisions):
(o)    The Administrative Agent’s receipt of the following, each of which shall
be original, .pdf or facsimile copies or delivered by other electronic method
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party each in form and
substance reasonably satisfactory to the Administrative Agent:
(x)    a Committed Loan Notice, executed by the Administrative Agent and a
Responsible Officer of each Borrower and in accordance with the requirements
hereof;
(xi)    counterparts of this Agreement executed by each Loan Party;
(xii)    a Note executed by the Borrowers in favor of each Lender that has
requested a Note at least two Business Days in advance of the Closing Date;
(xiii)    each Collateral Document and each other document set forth on Schedule
4.01(a) required to be executed on the Closing Date as indicated on such
schedule, duly executed by each Loan Party thereto, together with:
(A)    certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock or membership interest powers executed in blank and
instruments, if any, evidencing the Pledged Debt indorsed in blank; and
(B)    proper financing statements (Form UCC-1 or the equivalent) for filing
under the UCC or other appropriate filing offices of each jurisdiction as may be
necessary to perfect the security interests purported to be created by the
foregoing Security Agreement;
(xiv)    (A) a completed Perfection Certificate dated the Closing Date and
signed by a Responsible Officer of the Borrower Representative, together with
all attachments contemplated thereby and (B) the results of a search of the
Uniform Commercial Code filings (or equivalent filings), judgments and taxes
made with respect to the Loan Parties in the states (or other jurisdictions) of
formation of such Persons, in which the chief executive office of each such
Person is located and in such other jurisdictions as may be reasonably required
by the Administrative Agent, together with copies of the financing statements
(or similar documents) disclosed by such search, and accompanied by evidence
satisfactory to the Administrative Agent that the Liens indicated in any such
financing statement (or similar document) would be permitted under Section 7.01
or have been or will be contemporaneously released or terminated;
(xv)    such certificates of good standing from the applicable secretary of
state of the state of organization of each Loan Party, copies of resolutions or
other corporate or limited liability company action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party (including
a certificate attaching the Organization Documents of each Loan Party) as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the Closing
Date, and the use of commercially reasonable efforts to provide evidence of
insurance;
(xvi)    opinions from (A) Perkins Coie LLP, as counsel to the Loan Parties and
(B) Shuttleworth & Ingersol, as Iowa counsel to the Loan Parties, in each case,
in form and substance reasonably satisfactory to the Administrative Agent;
(xvii)    a certificate dated the Closing Date and signed by a Responsible
Officer of the Borrower, confirming satisfaction of the conditions set forth in
clause (f) below; and
(xviii)    a solvency certificate from the chief financial officer of Holdings
substantially in the form attached hereto as Exhibit D;
provided, however, that, each of the requirements set forth in clause (iv)
above, including the delivery of documents and instruments necessary to satisfy
the Collateral and Guarantee Requirement (except to the extent that a Lien on or
security interest in such Collateral may be perfected solely (x) by the filing
of a financing statement under the Uniform Commercial Code or (y) by the
delivery of stock certificates of the Borrowers and the Guarantors to the extent
possession of such stock certificates or other certificates perfects a security
interest therein, together with undated stock powers executed in blank or (z) by
a filing with the United States Patent and Trademark Office or the United States
Copyright Office) shall not constitute conditions precedent to any Credit
Extension on the Closing Date after the Borrowers’ use of commercially
reasonable efforts to provide such items on or prior to the Closing Date if the
Borrowers agree to deliver, or cause to be delivered, such search results,
documents and instruments, or take or cause to be taken such other actions as
may be required to perfect such security interests within 90 days after the
Closing Date (subject to extensions approved by the Administrative Agent in its
reasonable discretion).
(p)    All fees required to be paid on the Closing Date pursuant to the Fee
Letter and (b) all fees and expenses required to be paid on the Closing Date
pursuant to the Commitment Letter to the extent invoiced at least one business
day prior to the Closing Date (the “Invoice Date”), shall have been paid (which
amounts may be offset against the proceeds of the Facilities on the Closing
Date).
(q)    The Refinancing shall have been or, substantially concurrently with the
initial Borrowing hereunder shall be, consummated pursuant to customary pay-off
documentation and all commitments relating thereto shall have been terminated,
and all liens or security interests related thereto shall have been terminated
or released. On the Closing Date, after giving effect to the Refinancing, no
Consolidated Party shall have (i) any third party indebtedness for borrowed
money other than the Facilities and Indebtedness permitted pursuant to Section
7.03(b) or (ii) any Disqualified Equity Interests.
(r)    The Acquisition shall have been or, substantially concurrently with the
initial Borrowing hereunder shall be, consummated in accordance with the terms
of the Acquisition Agreement, without giving effect to any modifications,
amendments, waivers or consents thereto that are materially adverse to the
Lenders without the prior written consent of the Administrative Agent (such
consent not to be unreasonably withheld, conditioned or delayed) (it being
understood and agreed that (a) any decrease in the purchase price not in excess
of 15% of the total purchase price shall not be materially adverse to the
interests of the Lenders so long as such decrease is allocated to reduce the
Term Loans on a dollar-for-dollar basis, (b) any increase in the purchase price
shall be deemed to be materially adverse to the Lenders unless such increase is
funded with net cash proceeds of the issuance of Equity Interests of Holdings
and (c) any modifications to Section 7.10 of (or any other provision that would
have the effect of modifying Section 7.10 and the provisions thereof), or the
definition of Closing Date Material Adverse Effect in, the Acquisition Agreement
shall be deemed to be materially adverse to the interests of the Lenders).
(s)    (i) Since December 31, 2014, there shall not have been a material adverse
change or any development involving a prospective material adverse change in, or
affecting, the business, condition (financial or otherwise), operations,
performance, properties or prospects of Parent, Baseball, Holdings and their
subsidiaries, taken as a whole, and (ii) since October 14, 2015, no Closing Date
Material Adverse Effect shall have occurred.
(t)    The Acquisition Agreement Representations shall be true and correct to
the extent required by the Certain Funds Provision and the Specified
Representations shall be true and correct in all material respects, in each case
as of the Closing Date (except in the case of any Acquisition Agreement
Representation or Specified Representation which expressly relates to a given
date or period, for which such representation and warranty shall be true and
correct in all material respects as of the respective date or for the respective
period, as the case may be).
(u)    The Arranger shall have received the Annual Financial Statements, the
Quarterly Financial Statements and the Pro Forma Financial Statements.
(v)    The Equity Contribution shall have been or, substantially concurrently
with the initial borrowing under the Facilities shall be, consummated.
(w)    The Administrative Agent shall have received at least three Business Days
prior to the Closing Date all documentation and other information about Parent
and its Subsidiaries required under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act that
has been requested by the Administrative Agent in writing at least ten Business
Days prior to the Closing Date.
(x)    The Lead Arranger shall have been afforded a period of time to syndicate
the Facilities of at least fifteen (15) consecutive Business Days from the date
of the delivery by the Borrowers, or on their behalf, of the Annual Financial
Statements, the Quarterly Financial Statements and the Pro Forma Financial
Statements and the confidential information memoranda referred to in the
Commitment Letter and ending on the business day immediately prior to the
Closing Date (such period, the “Marketing Period”); provided that any day from
and including November 26, 2015, through and including November 29, 2015, and
any day from and including December 24, 2015, through and including January 3,
2016, will not be considered a Business Day.
(y)    HDV Holdings shall have received from FINRA a decision as specified in
NASD Rule 1017 granting approval with respect to the transactions contemplated
by the Acquisition Agreement and the change of indirect owners of the BD
Subsidiary with only such material restrictions or conditions to which Baseball
and the Lead Arranger shall have agreed are acceptable, which approval shall not
have been revoked.
Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
Section 4.02.    Conditions to All Credit Extensions after the Closing Date. The
obligation of each Lender to honor any Request for Credit Extension after the
Closing Date (other than a Committed Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of Eurodollar Rate Loans) is subject
to satisfaction or waiver of the following conditions precedent:
(i)    The representations and warranties of each Loan Party set forth in
Article V and in each other Loan Document shall be true and correct in all
material respects on and as of the date of such Credit Extension with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the date of such Credit Extension or on such earlier
date, as the case may be.
(ii)    No Default or Event of Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.
(iii)    The Administrative Agent and, if applicable, the relevant L/C Issuer or
the Swing Line Lender, shall have received a Request for Credit Extension in
accordance with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) submitted by the applicable Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(i)
and (ii) have been satisfied on and as of the date of the applicable Credit
Extension.
Notwithstanding anything in this Section 4.02 to the contrary, to the extent
that the proceeds of Incremental Term Loans are to be used to finance a Limited
Condition Transaction permitted hereunder, the only conditions precedent to the
funding of such Incremental Term Loans shall be the conditions precedent set
forth in the related Incremental Amendment.
ARTICLE V    

REPRESENTATIONS AND WARRANTIES
Each Holding Company, each Borrower and each of the Subsidiary Guarantors party
hereto represents and warrants to the Agents and the Lenders at the time of each
Credit Extension (to the extent required to be true and correct for such Credit
Extension pursuant to Article IV, and limited on the Closing Date to the
Specified Representations) that:
Section 5.01.    Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization to the extent such concept exists in such
jurisdiction, (b) has all requisite organizational power and authority to (i)
own or lease its assets and carry on its business as currently conducted and
(ii) in the case of the Loan Parties, execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing (where relevant) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs and injunctions and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case, referred to in clauses (a) (other than
with respect to the Holding Companies and the Borrowers), (b)(i) (other than
with respect to the Borrowers), (c), (d) or (e), to the extent that failure to
do so would not reasonably be expected to have a Material Adverse Effect. The BD
Subsidiary and each other Subsidiary of the Borrowers that is an investment
adviser or broker-dealer is duly registered and in good standing with (i) the
Securities and Exchange Commission (unless otherwise exempt or excluded from a
registration requirement), (ii) the states in which it does business, and (iii)
any other government or industry self-regulatory organization, except in the
case of (ii) and (iii) where a failure to be so registered or qualified could
not reasonably be expected to result in a Material Adverse Effect.
Section 5.02.    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, (a) are within such Loan
Party’s corporate or other powers, (b) have been duly authorized by all
necessary corporate or other organizational action, and (c) do not
(i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01), or require any
payment to be made under (x) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (iii) violate any Law; except with respect to any conflict, breach or
contravention or payment (but not creation of Liens) referred to in clauses (ii)
and (iii), to the extent that such violation, conflict, breach, contravention or
payment would not reasonably be expected to have a Material Adverse Effect.
Section 5.03.    Governmental Authorization. No approval, consent, exemption,
authorization, or other action by or notice to, or filing with, any Governmental
Authority or any other Person is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document or for the consummation of the
Transactions, the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, the perfection or maintenance of the Liens created
under the Collateral Documents (including the priority thereof) or the exercise
by the Administrative Agent or any Lender of its rights under the Loan Documents
or the remedies in respect of the Collateral pursuant to the Collateral
Documents, except for (i) approval, consent, exemption, authorization, or other
action by, or notice to, or filing necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties (or
release existing Liens) under applicable U.S. law, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect (except to the
extent not required to obtained, taken, given or made or in full force and
effect pursuant to the Collateral and Guarantee Requirement) and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make would not reasonably be expected
to have a Material Adverse Effect.
Section 5.04.    Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is a party thereto.
This Agreement and each other Loan Document constitutes, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is a party thereto in accordance with its terms, except as such enforceability
may be limited by (i) Debtor Relief Laws and by general principles of equity,
(ii) the need for filings and registrations necessary to create or perfect the
Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties and (iii) the effect of foreign Laws, rules and regulations as they
relate to pledges of Equity Interests in or Indebtedness owed by Foreign
Subsidiaries (clauses (i), (ii) and (iii), the “Enforcement Qualifications”).
Section 5.05.    Financial Statements; No Material Adverse Effect; No Default.
(l)    The Annual Financial Statements and the Quarterly Financial Statements
and any financial statements delivered pursuant to Section 6.01(a) and (b)
fairly present in all material respects the financial condition of the
Consolidated Parties as of the dates thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, (A) except as otherwise expressly noted
therein and (B) subject, in the case of the Quarterly Financial Statements, to
changes resulting from normal year-end adjustments and the absence of footnotes.
(m)    The unaudited pro forma consolidated balance sheet (the “Pro Forma
Balance Sheet”) and related pro forma consolidated statements of income of the
Consolidated Parties as of and for the twelve-month period ended September 30,
2015 (and any subsequent fiscal quarter of HDV Holdings ended at least 45 days
prior to the Closing Date), prepared after giving effect to the Transactions as
if the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such other statement
of income), without giving effect to purchase accounting (the “Pro Forma
Financial Statements”), a copy of which has heretofore been furnished to the
Arranger.
(n)    Since December 31, 2014, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
(o)    As of the Closing Date, none of Holdings and its Subsidiaries has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) obligations arising under the Loan Documents and (ii) liabilities
incurred in the ordinary course of business that, either individually or in the
aggregate, have not had nor could reasonably be expected to have a Material
Adverse Effect).
(p)    No Default or Event of Default has occurred or is continuing. None of
Borrower or any Restricted Subsidiary is in default under any provision of any
agreement or instrument to which it is a party, and no condition exists which,
with the giving of notice or the lapse of time or both, would constitute such a
default, other than in each case as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 5.06.    Litigation. Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
any Borrower, threatened in writing, at law, in equity, in arbitration or before
any Governmental Authority, by or against any Consolidated Party or against its
properties or revenues that either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.
Section 5.07.    Ownership of Property; Liens. Each Consolidated Party has good
record title to, or valid leasehold interests in, or easements or other limited
property interests in, all Real Property necessary in the ordinary conduct of
its business, free and clear of all Liens except (a) as set forth on Schedule
5.07, (b) minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes, (c) Liens permitted by Section 7.01 and (d) where the failure to have
such title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
Section 5.08.    Environmental Matters. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:
(a)    each Loan Party and its respective properties and operations are and for
the past five years, have been in compliance with all Environmental Laws, which
includes obtaining and maintaining all applicable Environmental Permits required
under such Environmental Laws to carry on the business of the Loan Parties;
(b)    the Loan Parties have not received any written notice (i) that alleges
any of them is in violation of or potentially liable under any Environmental
Laws, (ii) that the Loan Parties or any of the Loan Parties’ Real Property is
the subject of any claim, investigation, lien, demand, or judicial,
administrative or arbitral proceeding or (iii) to revoke or modify any
Environmental Permit held by any of the Loan Parties, in each case with respect
to clauses (i), (ii) and (iii) above, that is pending or, to the knowledge of
any Borrower, threatened in writing under any Environmental Law;
(c)    there has been no Release of Hazardous Materials on, at, under or from
(i) any Real Property or facilities owned, operated or leased by any of the Loan
Parties, or (ii) to the knowledge of any Borrower, Real Property formerly owned,
operated or leased by any Loan Party at any other location arising out of the
conduct or current or prior operations of the Loan Parties that could, in any
such case with respect to clauses (i) or (ii) above, reasonably be expected to
require investigation, remedial activity or corrective action or cleanup or
would reasonably be expected to result in the Loan Parties incurring
Environmental Liability; and
(d)    to the knowledge of any Borrower, there are no facts, circumstances or
conditions arising out of or relating to the operations of the Loan Parties or
Real Property or facilities owned, operated or leased by any of the Loan Parties
or Real Property or facilities formerly owned, operated or leased by the Loan
Parties, that would reasonably be expected to result in the Loan Parties
incurring Environmental Liability.
Section 5.09.    Taxes. Each of the Loan Parties and their Subsidiaries have
filed when due (taking into account timely and valid extensions) all federal tax
returns and all other material tax returns required under applicable Law to be
filed with any Governmental Authority, and have paid all Taxes shown as due and
payable on such tax returns or otherwise due and payable, except those which are
being contested in good faith and for which adequate reserves have been
established in accordance with the GAAP. No Tax deficiency or assessment has
been threatened in writing or, to the knowledge of the Loan Parties, made by any
Governmental Authority against the Loan Parties.
Section 5.10.    ERISA Compliance.
(a)    As of the Closing Date, no Loan Party nor any ERISA Affiliate maintains
of contributes to, or has any obligation under, any Plan other than those
identified on Schedule 5.10.
(b)    Except as would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, each Plan is in compliance
with the applicable provisions of ERISA, the Code and other Federal or state
Laws.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither any Loan Party, Restricted Subsidiary nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due under Section 4007 of
ERISA); (iii) neither any Loan Party, Restricted Subsidiary nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 of ERISA with respect to a
Multiemployer Plan; (iv) neither any Loan Party, Restricted Subsidiary nor any
ERISA Affiliate has engaged in a transaction that would-be subject to
Sections 4069 or 4212(c) of ERISA and (v) the present value of all accumulated
benefit obligations under all Pension Plans (based on assumptions used for
purposes of statement of Financial Accounting Standards No. 87) did not, as of
the most recent valuation date, exceed the fair market value of the assets of
such Pension Plans, in the aggregate; except, with respect to each of the
foregoing clauses of this Section 5.10(c), as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
(d)    With respect to each Foreign Plan, none of the following events or
conditions exists and is continuing that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect: (i)
substantial non-compliance with its terms and with the requirements of any and
all applicable laws, statutes, rules, regulations and orders; (ii) failure to be
maintained, where required, in good standing with applicable regulatory
authorities; (iii) any obligation of a Loan Party or its Restricted Subsidiaries
in connection with the termination or partial termination of, or withdrawal
from, any Foreign Plan; (iv) any Lien on the property of a Loan Party or its
Restricted Subsidiaries in favor of a Governmental Authority as a result of any
action or inaction regarding a Foreign Plan; (v) for each Foreign Plan that is a
funded or insured plan, failure to be funded or insured on an ongoing basis to
the extent required by applicable non-U.S. law (using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities); (vi) any facts that, to the best knowledge
of the Loan Party or any of its Restricted Subsidiaries, exist that would
reasonably be expected to give rise to a dispute and any pending or threatened
disputes that, to the best knowledge of the Loan Party or any of its Restricted
Subsidiaries, would reasonably be expected to result in a material liability to
the Loan Party or any of its Restricted Subsidiaries concerning the assets of
any Foreign Plan (other than individual claims for the payment of benefits); and
(vii) failure to make all contributions in a timely manner to the extent
required by applicable non-U.S. law (each of the events described in clauses (i)
through (vii) hereof are hereinafter referred to as a “Foreign Plan Event”).
Section 5.11.    Use of Proceeds.
(i)    The proceeds of the Initial Term Loans will be used on the Closing Date
first, to effect the Refinancing, second, to pay costs and expenses relating to
the Transactions, and third, after the use of the proceeds of the Equity
Contribution, to pay the consideration for the Acquisition.
(j)    The proceeds of Revolving Credit Loans will be used for working capital,
capital expenditures and for other general corporate purposes of the Borrowers
and their restricted Subsidiaries (including for capital expenditures,
acquisitions, working capital and/or purchase price adjustments, the payment of
transaction fees and expenses (inlcuding in connection with the Acquisition),
other investments and other purposes not prohibited by the Loan Documents);
provided that no Restricted Payments shall be permitted with the proceeds of
Revolving Credit Loans other than pursuant to Section 7.06(g).
Section 5.12.    Margin Regulations; Investment Company Act.
(e)    The Borrowers are not engaged and will not engage, principally or as one
of their important activities, in the business of purchasing or carrying Margin
Stock except as permitted by Regulation T with respect to proprietary accounts
of the BD Subsidiary for the benefit of bona fide third parties, or extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Borrowings or drawings under any Letter of Credit will be used for any
purpose that violates Regulation T, U or X of the Board of Governors of the
United States Federal Reserve System.
(f)    No Consolidated Party is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.
Section 5.13.    Disclosure. No report, financial statement, certificate or
other written information furnished by or on behalf of any Loan Party (other
than projected financial information, pro forma financial information, budgets,
estimates and information of a general economic or industry nature) to any Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein (when taken as a whole), in the
light of the circumstances under which they were made, not materially
misleading. With respect to projected financial information and pro forma
financial information, the Borrowers represent that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time such information was furnished, it being understood that such projected
financial information and pro forma financial information are not to be viewed
as facts or as a guarantee of performance or achievement of any particular
results and that actual results may vary from such forecasts and that such
variations may be material and that no assurance can be given that the projected
results will be realized.
Section 5.14.    Labor Matters. As of the Closing Date, except as, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:
(a) there are no strikes or other labor disputes against any Consolidated Party
pending or, to the knowledge of any Borrower, threatened; (b) hours worked by
and payment made to employees of any Consolidated Party have not been in
violation of the Fair Labor Standards Act or any other applicable Laws dealing
with such matters; and (c) all payments due from any Consolidated Party on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant party.
Section 5.15.    Intellectual Property; Licenses, Etc. The Consolidated Parties
own, without restriction, free and clear of all Liens other than Liens permitted
by Section 7.01, license or possess the right to use all of the trademarks,
service marks, trade names, domain names, copyrights, patents, patent rights,
licenses, technology, software, know-how database rights, design rights and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses as
currently conducted, except to the extent the absence of such IP Rights or the
existence of such Liens permitted by Section 7.01, in each case, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. To the knowledge of any Borrower, no IP Rights,
advertising, product, process, method, substance, part or other material used by
any Loan Party or any of the Restricted Subsidiaries in the operation of their
respective businesses as currently conducted infringes upon any rights held by
any Person except for such infringements, individually or in the aggregate,
which would not reasonably be expected to have a Material Adverse Effect. No
claim or litigation regarding any IP Rights, is pending or, to the knowledge of
any Borrower, threatened against any Loan Party or any of the Restricted
Subsidiaries, which, either individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
Section 5.16.    Solvency. On the Closing Date, after giving effect to the
Transactions and the incurrence of the Indebtedness and obligations being
incurred in connection with this Agreement and the Transactions, each Borrower
and its Restricted Subsidiaries, taken as a whole, is Solvent.
Section 5.17.    USA Patriot Act; OFAC; FCPA.
(a)    To the extent applicable, each of Parent, Holdings and its Subsidiaries
is in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto and (ii) the
USA Patriot Act.
(b)    None of Parent, Holdings or any of its Subsidiaries or, to the knowledge
of Holdings or the Borrowers, any director or officer of Parent, Holdings or any
of its Subsidiaries is the subject or target of any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”)
or any other relevant U.S. or foreign Governmental Authority which administers
applicable economic or financial sanctions; and the Borrowers will not use the
proceeds of the Loans or otherwise make available such proceeds to any Person,
for the purpose of financing the activities of any Person who is the subject or
target of any U.S. sanctions administered by OFAC or such other relevant
Governmental Authority, to the extent prohibited by U.S. sanctions administered
by OFAC or such other relevant Governmental Authority.
(c)    No part of the proceeds of the Loans will be used, directly or, to the
knowledge of the Borrowers, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
Section 5.18.    Security Documents. Except as otherwise contemplated hereby or
under any other Loan Documents, the provisions of the Collateral Documents,
together with such filings and other actions required to be taken hereby or by
the applicable Collateral Documents (including the delivery to Administrative
Agent of any Pledged Debt and any Pledged Equity required to be delivered
pursuant to the applicable Collateral Documents), are effective to create in
favor of the Collateral Agent for the benefit of the Secured Parties, a legal,
valid, enforceable and first-priority perfected Lien on all right, title and
interest of the respective Loan Parties in the Collateral described therein
subject to the Enforcement Qualifications and Liens permitted by Section 7.01.
Notwithstanding anything herein (including this Section 5.18) or in any other
Loan Document to the contrary, neither Holdings nor any other Loan Party makes
any representation or warranty as to (A)  the pledge or creation of any security
interest, or the effects of perfection or non-perfection, the priority or the
enforceability of any pledge of or security interest to the extent such pledge,
security interest, perfection or priority is not required pursuant to the
Collateral and Guarantee Requirement or (B) on the Closing Date and until
required pursuant to Section 6.13 or 4.01(a)(iv), the pledge or creation of any
security interest, or the effects of perfection or non-perfection, the priority
or enforceability of any pledge or security interest to the extent not required
on the Closing Date pursuant to Section 4.01(a)(iv).
Section 5.19.    Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” (or any comparable term) under and as defined in the documentation
governing any Indebtedness that is subordinated in right of payment to the
Obligations.
Section 5.20.    Regulated Entities    .
(a)    None of any Loan Party, any Person controlling any Loan Party, or any
Subsidiary of any Loan Party, is (i) an “investment company” or a person
“controlled” by an “investment company,” each within the meaning of the
Investment Company Act of 1940 or (ii) subject to regulation under the Federal
Power Act, the Interstate Commerce Act, any state public utilities code, or any
other federal or state statute, rule or regulation limiting its ability to incur
Indebtedness, pledge its assets or perform its obligations under the Loan
Documents.
(b)    The BD Subsidiary and any other Domestic Subsidiary that is engaged in
providing broker-dealer services and is not otherwise exempt or excluded from a
registration requirement is a member in good standing of FINRA and is duly
registered (i) as a broker-dealer with the SEC, (ii) in each state where the
conduct of its broker-dealer business requires such registration and (iii) with
each other applicable governing body where the conduct of its broker-dealer
business requires such registration. No Loan Party is subject to regulation
under any Law (other than Regulation X of the Federal Reserve Board) that
prohibits its borrowing of the Loans under the provisions hereof.
(c)    The BD Subsidiary and any other Domestic Subsidiary that is engaged in
providing broker-dealer services is a broker and dealer subject to the
provisions of Regulation T of the Federal Reserve Board and does not extend or
maintain credit to or for its customers within the meaning Regulation T of the
Federal Reserve Board.
(d)    The Advisory Services Subsidiary and any other Domestic Subsidiary that
is engaged in providing investment advisory services and is not otherwise exempt
or excluded from a registration requirement is duly registered (i) under the
Investment Advisers Act as an investment adviser and is thus not required to be
registered as an investment adviser in the various states and (ii) with each
other applicable governing body where the conduct of its investment advisory
business request such registration.
Section 5.21.    Subsidiaries; Equity Interests. As of the Closing Date (after
giving effect to the Transactions), no Loan Party has any Subsidiaries other
than those specifically disclosed in Schedule 5.21, and all of the outstanding
Equity Interests owned by the Loan Parties (or a Subsidiary of any Loan Party)
in such Subsidiaries have been validly issued and are fully paid and all Equity
Interests owned by a Loan Party in such Subsidiaries (other than Immaterial
Subsidiaries) are owned free and clear of all Liens except (i) those created
under the Collateral Documents and (ii) any Lien that is permitted under Section
7.01. As of the Closing Date, Sections IA and IIA of the Perfection Certificate
(a) set forth the name and jurisdiction of each Domestic Subsidiary that is a
Loan Party and (b) set forth the ownership interest of each Holding Company,
each Borrower and any other Guarantor in each wholly owned Subsidiary (other
than Immaterial Subsidiaries), including the percentage of such ownership.
Section 5.22.    Interim Matters. From October 14, 2015, through and including
the Closing Date, no Loan Party has entered into or permitted any of its
Subsidiaries to enter into any agreement in connection with or consummated any
merger, acquisition, disposition, business combination, joint venture or other
strategic transaction (other than the Acquisition and the other Transactions),
in each case without the consent of the Lead Arranger.
ARTICLE VI    

AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent obligations not yet due and owing and
obligations under Treasury Services Agreements or Secured Hedge Agreements)
hereunder which is accrued and payable shall remain unpaid or unsatisfied, or
any Letter of Credit shall remain outstanding (unless the Outstanding Amount of
the L/C Obligations related thereto has been Cash Collateralized or a backstop
letter of credit reasonably satisfactory to the applicable L/C Issuer is in
place), then after the Closing Date, the Borrowers and (solely in the case of
Sections 6.04, 6.05, 6.08, 6.09, 6.10, 6.11 and 6.13) each Holding Company shall
and shall cause each of their respective Restricted Subsidiaries to:
Section 6.01.    Financial Statements.
(i)    Deliver to the Administrative Agent for prompt further distribution to
each Lender, within 90 days after the end of each fiscal year, (i) unaudited
financial statements including balance sheets, statements of income and cash
flows of (A) Holdings and its Subsidiaries (including HDV Holdings and its
Subsidiaries), on a consolidated and consolidating basis (reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) (which may be in footnote form only) from such financial statements), (B)
TaxACT and its Material Subsidiaries, on a consolidated and consolidating basis,
and (C) HDVest and its Material Subsidiaries, on a consolidated and
consolidating basis; provided that consolidating statements of cash flows for
HDVest and its Material Subsidiaries shall not be required, in each case, for
such fiscal year and, if applicable, containing disclosure of the effect on the
financial position or results of operations of any change in the application of
accounting principles and practices during such year, together with a
reconciliation of such financial statements with the segment reporting of the
“Tax Preparation” business (however defined), the “HDVest” business (however
defined) and any other segment applicable to the businesses of Holdings and its
Subsidiaries, in each case as set forth in Parent’s Form 10-K filed with the SEC
for the corresponding period, and setting forth in comparative form the
corresponding figures as of the end of and for the preceding fiscal year and
prepared in accordance with GAAP, (ii) at the request of the Administrative
Agent during any fiscal year in which (A) Holdings or any Borrower is not
classified as a material Subsidiary of Parent in accordance with GAAP, and as a
result of such classification, Holdings’ operations are not reported on a
segment basis in the audited financial statements of Parent delivered in
accordance with clause (i) above or (B) either (1) Parent has not filed a Form
10-K with the SEC for such fiscal year, (2) such Form 10-K of the Parent is not
accompanied by an opinion of an independent registered public accounting firm of
nationally recognized standing in accordance with generally accepted auditing
standards or (3) such Form 10-K of the Parent is accompanied by such an opinion,
but such opinion is subject to “going concern” explanatory language (other than
solely as a result of the debt maturity of any Obligations within the next 90
days) or any qualification or exception as to the scope of such audit, in each
case of clauses (A) or (B) within 30 days of such request, an audited
consolidating financial statement of Holdings and its Subsidiaries, to include
balance sheet, statements of income, retained earnings and cash flows including
the notes thereto, all in reasonable detail (together with, in all cases,
customary management discussion and analysis) and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” explanatory
language (other than solely as a result of the debt maturity of any Obligations
within the next 90 days) or any qualification or exception as to the scope of
such audit, (iii) the number of Investment Advisers engaged by the Parent or its
Subsidiaries as of the end of such fiscal year and (iv) the AUM as of the end of
such fiscal year;
(j)    Deliver to the Administrative Agent for prompt further distribution to
each Lender, within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of Parent, (i) unaudited financial statements (to
include balance sheets, statements of income, and cash flows) (A) Holdings and
its Subsidiaries (including HDV Holdings and its Subsidiaries), on a
consolidated and consolidating basis (reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such financial statements), (B) TaxACT and its Material
Subsidiaries, on a consolidated and consolidating basis, and (C) HDVest and its
Material Subsidiaries, on a consolidated and consolidating basis; provided that
consolidating statements of cash flows for HDVest and its Material Subsidiaries
shall not be required, in each case, for such fiscal quarter and for the portion
of the fiscal year then ended and, if applicable, containing disclosure of the
effect on the financial position or results of operations of any change in the
application of accounting principles and practices during such quarter, together
with a reconciliation of such financial statements with the segment reporting of
the “Tax Preparation” business (however defined) and any other segment
applicable to the businesses of Holdings and its Subsidiaries, in each case as
set forth in Parent’s Form 10-Q filed with the SEC for the corresponding period,
and setting forth, starting with the fiscal quarter ending December 31, 2016, in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year
and prepared in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes, (ii) at the request of the
Administrative Agent during any fiscal quarter in which (A) Holdings or any
Borrower is not classified as a material Subsidiary of Parent in accordance with
GAAP, and as a result of such classification, Holdings’ operations are not
reported on a segment basis in the unaudited financial statements of Parent
delivered in accordance with clause (i) above or (B) Parent has not filed a Form
10-Q with the SEC for such fiscal quarter, in each case of clauses (A) and (B),
an unaudited consolidated and consolidating financial statement of Holdings and
its Subsidiaries, to include balance sheet, statements of income, retained
earnings and cash flows including the notes thereto, all in reasonable detail
and prepared in accordance with GAAP, (iii) the number of Investment Advisers
engaged by the Parent or its Subsidiaries as of the end of such fiscal quarter
and (iv) the AUM as of the end of such fiscal quarter, all in reasonable detail
and certified by a Responsible Officer of Holdings as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of the Consolidated Parties in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and
(k)    Deliver to the Administrative Agent for prompt further distribution to
each Lender, no later than 60 days after the end of each fiscal year, a detailed
consolidated budget of the Consolidated Parties for the following fiscal year on
a quarterly basis (including a projected consolidated balance sheet of the
Consolidated Parties as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed by such Responsible Officer to
be reasonable at the time such Projections were furnished, it being understood
that such Projections are not to be viewed as facts or as a guarantee of
performance or achievement of any particular results and that actual results may
vary from such Projections and that such variations may be material and that no
assurance can be given that the projected results will be realized.
Documents required to be delivered pursuant to Sections 6.01 and 6.02(a) through
(d) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which Holdings (or any direct or indirect
parent of Holdings) posts such documents, or provides a link thereto on the
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrowers’ behalf on IntraLinks
or another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that the Borrower
Representative shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower Representative shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(a) to the Administrative Agent
(which may be electronic copies delivered via electronic mail). Each Lender
shall be solely responsible for timely accessing posted documents or requesting
delivery of paper copies of such documents from the Administrative Agent and
maintaining its copies of such documents.
The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive Material
Non-Public Information and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The
Borrowers hereby agree that so long as Holdings (or any direct or indirect
parent thereof that is the registrant with respect to a Qualified IPO), the
Borrowers or their Subsidiaries is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering it will
(and at any time it may) identify that portion of the Borrower Materials that
may be distributed to the Public Lenders and that (w) all such Borrower
Materials shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent, the Arranger, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
Material Non-Public Information (although it may be sensitive and proprietary)
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arranger shall treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Borrowers shall be under no obligation to mark any Borrower
Materials “PUBLIC”; provided, however, that the following Borrower Materials
shall be deemed to be marked “PUBLIC” unless the Borrower Representative
notifies the Administrative Agent promptly that any such document contains
Material Non-Public Information: (1) the Loan Documents, (2) any notification of
changes in the terms of the Facilities and (3) all information delivered
pursuant to Sections 6.01(a), 6.01(b), 6.02(a) and 6.02(d)(i). Notwithstanding
anything herein to the contrary, unless the Borrowers otherwise notify the
Administrative Agent, the list of Disqualified Lenders does not constitute
Material Non-Public Information and shall be posted promptly to all Lenders.
Section 6.02.    Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:
(d)    no later than five days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower Representative;
(e)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Parent
files with the SEC or with any Governmental Authority that may be substituted
therefor (other than amendments to any registration statement (Governmental
Authority to the extent such registration statement, in the form it became
effective, is delivered), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.02;
(f)    upon written request of the Administrative Agent, copies of (i) each
Schedule B (Actuarial Information) to the annual report (form 5500 Series) filed
by any Loan Party, Restricted Subsidiaries or ERISA Affiliate with respect to
any Pension Plan, (ii) all notices received by any Loan Party, Restricted
Subsidiary or ERISA Affiliate from a Multiemployer Plan sponsor or ERISA
Affiliate concerning an ERISA Event, and (iii) copies of such other documents or
government reports or filings relating to any Pension Plan as the Administrative
Agent may reasonably request;
(g)    together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) a description of each event, condition or circumstance
during the last fiscal quarter or fiscal year covered by such Compliance
Certificate requiring a mandatory prepayment under Section 2.05(b)(ii) or
(b)(iii) and (ii) a list of each Subsidiary of Holdings that identifies each
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of the
date of delivery of such Compliance Certificate (to the extent that there have
been any changes in the identity or status as a Restricted Subsidiary or
Unrestricted Subsidiary of any such Subsidiaries since the Closing Date or the
most recent list provided);
(h)    promptly after the furnishing thereof, copies of any material written
notices received by any Loan Party (other than in the ordinary course of
business) or material statements or material reports furnished to any holder of
debt securities (other than in connection with any board observer rights) of any
Loan Party or of any of its Restricted Subsidiaries pursuant to the terms of any
documentation for Indebtedness of the type permitted to be incurred under
Section 7.03(r), in each case, in a principal amount in excess of the Threshold
Amount and not otherwise required to be furnished to the Lenders pursuant to any
other clause of Section 6.01, 6.02 or 6.03;
(i)    promptly after the furnishing thereof, copies of all “Focus- Part II”
materials provided to, or any other material filing with, the SEC, in each case,
pursuant to Rule 17a-5 under Section 17 of the Exchange Act; and
(j)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.
In no event shall the requirements set forth in Section 6.02(e) require any
Consolidated Party to provide any such information which (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or (iii) is
subject to attorney-client or similar privilege or constitutes attorney
work-product.
Section 6.03.    Notices. Promptly after a Responsible Officer of any Borrower
has obtained knowledge thereof, notify the Administrative Agent:
(j)    of the occurrence of any Default or Event of Default;
(k)    of the occurrence of a Foreign Plan Event which would reasonably be
expected to result in a Material Adverse Effect or an ERISA Event which would
reasonably be expected to result in a Material Adverse Effect;
(l)    of the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority against any
Consolidated Party that would reasonably be expected to result in a Material
Adverse Effect;
(m)    the making of any notification to the SEC required pursuant to Rules
17a-11 under Section 17 of the Exchange Act; and
(n)    of the occurrence of any other matter or development that has had or
would reasonably be expected to have a Material Adverse Effect.
Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower Representative delivered to
the Administrative Agent for prompt further distribution to each Lender (x) that
such notice is being delivered pursuant to Section 6.03(a), (b), (c), or (d) (as
applicable) and (y) setting forth details of the occurrence referred to therein
and stating what action the Borrower Representative has taken and proposes to
take with respect thereto.
Section 6.04.    Payment of Taxes. Pay, discharge or otherwise satisfy as the
same shall become due and payable in the normal conduct of its business, all of
its obligations and liabilities in respect of Taxes and similar claims imposed
upon it or upon its income or profits or in respect of its property, except, in
each case, to the extent any such Tax is being contested in good faith and by
appropriate proceedings and with respect to which appropriate reserves have been
established in accordance with GAAP.
Section 6.05.    Preservation of Existence, Etc.
(d)    Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization; and
(e)    take all reasonable action to maintain all rights, privileges (including
its good standing where applicable in the relevant jurisdiction), permits,
licenses and franchises necessary or desirable in the normal conduct of its
business and maintain and operate such business in substantially the manner in
which it is presently conducted and operated, except, in the case of
Section 6.05(a) (other than with respect to the Borrowers) or this
Section 6.05(b), to the extent (i) that failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(ii) pursuant to any merger, consolidation, liquidation, dissolution or
Disposition permitted by Article VII.
Section 6.06.    Maintenance of Properties; Intellectual Property. Except if the
failure to do so would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, maintain, preserve and protect (a) all
of its material properties and equipment necessary in the operation of its
business in good working order, repair and condition, ordinary wear and tear
excepted and fire, casualty or condemnation excepted and (b) all of its IP
Rights that are reasonably necessary for the operation of its business as
currently conducted.
Section 6.07.    Maintenance of Insurance. Maintain with insurance companies
that each Borrower believes (in the good faith judgment of its management) are
financially sound and reputable at the time the relevant coverage is placed or
renewed, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance customary for similarly situated Persons engaged in the same
or similar businesses as the Borrowers and their Restricted Subsidiaries) as are
customarily carried under similar circumstances by such other Persons. Not later
than 90 days after the Closing Date (or the date any such insurance is obtained,
in the case of insurance obtained after the Closing Date), each such policy of
insurance (other than business interruption insurance, director and officer
insurance and worker’s compensation insurance) shall as appropriate (i) name the
Administrative Agent as additional insured thereunder or (ii) in the case of
each casualty insurance policy, contain a loss payable clause or endorsement
that names the Administrative Agent, on behalf of the Lenders, as loss payee
thereunder. If the improvements on any Mortgaged Property are at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then, to the extent
required by applicable Flood Insurance Laws, the Borrowers shall, or shall cause
each Loan Party to, (i) maintain, or cause to be maintained, with a financially
sound and reputable insurer, flood insurance in an amount reasonably
satisfactory to the Administrative Agent and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) upon the reasonable request of the Administrative Agent, deliver
to the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.
Section 6.08.    Compliance with Laws. Comply with the requirements of all Laws
(including Anti-Money Laundering Laws, Anti-Corruption Laws and Sanctions Laws
and Regulations) and all orders, writs, injunctions and decrees applicable to it
or to its business or property, except if the failure to comply therewith would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. None of Parent or Holdings or any of its Subsidiaries nor, to
the knowledge of the Borrowers, any director, officer, agent or employee of any
of the foregoing, (i) is a Designated Person or (ii) is currently subject to any
U.S. sanctions administered by OFAC.
Section 6.09.    Books and Records. Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP and which reflect all material financial
transactions and matters involving the assets and business of each Consolidated
Party (it being understood and agreed that certain Foreign Subsidiaries maintain
individual books and records in conformity with general accepted accounting
principles in their respective countries of organization and that such
maintenance shall not constitute a breach of the representations, warranties or
covenants hereunder).
Section 6.10.    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers and independent public
accountants (subject to such accountants’ customary policies and procedures),
all at the reasonable expense of the Borrowers and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower Representative; provided that only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than one time
during any calendar year and such time shall be at the Borrowers’ expense;
provided, further, that during the continuation of an Event of Default, the
Administrative Agent (or any of its respective representatives or independent
contractors), on behalf of the Lenders, may do any of the foregoing at the
expense of the Borrowers at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent shall give the Borrower
Representative the opportunity to participate in any discussions with the
Borrowers’ independent public accountants. Notwithstanding anything to the
contrary in this Section 6.10, no Consolidated Party will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which access or inspection by, or disclosure to, the Administrative
Agent or any Lender (or their respective representatives or contractors) is
prohibited by Law or any binding agreement or (c) is subject to attorney-client
or similar privilege or constitutes attorney work product.
Section 6.11.    Additional Collateral; Additional Guarantors. At the Borrowers’
expense, subject to the terms, conditions and provisions of the Collateral and
Guarantee Requirement and any applicable limitation in any Collateral Document,
take all action necessary or reasonably requested by the Administrative Agent to
ensure that the Collateral and Guarantee Requirement continues to be satisfied,
including:
(g)    Upon the formation or acquisition of any new direct or indirect
wholly-owned Material Domestic Subsidiary (in each case, other than an Excluded
Subsidiary) by any Loan Party or the designation in accordance with Section 6.14
of any existing direct or indirect wholly-owned Material Domestic Subsidiary as
a Restricted Subsidiary (in each case, other than an Excluded Subsidiary) or any
Subsidiary becoming a wholly-owned Material Domestic Subsidiary (in each case,
other than an Excluded Subsidiary):
(i)    within 60 days after such formation, acquisition or designation, or such
longer period as the Administrative Agent may agree in writing in its
discretion:
(A)    cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent, other than with respect to any Excluded
Assets, joinders to this Agreement as Guarantors, Security Agreement
Supplements, Intellectual Property Security Agreements and other security
agreements and documents as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent (consistent with the
Mortgages, Security Agreement, Intellectual Property Security Agreements and
other security agreements in effect on the Closing Date), in each case granting
Liens required by the Collateral and Guarantee Requirement;
(B)    cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement (and the parent
of each such Domestic Subsidiary that is a Borrower or a Guarantor) to deliver
any and all certificates representing Equity Interests (to the extent
certificated) that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank;
(C)    take and cause such Material Domestic Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement and each
direct or indirect parent of such Material Domestic Subsidiary to take whatever
action (including the recording of Mortgages, the filing of UCC financing
statements and delivery of stock and membership interest certificates) as may be
necessary in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and perfected Liens to the extent required by the
Collateral and Guarantee Requirement, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement;
(ii)    if reasonably requested by the Administrative Agent, within 60 days
after such request (or such longer period as the Administrative Agent may agree
in writing in its discretion), deliver to the Administrative Agent a signed copy
of an opinion, addressed to the Administrative Agent and the Lenders, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request;
(iii)    within 60 days after the request therefor by the Administrative Agent
(or such longer period as the Administrative Agent may agree in writing in its
discretion), deliver to the Administrative Agent with respect to each Material
Real Property, copies of title reports, abstracts or environmental assessment
reports, each in form and substance reasonably satisfactory to the
Administrative Agent; provided, however, that there shall be no obligation to
deliver to the Administrative Agent any environmental assessment report whose
disclosure to the Administrative Agent would require the consent of a Person
other than Parent or one of its Subsidiaries if such consent cannot be
reasonably obtained through commercially reasonable and diligent effort; and
(iv)    if reasonably requested by the Administrative Agent, within 75 days
after such request (or such longer period as the Administrative Agent may agree
in writing in its discretion), deliver to the Administrative Agent other items
necessary from time to time to satisfy the Collateral and Guarantee Requirement
with respect to perfection and existence of security interests with respect to
property of any Guarantor acquired after the Closing Date and subject to the
Collateral and Guarantee Requirement, but not specifically covered by the
preceding clauses (i), (ii) or (iii) or Section 6.11(b) below.
(h)    Not later than 90 days after the acquisition by any Loan Party of
Material Real Property (or such longer period as the Administrative Agent may
agree in writing in its discretion) that is required to be provided as
Collateral pursuant to the Collateral and Guarantee Requirement, which property
would not be automatically subject to another Lien pursuant to pre-existing
Collateral Documents, cause such property to be subject to a Lien and Mortgage
in favor of the Collateral Agent for the benefit of the Secured Parties and
take, or cause the relevant Loan Party to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect or record such Lien, in each case to the extent required by, and subject
to the limitations and exceptions of, the Collateral and Guarantee Requirement
and to otherwise comply with the requirements of the Collateral and Guarantee
Requirement.
Section 6.12.    Compliance with Environmental Laws. Except, in each case, to
the extent that the failure to do so would not reasonably be expected to result
in, individually or in the aggregate, a Material Adverse Effect, (i) comply, and
take all reasonable actions to cause all lessees and other Persons operating or
occupying its Real Property to comply with all applicable Environmental Laws and
Environmental Permits; (ii) obtain and renew all Environmental Permits necessary
for its operations and Real Property; and (iii) in each case to the extent the
Consolidated Parties are required by Environmental Laws or a Governmental
Authority, conduct any assessment, investigation, remedial or other corrective
action necessary to address Hazardous Materials at any Real Property in
accordance with applicable Environmental Laws.
Section 6.13.    Further Assurances; Post-Closing Obligations.
(c)    Promptly upon reasonable written request by the Administrative Agent (i)
correct any material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents,
to the extent required pursuant to the Collateral and Guarantee Requirement and
subject in all respects to the limitations therein. If the Administrative Agent
reasonably determines that it is required by applicable Law to have appraisals
prepared in respect of the Real Property of any Loan Party subject to a mortgage
constituting Collateral, the Borrower Representative shall promptly provide to
the Administrative Agent appraisals that satisfy the applicable requirements of
the Real Estate Appraisal Reform Amendments of FIRREA.
(d)    Execute and deliver the documents and complete the tasks set forth on
Schedule 6.13(b), in each case within the time limits specified therein (or such
longer period of time reasonably acceptable to the Administrative Agent).
Section 6.14.    Designation of Subsidiaries. The Borrower Representative may at
any time after the Closing Date designate any Restricted Subsidiary of either
Borrower (other than the BD Subsidiary or the Advisory Services Subsidiary) as
an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation (A)
so long as the Consolidated Total Net Leverage Ratio (determined on a Pro Forma
Basis) is no more than 4.00 to 1.00 and (B) no Default or Event of Default shall
have occurred and be continuing, both immediately prior to and immediately
following such designation, (ii) no Subsidiary may be designated as an
Unrestricted Subsidiary if, after such designation, it would be a “Restricted
Subsidiary” for the purpose of any Indebtedness for borrowed money with an
outstanding principal amount in excess of the Threshold Amount or any Junior
Financing, (iii) no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary if it was previously designated as an Unrestricted Subsidiary and
(iv) no Unrestricted Subsidiary may be designated as a Restricted Subsidiary if,
after such designation, it would not be in compliance with the covenants set
forth in Sections 7.01, 7.02 and 7.03. The designation of any Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the applicable Borrower therein at the date of designation in an amount equal to
the fair market value of the applicable Borrower’s Investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a Return
on any Investment by any Borrower in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of the applicable Borrower’s Investment in such Subsidiary.
Section 6.15.    Maintenance of Ratings. Use commercially reasonable efforts to
maintain (i) a public corporate credit rating (but not any specific rating) from
S&P and a public corporate family rating (but not any specific rating) from
Moody’s, in each case in respect of Holdings, and (ii) a public rating (but not
any specific rating) in respect of the Initial Term Loans and the Revolving
Credit Facility from each of S&P and Moody’s.
Section 6.16.    Use of Proceeds. Use the proceeds of the Initial Term Loans to
finance a portion of the Transactions and use the proceeds of the Term Loans
(other than Initial Term Loans), Revolving Credit Loans and the Letters of
Credit issued hereunder only for general corporate purposes and working capital
of the Borrowers and their Subsidiaries and any other purpose not prohibited by
this Agreement, including Permitted Acquisitions and other Investments; provided
that no Revolving Credit Loans shall be made under the Revolving Credit Facility
on the Closing Date.
Section 6.17.    Lender Calls. With respect to each fiscal year for which
financial statements have been delivered pursuant to Section 6.01(a) (or if
requested by the Administrative Agent, with respect to any fiscal quarter for
which financial statements have been delivered pursuant to Section 6.01(b)),
upon reasonable prior notice given to the Administrative Agent, Parent shall
hold a telephonic meeting with all Lenders who choose to participate in such
meeting, during which the financial results of the Consolidated Parties shall be
reviewed for, and as of the last day of, such fiscal period.
Section 6.18.    Employee Benefits. Do, and cause each ERISA Affiliate to do
each of the following: (a) maintain each Plan in compliance with the applicable
provisions of ERISA, the Code and other United States federal or state law; (b)
cause each Plan that is qualified under Section 401(a) of the Code to maintain
such qualification; and (c) make all required contributions to any Plan subject
to Section 412 of the Code.
ARTICLE VII    

NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligations hereunder (other than contingent obligations as to which no claim
has been asserted and obligations under Treasury Services Agreements or Secured
Hedge Agreements) or any Letter of Credit remaining outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized, back-stopped by a letter of credit reasonably satisfactory to
the applicable L/C Issuer or deemed reissued under another agreement reasonably
acceptable to the applicable L/C Issuer), then from and after the Closing Date,
the Borrowers (and, with respect to Sections 7.06, 7.12 and  7.14 only, each
Holding Company) shall not and shall not permit any of their Restricted
Subsidiaries to, directly or indirectly:
Section 7.01.    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following (collectively, “Permitted Liens”):
(k)    Liens (i) created pursuant to any Loan Document and (ii) on the
Collateral securing Cash Management Obligations incurred pursuant to
Section 7.03(l) and other Secured Obligations;
(l)    Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals, restructurings, refinancings or
extensions thereof; provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien and (B) proceeds and products thereof and
(ii) the replacement, renewal, extension or refinancing of the obligations
secured or benefited by such Liens, to the extent constituting Indebtedness, is
permitted by Section 7.03;
(m)    Liens for taxes, assessments or governmental charges that are not yet
overdue or that are being contested in good faith and by appropriate actions, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
(n)    statutory or common law Liens of landlords, sub-landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, so long as, in each case, such Liens secure amounts not
overdue for a period of more than 30 days or if more than 30 days overdue, are
unfiled and no other action has been taken to enforce such Liens or that are
being contested in good faith and by appropriate actions, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(o)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to any Consolidated Party;
(p)    pledges or deposits to secure the performance of bids, trade contracts,
utilities, governmental contracts and leases (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business;
(q)    easements, rights-of-way, building codes, restrictions (including zoning
restrictions), encroachments, licenses, protrusions and other similar
encumbrances and minor title defects, in each case affecting Real Property and
that do not in the aggregate materially interfere with the ordinary conduct of
the business of the Consolidated Parties, taken as a whole, and any exceptions
on the Mortgage Policies issued in connection with the Mortgaged Properties;
(r)    Liens (i) securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(g), (ii) arising out of judgments or awards
against any Consolidated Party with respect to which an appeal or other
proceeding for review is then being pursued and for which adequate reserves have
been made with respect thereto on the books of the applicable Person in
accordance with GAAP and (iii) notices of lis pendens and associated rights
related to litigation being contested in good faith by appropriate proceedings
for which adequate reserves have been made with respect thereto on the books of
the applicable Person in accordance with GAAP;
(s)    leases, licenses, subleases or sublicenses (including the provision of
software or the licensing of other intellectual property rights) and
terminations thereof, in each case granted to others in the ordinary course of
business which (i) do not interfere in any material respect with the business of
the Consolidated Parties, taken as a whole, (ii) do not secure any Indebtedness
and (iii) are permitted by Section 7.05(g);
(t)    Liens (i) in favor of customs and revenue authorities arising as a matter
of Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) Liens on specific items of
inventory or other goods and proceeds of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or other goods in the ordinary course of business;
(u)    Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) encumbering initial
deposits and margin deposits and similar Liens attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of
business, (iii) in favor of a banking or other financial institution arising as
a matter of Law or under customary general terms and conditions encumbering
deposits or other funds maintained with a financial institution (including the
right of set-off) and that are within the general parameters customary in the
banking industry or arising pursuant to such banking institutions general terms
and conditions, and (iv) that are contractual rights of setoff or rights of
pledge relating to (A) purchase orders and other agreements entered into with
customers of Borrowers or any of its Restricted Subsidiaries in the ordinary
course of business or (B) pooled deposit or sweep accounts of Borrowers or any
of its Restricted Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of any Borrower or any
of its Restricted Subsidiaries;
(v)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(i) or to the extent
related to any of the foregoing, Section 7.02(p), to be applied against the
purchase price for such Investment, and (ii) consisting of an agreement to
Dispose of any property in a Disposition permitted under Section 7.05, in each
case, solely to the extent such Investment or Disposition, as the case may be,
would have been permitted on the date of the creation of such Lien;
(w)    Liens in favor of any Borrowers or any Subsidiary Guarantor;
(x)    any interest or title of a lessor, sub-lessor, licensor or sub-licensor
under leases, subleases, licenses or sublicenses entered into by any Borrower or
any Restricted Subsidiary in the ordinary course of business;
(y)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any Borrower or any
Restricted Subsidiary in the ordinary course of business permitted by this
Agreement;
(z)    Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02(a);
(aa)    [reserved];
(bb)    Liens that are contractual rights of set off or rights of pledge
relating to purchase orders and other agreements entered into with customers of
the Borrowers or any of their Restricted Subsidiaries in the ordinary course of
business;
(cc)    Liens solely on any cash earnest money deposits made by the Borrowers or
any of their Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
(dd)    ground leases in respect of Real Property on which facilities owned or
leased by the Borrowers or any of their Restricted Subsidiaries are located;
(ee)    Liens to secure Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens are incurred within 270 days of the acquisition,
construction, repair, lease or improvement of the property subject to such
Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions, accessions and proceeds to such property) other than
the property financed by such Indebtedness and the proceeds and products thereof
and customary security deposits and (iii) with respect to Capitalized Leases,
such Liens do not at any time extend to or cover any assets (except for
replacements, additions and accessions to such assets) other than the assets
subject to such Capitalized Leases and the proceeds and products thereof and
customary security deposits; provided that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender.
(ff)    Liens on property of any Restricted Subsidiary that is not a Loan Party,
which Liens secure (i) Indebtedness of any of Consolidated Party permitted under
Section 7.03(r) or (ii) Indebtedness permitted under Section 7.03 of Restricted
Subsidiaries that are not Loan Parties;
(gg)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14), in each case after the Closing Date (other than Liens on the
Equity Interests of any Person that becomes a Restricted Subsidiary to the
extent such Equity Interests are owned by the Borrowers or any Subsidiary
Guarantor); provided that (i) such Lien was not created in contemplation of such
acquisition or such Person becoming a Restricted Subsidiary, (ii) such Lien does
not extend to or cover any other assets or property (other than the proceeds,
products and accessions thereof and other than after-acquired property subjected
to a Lien securing Indebtedness and other obligations incurred prior to such
time and which Indebtedness and other obligations are permitted hereunder that
require, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), and (iii) the Indebtedness secured thereby is permitted under
Section 7.03(g);
(hh)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrowers and their Restricted Subsidiaries, taken as a whole;
(ii)    Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings securing obligations permitted to be incurred on a
secured basis under Section 7.03 and elsewhere under this Section 7.01;
(jj)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(kk)    the modification, replacement, renewal or extension of any Lien
permitted by Sections 7.01(b), (u) and (w); provided that (i) the Lien does not
extend to any additional property, other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien and
(B) proceeds and products thereof, and (ii) the renewal, extension,
restructuring or refinancing of the obligations secured or benefited by such
Liens is permitted by Section 7.03 (to the extent constituting Indebtedness);
(ll)    Liens with respect to property or assets of the Borrowers or any of
their Restricted Subsidiaries securing obligations in an aggregate principal
amount outstanding at any time not to exceed the greater of $10,000,000 and 10%
of LTM EBITDA, in each case determined as of the date of incurrence;
(mm)    Liens on the Collateral securing obligations in respect of Permitted
Equal Priority Refinancing Debt or Permitted Junior Priority Refinancing Debt
and Indebtedness permitted pursuant to Section 7.03(r) and (w) and any Permitted
Refinancing of any of the foregoing;
(nn)    deposits of cash with the owner or lessor of premises leased and
operated by the Borrowers or any of their Subsidiaries to secure the performance
of such Borrower’s or such Subsidiary’s obligations under the terms of the lease
for such premises; and
(oo)    Liens arising by operation of law in the United States under Article 2
of the UCC in favor of a reclaiming seller of goods or buyer of goods.
Section 7.02.    Investments. Make or hold any Investments, except:
(o)    Investments by the Borrowers or any of their Restricted Subsidiaries in
assets that were cash or Cash Equivalents when such Investment was made;
(p)    loans or advances to current or former officers, directors, Investment
Advisers and employees of any Loan Party or any of its Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes and (ii) for any other purposes not
described in the foregoing clause (i) not to exceed (i) 5,000,000 in the
aggregate in any consecutive twelve month period and (ii) $20,000,000 in the
aggregate during the term of this Agreement.
(q)    Investments (i) by the Borrowers or any Restricted Subsidiary in any Loan
Party (other than a Holding Company), (ii) by any Restricted Subsidiary that is
not a Loan Party in any other Restricted Subsidiary that is not a Loan Party and
(iii) by any Loan Party in any Restricted Subsidiary that is not a Loan Party;
provided that (A) no such Investments made pursuant to this clause (iii) in the
form of intercompany loans shall be evidenced by a promissory note unless
(x) such promissory note is pledged to the Administrative Agent in accordance
with the terms of the Security Agreement and (y) all such Indebtedness of any
Loan Party owed to any Subsidiary that is not a Loan Party shall be unsecured
and subordinated to the Obligations pursuant to the terms of the Intercompany
Note and (B) the aggregate amount of Investments made pursuant to this
clause (iii) shall not exceed at any time outstanding the Non-Guarantor Cap
(plus the amount of any return in respect thereof, including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts), in each case determined at the time such Investment
is made;
(r)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(s)    Investments (excluding loans and advances made in lieu of Restricted
Payments pursuant to and limited by Section 7.02(m) below) consisting of
transactions permitted under Sections 7.01, 7.03 (other than 7.03(c) and (d)),
7.04 (other than 7.04(c)(ii) or (e)), 7.05 (other than 7.05(e)), 7.06 (other
than 7.06(d) or (g)(iv)) and 7.13, respectively;
(t)    Investments (i) existing or contemplated on the Closing Date and set
forth on Schedule 7.02(f) and any modification, replacement, renewal,
reinvestment or extension thereof that does not increase the value thereof and
(ii) existing on the Closing Date by the Borrowers or any Restricted Subsidiary
in the Borrowers or any other Restricted Subsidiary and any modification,
renewal or extension thereof that does not increase the value thereof;
(u)    Investments in Swap Contracts permitted under Section 7.03(f);
(v)    promissory notes, securities and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05;
(w)    any acquisition by either Borrower or any Restricted Subsidiary (any such
acquisition under this Section 7.02(i), a “Permitted Acquisition”) of all or
substantially all the assets of a Person or any Equity Interests in a Person
which is in a line of business similar, ancillary, complementary or related to,
or a reasonable extension, development or expansion of, the business conducted
by the Borrowers and their Restricted Subsidiaries and that becomes a Restricted
Subsidiary or division or line of business of a Person (or any subsequent
Investment made in a Person, division or line of business previously acquired in
a Permitted Acquisition), in a single transaction or series of related
transactions, if immediately after giving effect thereto: (i) on the date on
which the definitive agreement governing the relevant transaction is executed,
(1) immediately before and immediately after giving Pro Forma Effect to any such
purchase or other acquisition (including any Indebtedness to be incurred in
connection therewith), no Event of Default shall have occurred and be continuing
and (2) immediately after giving effect to such purchase or other acquisition,
(A) the Consolidated Secured Net Leverage Ratio as of the last day of the most
recent Test Period is less than or equal to 4.00 to 1.00 and (B) the Borrower
and the Restricted Subsidiaries shall be in compliance on a Pro Forma Basis with
the covenant set forth in Section 7.11; (ii) no Event of Default exists at the
time of the consummation of such acquisition (limited in connection with
Indebtedness incurred to finance a Limited Condition Transaction to Defaults or
Events of Default pursuant to Sections 8.01(a) and (f) and any other Default or
Event of Default that is a condition to the effectiveness of the Limited
Condition Transaction); (iii) any acquired or newly formed Restricted Subsidiary
shall not be liable for any Indebtedness except for Indebtedness otherwise
permitted by Section 7.03; (iv) to the extent required by the Collateral and
Guarantee Requirement, (A) the property, assets and businesses acquired in such
purchase or other acquisition shall constitute Collateral and (B) any such newly
created or acquired Restricted Subsidiary (other than an Excluded Subsidiary)
shall become a Guarantor, in each case in accordance with Section 6.11; and
(v) the aggregate amount of Investments by Loan Parties pursuant to this
Section 7.02(i) in assets (other than Equity Interests) that are not (or do not
become at the time of such acquisition) directly owned by a Loan Party or in
Equity Interests of Persons that do not become Loan Parties shall not exceed the
greater of $5,000,000 and 5% of LTM EBITDA, in each case determined as of the
date such Investments are made (plus the amount of any return in respect
thereof, including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts);
(x)    Investments constituting a part of the Transactions on the Closing Date;
(y)    Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practices;
(z)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;
(aa)    loans and advances to any direct or indirect parent of Holdings not in
excess of the amount of (after giving effect to any other loans, advances or
Restricted Payments in respect thereof) Restricted Payments to the extent
permitted to be made to such parent in accordance with Section 7.06, such
Investment being treated for purposes of the applicable clause of Section 7.06,
including any limitations, as if a Restricted Payment had been made pursuant to
such clause in an amount equal to such Investment;
(bb)    advances of payroll payments to employees in the ordinary course of
business;
(cc)    Investments to the extent that payment for such Investments is made
solely with Qualified Equity Interests of Holdings or any direct or indirect
parent of Holdings;
(dd)    Investments of a Restricted Subsidiary acquired after the Closing Date
or of a Person merged or amalgamated or consolidated into the Borrowers or
merged, amalgamated or consolidated with a Restricted Subsidiary in accordance
with Section 7.04 after the Closing Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition,
merger, amalgamation or consolidation and were in existence on the date of such
acquisition, merger or consolidation;
(ee)    Investments in a Person that is or will become a Restricted Subsidiary
made by a Restricted Subsidiary that is not a Loan Party to the extent such
Investments are financed with the proceeds received by such Restricted
Subsidiary from an Investment in such Restricted Subsidiary by a Loan Party
permitted under this Section 7.02;
(ff)    Investments in deposit accounts, securities accounts and commodities
accounts maintained by the Borrowers or any of their Restricted Subsidiaries;
and
(gg)    Investments using the Available Amount at such time, so long as (i) no
Default or Event of Default exists or would result from the making of such
Investment and (ii) Borrowers are in compliance (on a pro forma basis) with the
Consolidated First Lien Net Leverage Ratio set forth in Section 7.11 (regardless
of whether such covenant is required to be tested at such time) as of the last
day of the most recently ended fiscal quarter of Parent for which financial
statements have been delivered or were required to be delivered pursuant to
Section 6.01;
To the extent an Investment is permitted to be made by a Loan Party directly in
any Restricted Subsidiary or any other Person that is not a Loan Party (each
such person, a “Target Person”) under any provision of this Section 7.02, such
Investment may be made by advance, contribution or distribution by a Loan Party
to a Restricted Subsidiary that is not a Loan Party, and further advanced or
contributed to a Restricted Subsidiary for purposes of making the relevant
Investment in the Target Person without constituting an Investment for purposes
of Section 7.02 (it being understood that such Investment must satisfy the
requirements of, and shall count towards any thresholds in, a provision of this
Section 7.02 as if made by the applicable Loan Party directly to the Target
Person).
Section 7.03.    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(q)    Indebtedness of any Loan Party under the Loan Documents;
(r)    Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03(b); provided that all such Indebtedness of any Loan Party owed to
any Restricted Subsidiary that is not a Loan Party shall be unsecured and
subordinated to the Obligations pursuant to the Intercompany Note;
(s)    Guarantees by the Borrowers and any Restricted Subsidiary in respect of
Indebtedness of the Borrowers or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) no Guarantee by any Restricted Subsidiary of any
Indebtedness constituting a junior lien financing shall be permitted unless such
guaranteeing party shall have also provided a Guarantee of the Obligations on
the terms set forth herein, (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness and (C) any Guarantee
by a Loan Party of Indebtedness of a Restricted Subsidiary that is not a Loan
Party shall only be permitted to the extent constituting an Investment permitted
by Section 7.02(c)(iii);
(t)    Indebtedness of the Borrowers or any Restricted Subsidiary owing to any
Loan Party or any other Restricted Subsidiary (or issued or transferred to any
direct or indirect parent of a Loan Party which is substantially
contemporaneously transferred to a Loan Party or any Restricted Subsidiary of a
Loan Party) but only, in the case of Indebtedness of a non-Loan Party owing to a
Loan Party, to the extent constituting an Investment permitted by
Section 7.02(c)(iii); provided that (x) no such Indebtedness owed to a Loan
Party shall be evidenced by a promissory note unless such promissory note is
pledged to the Administrative Agent in accordance with the terms of the Security
Agreement, (y) all such Indebtedness of any non-Loan Party owed to a Loan Party
shall not exceed the Non-Guarantor Cap;
(u)    Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by the Borrowers or any
Restricted Subsidiary prior to or within 270 days after the acquisition,
construction, repair, replacement, lease or improvements of the applicable asset
in an aggregate amount not to exceed the greater of $10,000,000 and 10% of LTM
EBITDA, in each case determined as of the date of incurrence at any time
outstanding;
(v)    Indebtedness in respect of Swap Contracts designed to hedge against the
Borrowers’ or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes and Guarantees thereof, provided that
any such Guarantees by Loan Parties of such Indebtedness of Restricted
Subsidiaries that are not Loan Parties shall only be permitted to the extent
constituting an Investment permitted by Section 7.02(c)(iii);
(w)    Indebtedness of the Borrowers or any Restricted Subsidiary (i) assumed in
connection with any Permitted Acquisition (provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition or any Permitted
Refinancing thereof) in an aggregate amount not to exceed the greater of
$10,000,000 and 10% of LTM EBITDA, in each case determined as of the date of
incurrence or (ii) incurred to finance any Permitted Acquisition and that
complies with the Applicable Requirements; so long as after giving Pro Forma
Effect to such Permitted Acquisition and the assumption or incurrence of such
Indebtedness, as applicable, (A) the Consolidated Total Net Leverage Ratio is no
more than 3.75 to 1.00; provided that in the case of clause (ii), (A) such
Indebtedness does not mature prior to the date that is the Latest Maturity Date,
or have a Weighted Average Life to Maturity less than the Weighted Average Life
to Maturity of any Term Loan outstanding at the time such Indebtedness is
incurred or issued and does not require any scheduled amortization or other
scheduled payments of principal prior to the Latest Maturity Date and (B) no
Event of Default shall exist or result therefrom (limited in connection with
Indebtedness incurred to finance a Limited Condition Transaction to Defaults or
Events of Default under Sections 8.01(a) and (f) and any other Default or Event
of Default that is a condition to the effectiveness of the Limited Condition
Transaction); provided, further, that (x) the only obligors with respect to any
Indebtedness incurred pursuant to clause (i) of this paragraph or any Permitted
Refinancing of Indebtedness in respect thereof shall be of those Persons who
were obligors of such Indebtedness immediately prior to such Permitted
Acquisition and (y) all such Indebtedness under this Section 7.03(g) of any
Restricted Subsidiary that is not a Loan Party shall not exceed the greater of
$10,000,000 and 10% of LTM EBITDA, in each case determined as of the date of
incurrence.
(x)    Indebtedness representing deferred compensation to current or former
officers, managers, consultants, directors, Investment Advisers and employees
(including their respective estates, spouses or former spouses) of any
Consolidated Party incurred in the ordinary course of business;
(y)    Indebtedness consisting of promissory notes issued by the Borrowers or
any of their Restricted Subsidiaries to current or former officers, managers,
consultants, directors, Investment Advisers and employees, their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of Baseball permitted by Section 7.06;
(z)    Indebtedness incurred by the Borrowers or any of their Restricted
Subsidiaries in a Permitted Acquisition, any other Investment permitted
hereunder, merger or any Disposition permitted hereunder, in each case,
constituting indemnification obligations or obligations in respect of purchase
price (including earnouts) or other similar adjustments;
(aa)    Indebtedness consisting of obligations of the Borrowers or any of their
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment permitted hereunder;
(bb)    Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof or the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, so long as such
Indebtedness is extinguished within 15 Business Days of its incurrence;
(cc)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(dd)    Indebtedness incurred by the Borrowers or any of their Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;
(ee)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrowers or any Restricted Subsidiaries or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case in
the ordinary course of business or consistent with past practice;
(ff)    Credit Agreement Refinancing Indebtedness;
(gg)    Indebtedness incurred by a Foreign Subsidiary or other Restricted
Subsidiary that is not a Loan Party, which, when aggregated with the principal
amount of all other Indebtedness incurred pursuant to this Section 7.03(q) and
Section 7.03(r) and then outstanding for all such Persons taken together, does
not exceed the greater of $10,000,000 and 10% of LTM EBITDA, in each case
determined as of the date of incurrence;
(hh)    Indebtedness of the Borrowers or any of their Restricted Subsidiaries
that complies with the Applicable Requirements, so long as no Default or Event
of Default (limited in connection with Indebtedness incurred to finance a
Limited Condition Transaction to Defaults or Events of Default under Sections
8.01(a) and (f) and any other Default or Event of Default that is a condition to
the effectiveness of the Limited Condition Transaction) is continuing or would
result from the incurrence of such Indebtedness; provided that any Indebtedness
that may be incurred by Restricted Subsidiaries that are not Loan Parties
pursuant to this Section 7.03(r) and Section 7.03(q) shall not exceed the
greater of $10,000,000 and 10% of LTM EBITDA, in each case determined as of the
date of incurrence; provided, further, that:
(i)    if such Indebtedness is secured on a pari passu basis in right of
security with the Obligations, the aggregate principal amount of such
Indebtedness shall not exceed the sum of (A) an amount equal to $50,000,000 (net
of Indebtedness incurred pursuant to Section 2.14(d)(iii)(A) and Section
7.03(r)(ii)(A)) plus (B) up to an additional amount so long as on and as of the
date of such incurrence the Consolidated First Lien Net Leverage Ratio
(determined on a Pro Forma Basis and assuming all previously established and
simultaneously established revolving credit facilities under this Section
7.03(r)(i) are fully drawn and excluding the cash proceeds of any borrowing
under any such Indebtedness (assuming any revolving credit facility is fully
drawn) is no more than 3.75 to 1.00 at the time of incurrence; and
(ii)    if such Indebtedness is secured on a junior basis in right of security
with the Obligations or is unsecured, the aggregate principal amount of such
Indebtedness shall not exceed the sum of (A) an amount equal to $50,000,000 (net
of Indebtedness incurred pursuant to Section 2.14(d)(iii)(A) and Section
7.03(r)(i)(A)) plus (B) up to an additional amount so long as on and as of the
date of such incurrence the Consolidated Secured Net Leverage Ratio (determined
on a Pro Forma Basis) is no more than 3.75 to 1.00 at the time of incurrence
(and if being utilized to incur unsecured Indebtedness, assuming for the
calculation of the Consolidated Secured Net Leverage Ratio that all such
unsecured Indebtedness is secured).
For purposes of the calculations in this Section 7.03(r), (A) with respect to
any Revolving Credit Commitments, a borrowing of the maximum amount of Loans
available thereunder shall be assumed, (B) to the extent the proceeds of any
Indebtedness incurred under this Section 7.03(r) are used to repay Indebtedness,
Pro Forma Effect shall be given to such repayment of Indebtedness and (C) and
Indebtedness incurred under clauses (i)(A) and (ii)(A) above shall be available
at all times and not subject to any ratio test, whether incurred simultaneously
with amounts under clauses (i)(B) or (ii)(B) or otherwise.
(ii)    any Permitted Refinancings of Indebtedness incurred pursuant to Section
7.03 (b), (e), (g), (s), (u), (r), (s), and (t);
(jj)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in Sections 7.03(a) through 7.03(s); and
(kk)    additional unsecured Indebtedness incurred by the Borrowers or any of
their Restricted Subsidiaries in an amount not to exceed the greater of
$10,000,000 and 10% of LTM EBITDA, in each case determined as of the date of
incurrence at any time outstanding.
Section 7.04.    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of related transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to or in favor of any Person, except that:
(f)    any Restricted Subsidiary of either Borrower may merge, amalgamate or
consolidate with (A)  such Borrower (including a merger, the purpose of which is
to reorganize a Borrower into a new jurisdiction); provided that such Borrower
shall be the continuing or surviving Person or (B) one or more other Restricted
Subsidiaries of such Borrower; provided that when any Person that is a Loan
Party is merging with a Restricted Subsidiary, a Loan Party shall be the
continuing or surviving Person or
(g)    (i) any Restricted Subsidiary of either Borrower that is not a Loan Party
may merge, amalgamate or consolidate with or into any other Restricted
Subsidiary of such Borrower that is not a Loan Party, (ii) any Restricted
Subsidiary of either Borrower may liquidate or dissolve and (iii) any Restricted
Subsidiary of either Borrower may change its legal form if, with respect to
clauses (ii) and (iii), the Borrower Representative determines in good faith
that such action is in the best interest of the Consolidated Parties and if not
materially disadvantageous to the Lenders (it being understood that in the case
of any change in legal form, a Restricted Subsidiary that is a Guarantor will
remain a Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder);
(h)    any Restricted Subsidiary of either Borrower may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrowers or to another such Restricted Subsidiary; provided that if the
transferor in such a transaction is a Guarantor, then (i) the transferee must be
a Guarantor or a Borrower or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a Restricted
Subsidiary which is not a Loan Party in accordance with Sections 7.02 (other
than 7.02(e) or 7.02(h)) and 7.03, respectively;
(i)    so long as no Default has occurred and is continuing or would result
therefrom, any Borrower may merge, amalgamate or consolidate with any other
Person (other than any Holding Company or any other Borrower); provided that (x)
such Borrower shall be the continuing or surviving corporation and (y) such
Borrower shall be a Domestic Subsidiary;
(j)    so long as (in the case of a merger involving a Loan Party) no Default
has occurred and is continuing or would result therefrom (limited in connection
with a merger involving a Limited Condition Transaction to Defaults or Events of
Default pursuant to Sections 8.01(a) and (f) and any other Default or Event of
Default that is a condition to the effectiveness of the Limited Condition
Transaction), any Restricted Subsidiary of either Borrower may merge or
consolidate with any other Person in order to effect an Investment permitted
pursuant to Section 7.02; provided that the continuing or surviving Person shall
be (x) a Restricted Subsidiary of such Borrower and (y) a Domestic Subsidiary,
which together with each of their Restricted Subsidiaries, shall have complied
with the requirements of Section 6.11 and Section 6.13 to the extent required
pursuant to the Collateral and Guarantee Requirement; and
(k)    so long as no Default has occurred and is continuing or would result
therefrom, a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05
(other than Section 7.05(e)).
Section 7.05.    Dispositions. Make any Disposition, except:
(a)    Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrowers or any of their Restricted Subsidiaries;
(b)    Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (other than the lapse or abandonment of IP
Rights, which is governed by clause (o) of this Section 7.05) and termination of
leases and licenses in the ordinary course of business;
(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of similar replacement property;
(d)    Dispositions of property to the Borrowers or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party or (ii) if such transaction constitutes
an Investment, such transaction is permitted under Section 7.02 (other than
7.02(e) or (h));
(e)    to the extent constituting Dispositions, transactions permitted by
(i) Section 7.01 (other than (7.01(i)), (ii) Section 7.02 (other than 7.02(e) or
(h)), (iii) Section 7.04 (other than 7.04(f)) and (iv) Section 7.06 (other than
7.06(d));
(f)    Dispositions of cash and Cash Equivalents;
(g)    (i) leases, subleases, licenses or sublicenses (including the provision
of software under an open source license or the licensing of other intellectual
property rights) and terminations thereof, in each case in the ordinary course
of business and which do not materially interfere with the business of the
Consolidated Parties (taken as a whole) and (ii) Dispositions of IP Rights, and
inbound and outbound licenses to IP Rights, in each case in the ordinary course
of business and that do not interfere in any material respect with the business
of the Consolidated Parties (taken as a whole);
(h)    transfers of property subject to Casualty Events;
(i)    Dispositions of property in an aggregate amount not to exceed
$10,000,000; provided that (i) at the time of such Disposition, no Default shall
have occurred and been continuing or would result from such Disposition,
(ii) with respect to any Disposition pursuant to this Section 7.05(i) for a
purchase price in excess of $2,500,000 individually (and $5,000,000 in the
aggregate when taken together with any other Dispositions that were excluded
during the term of this Agreement), the Borrowers or any of their Restricted
Subsidiaries shall receive not less than 75% of such consideration in the form
of cash or Cash Equivalents (in each case, free and clear of all Liens at the
time received, other than Permitted Liens); provided, however, that for the
purposes of this clause (ii), the following shall be deemed to be cash: (A)  any
securities received by the Borrowers or the applicable Restricted Subsidiary
from such transferee that are converted by the Borrowers or such Restricted
Subsidiary into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received) within 180 days following the closing of the applicable
Disposition, and (B) aggregate non-cash consideration received by the Borrowers
or the applicable Restricted Subsidiary having an aggregate fair market value
(determined as of the closing of the applicable Disposition for which such
non-cash consideration is received) not to exceed the greater of $2,500,000 and
2.5% of LTM EBITDA at any time; and (iii) such Disposition is for fair market
value as reasonably determined by the Borrower Representative in good faith;
(j)    Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;
(k)    any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater value or usefulness to the
business of the Consolidated Parties as a whole, as determined in good faith by
the management of the Borrower Representative;
(l)    any sale of Equity Interests in, or Indebtedness or other securities of,
an Unrestricted Subsidiary;
(m)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;  
(n)    the unwinding or settling of any Swap Contract in the ordinary course of
business; and
(o)    the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights.
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (d), (e), (g), (h), (j), (m), (n) and (o)
and except for Dispositions from a Loan Party to any other Loan Party) shall be
for no less than the fair market value of such property at the time of such
Disposition. To the extent any Collateral is Disposed of as permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing.
Section 7.06.    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except:
(d)    each Restricted Subsidiary may make Restricted Payments to Borrowers and
other Restricted Subsidiaries of the Borrowers (and, in the case of a Restricted
Payment by a non-wholly-owned Restricted Subsidiary, to either Borrower and any
other Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);
(e)    each Borrower and each Restricted Subsidiary may declare and make
dividend payments or other Restricted Payments payable solely in the Equity
Interests (other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person (and, in the case of such a Restricted Payment by a
non-wholly owned Restricted Subsidiary, the Borrowers and any Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);
(f)    [Reserved]
(g)    to the extent constituting Restricted Payments, the Borrowers (or any
direct or indirect parent thereof (other than Parent)) and their Restricted
Subsidiaries may enter into and consummate transactions permitted by any
provision of Section 7.02 (other than 7.02(e) and 7.02(m)), 7.04, 7.05 (other
than 7.05(e)(iv) and 7.05(g)) or 7.08 (other than 7.08(e) and 7.08(k) and other
than the redemption, repurchase or other acquisition of any Rollover Equity);
(h)    so long as no Default or Event of Default shall have occurred and be
continuing or would otherwise result therefrom, each Borrower and each of its
Restricted Subsidiaries may (i) pay (or make Restricted Payments to allow any
Holding Company or any other direct or indirect parent thereof to pay) for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests of Parent or Baseball held by any future, present or former employee,
officer, director, manager or consultant (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) of such Consolidated Party or (ii) make Restricted Payments in
the form of distributions to allow any Holding Company or any direct or indirect
parent of any Holding Company to pay principal or interest on promissory notes
that were issued to any future, present or former employee, officer, director,
manager or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) of such
Consolidated Party in lieu of cash payments for the repurchase, retirement or
other acquisition or retirement for value of such Equity Interests held by such
Persons; provided that the aggregate amount of Restricted Payments made pursuant
to this Section 7.06(e) together with the aggregate amount of loans and advances
to any direct or indirect parent of Holdings made pursuant to Section 7.02(m) in
lieu of Restricted Payments permitted by this Section 7.06(e) shall not exceed
(i) $5,000,000 in the aggregate in any consecutive twelve month period and (ii)
$20,000,000 in the aggregate during the term of this Agreement;
(i)    so long as (i) no Default or Event of Default shall have occurred and be
continuing or would otherwise result therefrom and (ii) Borrowers are in
compliance with Section 7.11 on a Pro Forma Basis (after giving Pro Forma Effect
to such Restricted Payment), other Restricted Payments made by the Borrowers to
the applicable Holding Companies, which shall be permitted to make such payment
to Parent (or, in the case of Baseball, to Holdings and to each other owner of
Equity Interests of Baseball based on their relative ownership interests of the
relevant class of Equity Interests) in a cumulative aggregate amount not to
exceed $15,000,000;
(j)    the Borrowers may make Restricted Payments to any Holding Company or,
solely in the case of clause (iii) below, any direct or indirect parent of
Holdings:
(i)    to pay its operating costs and expenses incurred in the ordinary course
of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), incurred in the ordinary course of business and attributable to the
ownership or operations of the Borrowers and their Restricted Subsidiaries,
Transaction Expenses and any indemnification claims made by directors or
officers of such parent in each case attributable to the ownership or operations
of the Borrowers and their Restricted Subsidiaries (but shall in no event
include payment of any management fees);
(ii)    the proceeds of which shall be used to pay franchise taxes and other
fees, taxes and expenses, in each case, required to maintain any Holding
Company’s corporate existence;
(iii)    for any taxable period in which Holdings and, if applicable, any of its
Subsidiaries is a member of a consolidated, combined or similar income tax group
of which Parent is the common parent (a “Tax Group”), to pay federal, foreign,
state and local income taxes of such Tax Group that are attributable to the
taxable income of Holdings and/or its Subsidiaries; provided that, for each
taxable period, the amount of such payments made in respect of such taxable
period in the aggregate shall not exceed the amount that Holdings and its
Subsidiaries would have been required to pay as a stand-alone consolidated,
combined or similar income tax group and, in any event, shall be limited to the
amount actually paid in cash with respect to such period; provided, further,
that the permitted payment pursuant to this clause (iii) with respect to any
Taxes of any Unrestricted Subsidiary for any taxable period shall be limited to
the amount actually paid with respect to such period by such Unrestricted
Subsidiary to the Borrowers or their Restricted Subsidiaries for the purposes of
paying such consolidated, combined or similar income Taxes;
(iv)    to finance any Investment that would be permitted to be made pursuant to
Sections 7.02 and 7.08 if such parent were subject to such Sections as a Loan
Party; provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment, (B) such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to any Borrower or their
respective Restricted Subsidiaries that are Loan Parties or (2) the merger (to
the extent permitted in Section 7.04) of the Person formed or acquired into the
Borrowers or the Restricted Subsidiaries (with the Borrowers or the applicable
Restricted Subsidiary that is a Loan Party being the surviving or continuing
entity) in order to consummate such Permitted Acquisition or Investment, in each
case, in accordance with the requirements of Section 6.11 and (C) such
contribution shall constitute an Investment by the applicable Borrower or
Restricted Subsidiary, as the case may be, at the date of such contribution or
merger, as applicable, in an amount equal to the amount of such Restricted
Payment; and
(v)    the proceeds of which (A) shall be used to pay customary salary, bonus
and other benefits payable to officers and employees of Holdings to the extent
such salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrowers and their Restricted Subsidiaries or (B) shall be
used to make payments permitted under Sections 7.08(c) and (h) (but only to the
extent such payments have not been and are not expected to be made by the
Borrowers or a Restricted Subsidiary);
(k)    so long as (i) no Default or Event of Default shall have occurred and be
continuing or would otherwise result therefrom and (ii) Borrowers are in
compliance with Section 7.11 on a Pro Forma Basis (after giving Pro Forma Effect
to such Restricted Payment), Restricted Payments made by the Borrowers to the
applicable Holding Companies, which shall be permitted to make such payment to
Parent (or, in the case of Baseball, to Holdings and to each other owner of
Equity Interests of Baseball based on their relative ownership interests of the
relevant class of Equity Interests), using the lesser of (i) Available Amount at
such time and (ii) $25,000,000 in any fiscal year of Parent;
(l)    so long as no Default or Event of Default shall have occurred and be
continuing or would otherwise result therefrom, other Restricted Payments made
by the Borrowers to the applicable Holding Companies, which shall be permitted
to make such payment to Parent (or, in the case of Baseball, to Holdings and to
each other owner of Equity Interests of Baseball based on their relative
ownership interests of the relevant class of Equity Interests) such that the
Consolidated First Lien Net Leverage Ratio after giving pro forma effect to such
payments and any related transactions would not exceed 2.00 to 1.00; provided
that for the purpose of determining the Consolidated First Lien Net Leverage
Ratio for purposes of this clause (i) only, Consolidated First Lien Net Debt
shall be (x) deemed to include any Credit Agreement Refinancing Indebtedness and
any Indebtedness incurred pursuant to Section 2.14, 2.15, 2.16 or Section
7.03(g) or (r) (and any Permitted Refinancing of the foregoing), regardless of
whether secured on a first lien basis or at all) and (y) shall be calculated
without giving effect to clause (b) of the definition thereof;
(m)    on or prior to the date that is two Business Days following the Closing
Date, Borrowers may make a one-time Restricted Payment to the applicable Holding
Companies, which shall be permitted to make such payment to Parent, in an amount
not to exceed the lesser of (i) the amount by which the Equity Contribution made
by Parent in Holdings (and contributed in turn to Baseball) exceeds $186,000,000
and (ii) $30,000,000, so long as no Default or Event of Default exists or would
result from the making of such Restricted Payment.
Notwithstanding anything herein to the contrary, no Restricted Payments may be
made with any Cure Amount.
Section 7.07.    Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrowers and the Restricted Subsidiaries on the Closing Date or any business
reasonably related, complementary, corollary, synergistic or ancillary thereto
(including related, complementary, synergistic or ancillary technologies) or
reasonable extensions thereof.
Section 7.08.    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of Holdings, whether or not in the ordinary course of
business, other than:
(e)    transactions among the Borrowers and the Restricted Subsidiaries or any
entity that becomes a Restricted Subsidiary as a result of such transaction;
(f)    on terms substantially as favorable to a Borrower or their Restricted
Subsidiary as would be obtainable by such Borrower or Restricted Subsidiary at
the time in a comparable arm’s-length transaction with a Person other than an
Affiliate;
(g)    the Transactions and the payment of Transaction Expenses as part of or in
connection with the Transactions;
(h)    [reserved];
(i)    Restricted Payments permitted under Section 7.06 (but shall in no event
include payment of any management fees);
(j)    [reserved];
(k)    [reserved];
(l)    employment and severance arrangements between the Borrowers and their
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business;
(m)    the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Consolidated Parties (or any direct or indirect parent of
Holdings in the ordinary course of business to the extent attributable to the
ownership or operation of the Borrowers and their Restricted Subsidiaries;
(n)    transactions pursuant to agreements, instruments or arrangements in
existence on the Closing Date and set forth on Schedule 7.08 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect;
(o)    payments by the Borrowers or any of their Subsidiaries pursuant to any
tax sharing agreements with any direct or indirect parent of Holdings to the
extent attributable to the ownership or operation of the Borrowers and the
Subsidiaries, but only to the extent permitted by Section 7.06(g)(iii); and
(p)    the issuance or transfer of Qualified Equity Interests of Holdings to
Parent.
Section 7.09.    Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of:
(k)    any Restricted Subsidiary of the Borrowers that is not a Guarantor to
make Restricted Payments to the Borrowers or any Subsidiary Guarantor; or
(l)    any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Lenders with respect to the
Facilities and the Obligations; provided that the foregoing Sections 7.09(a) and
(b) shall not apply to Contractual Obligations which:
(i)    (x) exist on the Closing Date and (to the extent not otherwise permitted
by this Section 7.09) are listed on Schedule 7.09 and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation;
(ii)    are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrowers, so long as
such Contractual Obligations were not entered into in contemplation of such
Person becoming a Restricted Subsidiary of the Borrowers and do not extend past
such Restricted Subsidiary and its subsidiaries; provided, further, that this
clause (ii) shall not apply to Contractual Obligations that are binding on a
Person that becomes a Restricted Subsidiary pursuant to Section 6.14;
(iii)    are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture and its equity entered into in the
ordinary course of business;
(iv)    are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by such Indebtedness and the proceeds,
accessions and products thereof;
(v)    are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
property interest, rights or the assets subject thereto;
(vi)    [reserved];
(vii)    are customary provisions restricting subletting, transfer or assignment
of any lease governing a leasehold interest of the Borrowers or any Restricted
Subsidiary;
(viii)    are customary provisions restricting assignment or transfer of any
agreement entered into in the ordinary course of business;
(ix)    arise in connection with cash or other deposits permitted under
Sections 7.01 and 7.02 and limited to such cash or deposit;
(x)    comprise restrictions imposed by any agreement governing Indebtedness
entered into on or after the Closing Date and permitted under Section 7.03 that
are, taken as a whole, no more restrictive with respect to the Borrowers or any
Restricted Subsidiary than customary market terms for Indebtedness of such type
(and, in any event, are no more restrictive than the restrictions contained in
this Agreement), so such restrictions will not affect any Consolidated Party’s
obligation or ability to make any payments required hereunder;
(xi)    are restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;
(xii)    are restrictions regarding licensing or sublicensing by the Restricted
Parties of the Borrowers of intellectual property in the ordinary course of
business; and
(xiii)    are restrictions on cash earnest money deposits in favor of sellers in
connection with acquisitions not prohibited hereunder.
Section 7.10.    [RESERVED].
Section 7.11.    Consolidated Total Net Leverage Ratio. Permit the Consolidated
Total Net Leverage Ratio calculated on a Pro Forma Basis as of the last day of
any Test Period ending during a period set forth below to be greater than the
ratio set forth below opposite the last day of such period below:
Period
Consolidated Total Net Leverage Ratio
 
Closing Date through September 30, 2016
5.75 to 1.00
 
 
October 1, 2016, through September 30, 2017
5.00 to 1.00
 
 
October 1, 2017, through December 31, 2017
4.25 to 1.00
 
 
January 1, 2018, through December 31, 2018
3.50 to 1.00
 
 
January 1, 2019, through Latest Maturity Date
3.00 to 1.00
 

Section 7.12.    Fiscal Year. Make any change in its fiscal year; provided,
however, that the Borrowers may, upon written notice to the Administrative
Agent, change its fiscal year on no more than one occasion to any other fiscal
year reasonably acceptable to the Administrative Agent, in which case, the
Borrowers and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.
Section 7.13.    Prepayments, Etc. of Subordinated Indebtedness.
(a)    Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments and AHYDO
payments and, in connection with the amendment of any Junior Financing, the
payment of fees (other than in connection with any amendment that reduces or
forgives the commitments, outstanding principal amount or effective yield of
such Junior Financing) shall, subject to the subordination terms applicable
thereto, be permitted) any (a) Indebtedness subordinated in right of payment
incurred under Section 7.03, or (b) any other Indebtedness for borrowed money of
a Loan Party that is (x) subordinated in right of payment to the Obligations
expressly by its terms or (y) is secured on a junior lien basis to the Liens
securing the Obligations (other than Indebtedness among the Borrowers and their
Restricted Subsidiaries) (collectively, “Junior Financing”), except (i) the
refinancing thereof with any Indebtedness (to the extent such Indebtedness
constitutes a Permitted Refinancing and, if such Indebtedness was originally
incurred under Section 7.03(g), is permitted pursuant to Section 7.03(g)), to
the extent not required to prepay any Loans pursuant to Section 2.05(b),
(ii) the conversion or exchange of any Junior Financing to Qualified Equity
Interests of Holdings or any of its direct or indirect parents, (iii) the
prepayment of Indebtedness of the Borrowers or any Restricted Subsidiary to the
Borrowers or any Restricted Subsidiary and (iv) repayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings prior
to their scheduled maturity in an aggregate amount not to exceed the sum of (1)
the greater of $10,000,000 and 10% of LTM EBITDA, in each case determined as of
the date of such repayment, redemption, purchase, defeasance, or other payment
and (2) the Available Amount at such time; provided that in each case, (x) no
Default or Event of Default exists or would result from the making of such
repayment, redemption, purchase, defeasance or other payment and (y) after
giving effect thereto, the Consolidated Total Net Leverage Ratio is less than or
equal to 2.50 to 1.0.
(b)    Amend, modify or change in any manner materially adverse to the interests
of the Lenders any term or condition of any Junior Financing Documentation
(except to the extent permitted pursuant to any subordination agreement or
Customary Intercreditor Agreement applicable thereto) without the consent of the
Administrative Agent, acting at the direction of the Required Lenders.
Notwithstanding anything to the contrary in any Loan Document, the Borrowers may
make regularly scheduled payments of interest and fees on any Junior Financing,
and may make any payments required by the terms of such Indebtedness in order to
avoid the application of Section 163(e)(5) of the Code to such Indebtedness.
Section 7.14.    Permitted Activities. With respect to any Holding Company,
engage in any material operating or business activities including, without
limitation, the formation of any Subsidiary or the acquisition of any Person;
provided that the following and any activities incidental thereto shall be
permitted in any event: (i) its ownership of the Equity Interests of (A) in the
case of Holdings, TaxACT and Baseball, (B) in the case of Baseball, HDV
Holdings, and (C) in the case of HDV Holdings, HDVest, and, in each case,
activities incidental thereto, including payment of dividends and other amounts
in respect of such Equity Interests, (ii) the maintenance of its legal existence
(including the ability to incur fees, costs and expenses relating to such
maintenance), (iii) the performance of its obligations with respect to the Loan
Documents and any other documents governing Indebtedness permitted hereby, (iv) 
any issuance or sale of its Qualified Equity Interests, (v) any activities
incidental to compliance with the provisions of the Securities Act of 1933 and
the Exchange Act of 1934, as amended, any rules and regulations promulgated
thereunder, and similar laws and regulations of other jurisdictions and the
rules of securities exchanges, in each case, as applicable to companies with
listed equity or debt securities, as well as activities incidental to investor
relations, shareholder meetings and reports to shareholders or debtholders, (vi)
activities required to comply with applicable laws, (vii) (1) Guarantees in
respect of Indebtedness of the Borrowers and their Restricted Subsidiaries
permitted under Section 7.03, including any Permitted Refinancing thereof and
(2) guarantees of other obligations not constituting Indebtedness incurred by
the Borrowers or any of their Restricted Subsidiaries, (viii) if applicable,
participating in tax, accounting and other administrative matters as a member of
the consolidated group of the Holding Companies and the Borrowers, (ix) holding
any cash or Cash Equivalents, (x) making of any Restricted Payments or
Investments permitted hereunder including the formation of any Subsidiary in
connection with any Investments permitted hereunder, (xi) entering into
employment agreements and other arrangements with, including providing
indemnification to, officers and directors, (xii) establishing and maintaining
bank accounts, (xiii) the obtainment of, and the payment of any fees and
expenses for, management, consulting, investment banking and advisory services
to the extent otherwise permitted by this Agreement, and (xiv) any activities
incidental or reasonably related to the foregoing.
ARTICLE VIII    

EVENTS OF DEFAULT AND REMEDIES
Section 8.01.    Events of Default. Any of the following from and after the
Closing Date shall constitute an event of default (an “Event of Default”):
(hh)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or (ii) within five Business
Days after the same becomes due, any interest on any Loan or any fees or other
amounts payable hereunder or with respect to any other Loan Document; or
(ii)    Specific Covenants. Any Consolidated Party fails to perform or observe
any term, covenant or agreement applicable to it contained in (i) any of
Section 6.03(a), 6.05(a) (solely with respect to the Parent, and Holding Company
or any Borrower), Section 6.13(b), Section 6.16 or Article VII (other than
Section 7.11), (ii) Section 7.11; provided that the covenant in Section 7.11 is
subject to cure pursuant to Section 8.04, or (iii) Section 6.01 and such failure
continues for five Business Days; or
(jj)    Other Defaults. Any Loan Party or Parent fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a), (b) or (d))
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after receipt by the Borrower Representative of
written notice thereof from the Administrative Agent; or
(kk)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect in any material
respect (or, in the case of any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language, shall be
incorrect in any respect) when made or deemed made; or
(ll)    Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period, if any, whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise, in
respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate outstanding principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and not as a result of any
default thereunder by any Loan Party), the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause (after delivery of any notice if required and after
giving effect to any waiver, amendment, cure or grace period), with the giving
of notice if required, such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity; provided that this clause (B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder; or
(mm)    Insolvency Proceedings, Etc. Other than with respect to any dissolutions
otherwise permitted hereunder, Parent, any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes a general assignment for the benefit of creditors or
becomes unable, admits in writing its inability or fails generally to pay its
debts as they become due; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer is appointed without the application or consent of such
Person and the appointment continues undischarged or unstayed for 60 calendar
days; or any proceeding under any Debtor Relief Law relating to any such Person
or to all or any material part of its property is instituted without the consent
of such Person and continues undismissed or unstayed for 60 consecutive calendar
days, or an order for relief is entered in any such proceeding; or
(nn)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage; and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of 60 consecutive days; or
(oo)    Invalidity of Loan Documents. Any material provision of the Loan
Documents, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations (other than contingent obligations not yet due and owing
and Cash Collateralized or backstopped Letters of Credit), ceases to be in full
force and effect; or any Loan Party contests in writing the validity or
enforceability of any provision of any Loan Document or the validity or priority
of a Lien as required by the Collateral Documents on a material portion of the
Collateral; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations (other than in accordance with its terms)
and termination of the Aggregate Commitments), or purports in writing to revoke
or rescind any Loan Document (other than in accordance with its terms); or
(pp)    Change of Control. There occurs any Change of Control; or
(qq)    Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than pursuant
to the terms thereof including as a result of a transaction not prohibited under
this Agreement) cease to create a valid and perfected Lien, with the priority
required by the Collateral Documents on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01, (A) except to the extent that any such perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or results from the failure of the Administrative Agent to maintain possession
of certificates actually delivered to it representing securities pledged under
the Collateral Documents or to file Uniform Commercial Code continuation
statements or take other required actions and (B) except as to Collateral
consisting of Real Property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has been notified of such
losses and has not denied coverage, or (ii) any of the Equity Interests of
either Borrower or any Holding Company (in the case of Baseball, to the extent
such Equity Interests are owned by Holdings) shall for any reason cease to be
pledged pursuant to the Collateral Documents; or
(rr)    Guarantees. Any Guarantee of any Guarantor contained in Article XI or
any Guarantee of the Parent pursuant to the Parent Guaranty shall cease, for any
reason, to be in full force and effect in any material respect, other than as
provided for in Section 11.09 or in such Parent Guaranty, as applicable, or as
any Loan Party or any Affiliate of any such Loan Party shall so assert; or
(ss)    ERISA. (i) An ERISA Event or Foreign Plan Event occurs which has
resulted or would reasonably be expected to result in liability of a Loan Party,
a Restricted Subsidiary or an ERISA Affiliate in an aggregate amount which would
reasonably be expected to result in a Material Adverse Effect, or (ii) a Loan
Party, any Restricted Subsidiary or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount which would reasonably be expected to
result in a Material Adverse Effect.
(tt)    Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be (A) “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation and (B) “First Lien Obligations” (or any comparable
term) under, and as defined in, the Customary Intercreditor Agreement under, and
as defined in any Junior Financing Documentation or (ii) the subordination
provisions set forth in any Junior Financing Documentation, or the subordination
agreement with respect thereto, shall, in whole or in part, cease to be
effective or cease to be legally valid, binding and enforceable against the
holders of any Junior Financing, if applicable.
Section 8.02.    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent, at the request of the Required
Lenders, shall take any or all of the following actions:
(ll)    declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated;
(mm)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers (to the extent permitted by
applicable law);
(nn)    require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to 103 of the then Outstanding Amount thereof); and
(oo)    exercise (or direct the Collateral Agent to exercise) on behalf of
itself and the Lenders all rights and remedies available to it and the Lenders
under the Loan Documents or applicable Law;
provided that upon the occurrence of any event described in Section 8.01(f) (but
without giving effect to any grace periods contemplated therein (other than the
grace period for any non-consensual insolvency)) with respect to a Holding
Company or a Borrower under the U.S. Bankruptcy Code or any Debtor Relief Laws,
the obligation of each Lender to make Loans and any obligation of the L/C
Issuers to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable and the obligation of the
Borrowers to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
Section 8.03.    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order (to the fullest extent permitted by mandatory
provisions of applicable Law):
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or Collateral Agent in their
capacities as such hereunder;
Second, to the payment in full of Unfunded Participations (the amounts so
applied to be distributed among the LC Issuers pro rata in accordance with the
amounts of Unfunded Participations owed to them on the date of any such
distribution);
Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders hereunder (including Attorney Costs payable under Section 10.04 and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Treasury Services Agreements or Secured
Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth payable to them;
Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Treasury
Services Agreements or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fifth
held by them;
Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
Last, the balance, if any, after all of the Obligations then earned, due and
payable have been paid in full, to the Borrowers or as otherwise required by
Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrowers as applicable or as otherwise
required by any Customary Intercreditor Agreement. Notwithstanding the
foregoing, no amounts received from any Guarantor shall be applied to any
Excluded Swap Obligation of such Guarantor.
Section 8.04.    Borrowers’ Right to Cure. Notwithstanding anything to the
contrary contained in Section 8.01 or Section 8.02:
(p)    For the purpose of determining whether an Event of Default under
Section 7.11 has occurred, the Borrower Representative may on one or more
occasions designate any portion of the net cash proceeds from a sale or issuance
to Parent of Qualified Equity Interests of Holdings or any cash contribution to
the common capital of Holdings (the “Cure Amount”) as an increase to
Consolidated EBITDA for the applicable fiscal quarter; provided that (A) such
amounts to be designated (i) are actually received by either Borrower after the
end of such fiscal quarter and on or prior to the fifteenth Business Day after
the date on which financial statements are required to be delivered with respect
to such applicable fiscal quarter (the “Cure Expiration Date”) and (ii) do not
exceed the aggregate amount necessary to cure any Event of Default under
Section 7.11 as of such date and (B) the Borrower Representative shall have
provided notice (the “Notice of Intent to Cure”) to the Administrative Agent
that such amounts are designated as a Cure Amount (it being understood that to
the extent such notice is provided in advance of delivery of a Compliance
Certificate for the applicable period, the amount of such net cash proceeds that
is designated as the Cure Amount may be lower than specified in such notice to
the extent that the amount necessary to cure any Event of Default under
Section 7.11 is less than the full amount of such originally designated amount).
The Cure Amount shall be added to Consolidated EBITDA for the applicable fiscal
quarter and included in any Test Period that includes such fiscal quarter.
(q)    The parties hereby acknowledge that this Section 8.04 may not be relied
on for purposes of calculating any financial ratios other than for determining
actual compliance with Section 7.11 and shall not result in any adjustment to
any amounts (including the amount of clause (c) or (d) of the Available Amount,
Indebtedness (other than as set forth in Section 8.04(d)(ii)), Total Assets,
Consolidated First Lien Net Debt, Consolidated Secured Net Debt or Consolidated
Total Net Debt or any other calculation of net leverage or Indebtedness
hereunder (whether directly by prepayment of debt or indirectly by way of
netting) and shall not be included for purposes of determining pricing,
mandatory prepayments and the availability or amount permitted pursuant to any
covenant under Article VII) with respect to the quarter with respect to which
such Cure Amount was made (or the period after such quarter but before delivery
of the Notice of Intent to Cure) other than the amount of the Consolidated
EBITDA referred to in Section 8.04(a) above.
(r)    In furtherance of Section 8.04(a) above, (i) upon actual receipt and
designation of the Cure Amount by either Borrower, the covenant under
Section 7.11 shall be deemed retroactively cured with the same effect as though
there had been no failure to comply with the covenant under such Section 7.11
and any Event of Default or potential Event of Default under Section 7.11 shall
be deemed not to have occurred for purposes of the Loan Documents, (ii) no
Lender or L/C Issuer shall be required to make any extension of credit hereunder
during the fifteen (15) Business Day period referred to above unless a Borrower
has actually received the proceeds of the Cure Amount, (iii) Borrowers shall not
be permitted to make any Restricted Payments during the fifteen (15) Business
Day period referred to above unless a Borrower has actually received the
proceeds of the Cure Amount and no Cure Amount shall be made with the proceeds
of any Restricted Payments made pursuant to Sections 7.06(f) and (h) and
(iv) neither the Administrative Agent nor any Lender may exercise any rights or
remedies under Section 8.02 (or under any other Loan Document) on the basis of
any actual or purported Event of Default under Section 7.11 following receipt of
a Notice of Intent to Cure until and unless the Cure Expiration Date has
occurred without the Cure Amount having been received.
(s)    (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no cure right set forth in this Section 8.04
is exercised and (ii) there shall be no pro forma reduction in Indebtedness with
the Cure Amount for determining compliance with Section 7.11 for the fiscal
quarter with respect to which such Cure Amount was made.
(t)    There can be no more than four fiscal quarters in which the cure rights
set forth in this Section 8.04 are exercised during the term of the Facilities.


ARTICLE IX    

ADMINISTRATIVE AGENT AND OTHER AGENTS
Section 9.01.    Appointment and Authority.
(pp)    Each of the Lenders and the L/C Issuers hereby irrevocably appoints each
Agent to act on its behalf as its Agent hereunder and under the other Loan
Documents and authorizes each Agent to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental or
related thereto. The provisions of this Article IX (other than Sections 9.01,
9.06 and 9.09 through and including 9.12) are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and no Loan Party has
rights as a third party beneficiary of any of such provisions. Without limiting
the generality of the foregoing, the use of the term “agent” in this Agreement
with reference to the Administrative Agent or the Collateral Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.
(qq)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Bank), the L/C Issuers and the Swing Line Lender hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender, L/C Issuer and Swing Line Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto. In this connection, the Administrative
Agent, as “collateral agent,” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including the second paragraph of Section 10.05), as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents as if set forth in full herein with respect thereto. Without limiting
the generality of the foregoing, the Lenders hereby expressly authorize the
Administrative Agent to (i) execute any and all documents (including releases
and Customary Intercreditor Agreements) with respect to the Collateral and the
Guaranty (including any amendment, supplement, modification or joinder with
respect thereto) and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Collateral Documents and acknowledge and agree that any such action by any Agent
shall bind the Lenders and (ii) negotiate, enforce or settle any claim, action
or proceeding affecting the Lenders in their capacity as such, at the direction
of the Required Lenders, which negotiation, enforcement or settlement will be
binding upon each Lender.
Section 9.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Parent or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.
Section 9.03.    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. The Collateral Agent shall not be responsible for or have
a duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Administrative Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral. Without limiting the generality of the foregoing, the
Administrative Agent:
(u)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(v)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may (i) expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law or (ii) be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law;
(w)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Parent or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity;
(x)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and nonappealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice describing such Default is given to the Administrative Agent by the
Borrower Representative, a Lender or L/C Issuer; and
(y)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
Section 9.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it in good faith to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it in good faith to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or L/C Issuer unless the Administrative Agent shall have received notice
to the contrary from such Lender or L/C Issuer prior to the making of such Loan
or the issuance, extension or increase of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
Section 9.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents. Each party to this Agreement acknowledges and agrees that the
Administrative Agent may from time to time use one or more outside service
providers for the tracking of all UCC financing statements (and/or other
Collateral-related filings and registrations from time to time) required to be
filed or recorded pursuant to the Loan Documents and the notification to the
Administrative Agent, of, among other things, the upcoming lapse or expiration
thereof, and that each of such service providers will be deemed to be acting at
the request and on behalf of the Borrowers and the other Loan Parties. No Agent
shall be liable for any action taken or not taken by any such service provider.
Section 9.06.    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuers
and the Borrower Representative. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the consent of the Borrower
Representative at all times other than upon the occurrence and during the
continuation of an Event of Default under Section 8.01(a) or 8.01(f) (which
consent of the Borrower Representative shall not be unreasonably withheld,
conditioned or delayed), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above (including consent of the Borrower Representative); provided that if the
Administrative Agent shall notify the Borrower Representative and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuers directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.06. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06). The fees payable
by the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article IX and
Sections 10.04 and 10.05 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
Any resignation by Bank of Montreal as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of Montreal resigns as L/C Issuer, it (x) shall not be required
to issue any further Letters of Credit hereunder and (y) shall maintain all of
its rights as L/C Issuer with respect to any Letters of Credit issued by it, as
applicable, prior to the date of such resignation so long as such Letters of
Credit, L/C Obligations remain outstanding and not otherwise Cash Collateralized
in accordance with the terms herein. If Bank of Montreal resigns as Swing Line
Lender, it shall retain all of the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by and outstanding as of the
effective date of such resignation, including the right to request the Revolving
Credit Lenders to make Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c). Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, (ii) the retiring L/C Issuer or
Swing Line Lender shall be discharged from all of its respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.
Section 9.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
Section 9.08.    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Administrative Agent, Collateral Agent, Arranger,
Syndication Agent or Documentation Agent listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or L/C Issuer hereunder.
Section 9.09.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(f)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h), 2.03(i), 2.09, 10.04 and 10.05) allowed in such judicial
proceeding; and
(g)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuers, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09, 10.04 and 10.05.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or L/C
Issuer or in any such proceeding.
Section 9.10.    Collateral and Guaranty Matters. Each Lender hereby agrees, and
each holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement or the Collateral Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders. The Administrative
Agent and the Collateral Agent are each hereby authorized on behalf of all of
the Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to the occurrence and continuance of an Event of
Default, to take any action with respect to any Collateral or Collateral
Documents which may be necessary to create, perfect and maintain perfected
security interests in and liens upon the Collateral granted pursuant to the
Collateral Documents. Each of the Lenders irrevocably authorizes each of the
Administrative Agent and the Collateral Agent, at its option, and in its sole
discretion:
(e)    to enter into and sign for and on behalf of the Lenders as Secured
Parties the Collateral Documents for the benefit of the Lenders and the other
Secured Parties;
(f)    to automatically release any Lien on any property granted to or held by
such Agent under any Loan Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than contingent
obligations and Letters of Credit which have been Cash Collateralized or
otherwise backstopped) and the expiration or termination of all Letters of
Credit (other than Letters of Credit which have been Cash Collateralized or as
to which other arrangements reasonably satisfactory to the Administrative Agent,
the Collateral Agent and the L/C Issuers shall have been made), (ii) at the time
the property subject to such Lien is Disposed or to be Disposed as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document, (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders or (iv) if
the property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to Section 9.10(d);  
(g)    to subordinate any Lien on any property granted to or held by such Agent
under any Loan Document to another Lien (i) permitted to exist on such property
and (ii) to be senior to the Liens of the Secured Parties under this Agreement;
and
(h)    to release any Subsidiary Guarantor from its obligations under the
Guaranty if such Person ceases to be a Restricted Subsidiary or becomes an
Excluded Subsidiary as a result of a transaction or designation permitted
hereunder; provided that no such release shall occur if such Guarantor continues
to be a guarantor in respect of any Credit Agreement Refinancing Indebtedness,
any Junior Financing or any other Indebtedness having an aggregate principal
amount in excess of the Threshold Amount.
Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing such Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Subsidiary Guarantor from its obligations under the Guaranty
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
such Agent will (and each Lender irrevocably authorizes each such Agent to), at
the Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
evidence the release of such Subsidiary Guarantor from its obligations under the
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 9.10.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (i) no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce the Guarantee, it being
understood and agreed that all powers, rights and remedies hereunder and under
any of the Loan Documents may be exercised solely by the Administrative Agent or
the Collateral Agent, as applicable, for the benefit of the Secured Parties in
accordance with the terms hereof and thereof and all powers, rights and remedies
under the Collateral Documents (other than any Guarantee in favor of the
Administrative Agent, which may be exercised solely by the Administrative Agent)
may be exercised solely by the Collateral Agent for the benefit of the Secured
Parties in accordance with the terms thereof, (ii) in the event of a foreclosure
or similar enforcement action by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition (including, without
limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise
of the U.S. Bankruptcy Code), the Collateral Agent or any Lender (except, in
each case, with respect to a “credit bid” pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or otherwise of the U.S. Bankruptcy Code) may, in its own
capacity and not as an agent for the other Lenders or Secured Parties, be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and (iii) the Collateral Agent, as agent for and representative of
the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from the Required
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale or
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale or other disposition.
Section 9.11.    Secured Treasury Services Agreements and Secured Hedge
Agreements. Except as otherwise expressly set forth herein or in any Guaranty or
any Collateral Document, no Bank that obtains the benefits of Section 8.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Treasury Services Agreements and Secured Hedge Agreements unless
the Administrative Agent has received written notice of such Secured
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Bank.
The Banks hereby authorize the Administrative Agent to enter into any Customary
Intercreditor Agreement, any other intercreditor agreement permitted under this
Agreement, and any amendment, modification, supplement or joinder with respect
thereto, and any such Customary Intercreditor Agreement or other intercreditor
agreement is binding upon the Banks.
Section 9.12.    Withholding Tax Indemnity. To the extent required by any
applicable Laws, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax. If the IRS or any
other authority of the United States or other jurisdiction asserts a claim that
the Administrative Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of, withholding Tax
ineffective or if any payment has been made by the Administrative Agent to any
Lender without applicable withholding tax being deducted from such payment),
such Lender shall, within 30 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by the Borrowers pursuant to Section 3.01
and 3.04 and without limiting or expanding the obligation of the Borrowers to do
so) for all amounts paid, directly or indirectly, by the Administrative Agent as
Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.12. The agreements in this Section 9.12 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations.
ARTICLE X    

MISCELLANEOUS
Section 10.01.    Amendments, Etc. Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
the Borrower Representative or the applicable Loan Party, as the case may be,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided that no such amendment,
waiver or consent shall:
(l)    extend or increase the Commitment or any Loan of any Lender without the
written consent of each Lender holding such Commitment or Loan (it being
understood that a waiver of any condition precedent set forth in Section 4.01 or
4.02, or the waiver of any Default, Event of Default, mandatory prepayment or
mandatory reduction of any Commitments or Loans shall not constitute such an
extension or increase);
(m)    postpone any date scheduled for any payment of principal (including final
maturity), interest or fees under Section 2.07, 2.08 or 2.09, respectively,
without the written consent of each Lender directly and adversely affected
thereby (it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of the Loans or any obligation of the Borrowers to pay
interest at the Default Rate, any Default or Event of Default, mandatory
prepayment or mandatory reduction of any Commitments shall not constitute such a
postponement of any date scheduled for the payment of principal or interest and
it further being understood that any change to the definition of “Consolidated
First Lien Net Leverage Ratio” or the component definitions thereof shall not
constitute a postponement of such scheduled payment);
(n)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iv) of the proviso
to this Section 10.01 that appears immediately following clause (j) below) any
prepayment penalty or premium, fees, reimbursement obligations or other amounts
payable hereunder or under any other Loan Document (or extend the timing of
payments of such prepayment penalty or premium, fees or other amounts) without
the written consent of each Lender directly and adversely affected thereby (it
being understood that (i) the waiver of (or amendment to the terms of) any
obligation of the Borrowers to pay interest at the Default Rate, any mandatory
prepayment of the Loans or mandatory reduction of any Commitments or any Default
or Event of Default shall not constitute such a reduction or forgiveness and it
further being understood that (ii) any change to the definition of “Consolidated
First Lien Net Leverage Ratio” or the component definitions thereof shall not
constitute a reduction or forgiveness in any rate of interest);
(o)    change any provision of Section 2.12(a), 2.13, 8.03, or 10.07(a)(z) or
the definition of “Pro Rata Share” in any manner that would alter the pro rata
sharing of payments or other amounts required thereby or , without the written
consent of each Lender directly and adversely affected thereby; provided that
modifications to Section 2.12(a), 2.13 or 8.03 or the definition of “Pro Rata
Share” in connection with (x)  any Incremental Amendment or (y) any Extension
Amendment, in each case, shall only require approval (to the extent any such
approval is otherwise required) of the Required Lenders;
(p)    change any provision of (i) this Section 10.01 or (ii) the definition
“Required Lenders” or any other provision specifying the number of Lenders or
portion of the Loans or Commitments required to take any action under the Loan
Documents to reduce the percentage set forth therein, without the written
consent of each Lender directly and adversely affected thereby (it being
understood that, with the consent of the Required Lenders (if such consent is
otherwise required) or the Administrative Agent (if the consent of the Required
Lenders is not otherwise required), additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Term Commitments or Revolving Credit
Commitments, as applicable);
(q)    permit assignment of rights and obligations of either Borrower, without
the written consent of each Lender;
(r)    other than in connection with a transaction permitted under Section 7.04
or 7.05, release all or substantially all of the Collateral in any transaction
or series of related transactions, or other than in connection with Liens
permitted under Section 7.01 to have a priority superior to that of the Liens
granted hereunder or under any other Loan Document, subordinate the Collateral
Agent’s Liens on such Collateral, in each case, without the written consent of
each Lender; including, for the avoidance of doubt, any amendment to Section
7.01 that has such effect;
(s)    other than in connection with a transaction permitted under Section 7.04
or 7.05, release the Parent Guaranty or all or substantially all of the value of
the guarantees provided by the Guarantors, without the written consent of each
Lender;
(t)    affect the rights or duties of Lenders holding Loans or Commitments of a
particular Class (but not the Lenders holding Loans or Commitments of any other
Class), without the written consent of the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto if such
Class of Lenders was the only Class;
(u)    consent to the subordination of any of the Secured Obligations of the
Loan Parties under the Loan Documents to any other Indebtedness, without the
written consent of each Lender including for avoidance of doubt any amendment to
Section 7.01 that has the effect of subordinating any Secured Obligations to
such other Indebtedness; or
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
adversely affect the rights or duties of an L/C Issuer under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver, or consent shall, unless in writing
and signed by the Swing Line Lender, in addition to the Lenders required above,
adversely affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the applicable Agent in addition to the Lenders required above,
adversely affect the rights or duties of, or any fees or other amounts payable
to, such Agent under this Agreement or any other Loan Document;
(iv) Section 10.07(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
(v) only the consent of the parties to the Commitment Letter or the Fee Letter
shall be required to amend, modify or supplement the terms thereof; and
(vi)(x) no Lender consent is required to effect an Incremental Amendment,
Refinancing Amendment or Extension Amendment (except as expressly provided in
Sections 2.14, 2.15, or 2.16, as applicable) or to effect any amendment
expressly contemplated by Section 7.12 and (y) in connection with an amendment
in which any Class of Term Loans is refinanced with a replacement Class of term
loans bearing (or is modified in such a manner such that the resulting term
loans bear) a lower All-In Yield and other customary amendments related thereto
(a “Permitted Repricing Amendment”), only the consent of the Lenders holding
Term Loans subject to such permitted repricing transaction that will continue as
a Lender in respect of the repriced tranche of Term Loans or modified Term Loans
shall be required for such Permitted Repricing Amendment. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, (y) the date scheduled for any payment of principal
(including final maturity) of the loans of any Defaulting Lender may not be
postponed without the consent of such Lender, and (z) any waiver, amendment or
modification requiring the consent of all Lenders or each directly and adversely
affected Lender that by its terms materially and adversely affects any
Defaulting Lender to a greater extent than other affected Lenders shall require
the consent of such Defaulting Lender.
Notwithstanding the foregoing, no Lender consent is required for the
Administrative Agent to enter into or to effect any amendment, modification or
supplement to any Customary Intercreditor Agreement or other intercreditor
agreement or arrangement permitted under this Agreement or in any document
pertaining to any Indebtedness permitted hereby that is permitted to be secured
by the Collateral, including any Incremental Commitment, any Permitted Equal
Priority Refinancing Debt or any Permitted Junior Priority Refinancing Debt, for
the purpose of adding the holders of such Indebtedness (or their Senior
Representative) as a party thereto and otherwise causing such Indebtedness to be
subject thereto, in each case as contemplated by the terms of such Customary
Intercreditor Agreement or other intercreditor agreement or arrangement (it
being understood that any such amendment or supplement may make such other
changes to the applicable intercreditor agreement as, in the good faith
determination of the Administrative Agent, are required to effectuate the
foregoing; provided that such other changes are not adverse, in any material
respect (taken as a whole), to the interests of the Lenders); provided, further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, Revolving Credit Loans and L/C Obligations and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrowers and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all or a portion of the outstanding Term Loans of any Class
(“Refinanced Term Loans”) with one or more tranches of replacement term loans
(“Replacement Term Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans (plus accrued interest, fees, expenses and
premium), (b) the Weighted Average Life to Maturity of Replacement Term Loans
shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Term Loans, at the time of such refinancing, (c) such Replacement
Term Loans must satisfy the requirements of Credit Agreement Refinancing
Indebtedness and (d) all other terms applicable to such Replacement Term Loans
shall be as agreed between the Borrowers and the Lenders providing such
Replacement Term Loans.
Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by the
Loan Parties or the Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be, together with
this Agreement, amended and waived with the consent of the Administrative Agent
at the request of the Borrowers without the need to obtain the consent of any
other Lender if such amendment or waiver is delivered in order (i) to comply
with local Law or advice of local counsel or (ii) to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.
Notwithstanding anything to the contrary contained in this Agreement, any Lender
may assign all or a portion of its Term Loans in connection with a primary
syndication of such Term Loans relating to any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to cashless settlement mechanisms approved by the Borrowers, the
Administrative Agent, the assignor Lender and the assignee of such Lender.
Notwithstanding the foregoing, only the consent of the Required Revolving
Lenders shall be necessary to (i) amend, modify or waive any condition precedent
set forth in Section 4.02 with respect to the making of Revolving Credit Loans
or the issuance of Letters of Credit or (ii) except for any amendment, waiver or
modification that would require the consent of each Revolving Credit Lender
adversely affected thereby pursuant to the proviso to Section 10.01, amend,
modify or waive any provision of this Agreement that solely affects the
Revolving Credit Lenders in respect of any Revolving Credit Facility, including
the final scheduled maturity, interest, fees, prepayment penalties and voting.
Notwithstanding anything to the contrary contained in Section 10.01, if at any
time after the Closing Date, the Administrative Agent and the Borrower
Representative shall have jointly identified an obvious error or any error or
omission of a technical nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the Borrower Representative shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document so
long as the same is not objected to in writing by the Required Lenders within
five Business Days following receipt of notice thereof.
Notwithstanding anything to the contrary contained in Section 10.01, no Loan
Party will, directly or indirectly, pay any remuneration or other thing of
value, whether by way of additional interest, fee or otherwise, to any Lender
(in its capacity as a Lender hereunder) as consideration for agreement by such
Lender with any consent, amendment, waiver or other modification of any Loan
Documents, unless such remuneration or other thing of value is offered to all
Lenders and is paid to all such Lenders that so vote or agree in the time frame
set forth in the solicitation documents relating to such modification.
Section 10.02.    Notices and Other Communications.
(z)    Notices; Effectiveness; Electronic Communications.
(i)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 10.02(a)(ii)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(A)    if to the Borrowers, the Administrative Agent, the L/C Issuers or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
(B)    if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in Section 10.02(a)(ii) shall be effective as provided in such
Section 10.02(a)(ii).
(ii)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article II if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
Representative may, in their discretion, agree to accept notices and other
communications to them hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(aa)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Loan Parties, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Holding
Company’s, any Borrower’s, any Restricted Subsidiary’s or the Administrative
Agent’s transmission of the Borrower Materials through the Internet, except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Person have any
liability to any other Person hereunder for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages);
provided, further, that nothing in this sentence shall limit any Loan Party’s
indemnification obligations set forth herein.
(bb)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the L/C Issuers and the Swing Line Lender may change its address, e-mail
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, e-mail address facsimile or telephone number for notices and other
communications hereunder by notice to the Borrower Representative, the
Administrative Agent, the L/C Issuers and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and e-mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
the Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain Material Non-Public
Information.
(cc)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrowers even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrowers shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers in accordance with
Section 10.05 hereof. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
Section 10.03.    No Waiver; Cumulative Remedies. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.09 (subject to the terms of Section 2.13) or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
Section 10.04.    Attorney Costs and Expenses. The Borrowers agree, on a joint
and several basis, (a) if the Closing Date occurs, to pay or reimburse the
Administrative Agent and the Arranger for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication, execution, delivery and administration of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs, which shall be limited to Jones Day and, if reasonably
necessary, one local counsel in each relevant jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) material to the
interests of the Lenders taken as a whole and (b) from and after the Closing
Date, to pay or reimburse the Administrative Agent, the L/C Issuers and the
Lenders for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement or protection of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all respective Attorney
Costs, which shall be limited to Attorney Costs of one counsel to the
Administrative Agent and the Lenders taken as a whole and, if reasonably
necessary, one local counsel in each relevant jurisdiction material to the
interests of the Lenders taken as a whole and, solely in the case of an actual
or perceived conflict of interest, one additional counsel in each relevant
jurisdiction to each group of similarly situated affected parties). The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within 30 days following receipt by the Borrower
Representative of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its
discretion following five Business Days’ prior written notice to the Borrower
Representative. For the avoidance of doubt, this Section 10.04 shall not apply
to Taxes, except any Taxes that represent costs and expenses arising from any
non-Tax claim.
Section 10.05.    Indemnification by the Borrowers. The Borrowers, on a joint
and several basis, shall indemnify and hold harmless each Agent, Agent-Related
Person, Lender and Arranger and their respective controlled Affiliates and
controlling Persons, and their respective officers, directors, employees,
partners, agents, advisors and other representatives of each of the foregoing
and their respective successors (collectively the “Indemnitees”) from and
against any and all actual liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs but limited in the case of legal fees and expenses to
the reasonable and documented or invoiced out-of-pocket fees, disbursements and
other charges of one counsel to all Indemnitees taken as a whole and, if
necessary, one local counsel for all Indemnitees taken as a whole in each
relevant jurisdiction that is material to the interests of the Lenders, and
solely in the case of an actual or perceived conflict of interest, where the
Indemnitee affected by such conflict informs the Borrower Representative of such
conflict and thereafter retains its own counsel one additional counsel in each
relevant jurisdiction to each group of similarly situated affected Indemnitees)
and any other counsel obtained with the Borrower Representative’s consent (such
consent not to be unreasonably withheld or delayed), joint or several, of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit, or (c) any actual
or alleged presence or Release of Hazardous Materials at, on, under or from any
property or facility currently owned, leased or operated by the Loan Parties or
any Subsidiary, or any Environmental Liability (other than any such presence,
Release or Environmental Liability resulting solely from acts or omissions by
Persons other than the Loan Parties or any of their Subsidiaries after the
Administrative Agent sells the respective property pursuant to a foreclosure or
has accepted a deed in lieu of foreclosure), or (d) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending claim, investigation, litigation or proceeding)
(a “Proceeding”) and regardless of whether any Indemnitee is a party thereto or
whether or not such Proceeding is brought by a Borrower or any other person and,
in each case, whether or not caused by or arising, in whole or in part, out of
the negligence of the Indemnitee; provided that such indemnity shall not, as to
any Indemnitee, be available (i) to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from (x) the gross negligence,
bad faith or willful misconduct of such Indemnitee or of any of its controlled
Affiliates or their respective directors, officers, employees, partners,
advisors or other representatives, as determined by a final non-appealable
judgment of a court of competent jurisdiction, (y) a material breach of any
obligations under this Agreement or any other Loan Document by such Indemnitee
or any of its controlled Affiliates, as determined by a final non-appealable
judgment of a court of competent jurisdiction or (z) any dispute solely among
Indemnitees other than any claims against an Indemnitee in its capacity or in
fulfilling its role as an administrative agent or arranger or any similar role
under any Facility and other than any claims arising out of any act or omission
of Holdings, the Borrowers, the Sponsor or any of their Affiliates or (ii) with
respect to any settlement entered into by an Indemnitee without the Borrower
Representative’s written consent (such consent not to be unreasonably withheld
or delayed). No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, in each case, except to the extent any such damages are found in a
final non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of, or a
material breach of any obligations under this Agreement or any other Loan
Document by, such Indemnitee or any of its controlled Affiliates, nor shall any
Indemnitee, Loan Party or any Subsidiary have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date); it being agreed that this
sentence shall not limit the indemnification obligations of Holdings or any
Subsidiary (including, in the case of any Loan Party, in respect of any such
damages incurred or paid by an Indemnitee to a third party and for any
out-of-pocket expenses). In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 10.05 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Loan Party, any Subsidiary of any Loan Party, its directors,
equity holders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents are
consummated. By accepting the benefits hereof, each Indemnitee agrees to refund
and return any and all amounts paid by the Borrowers to such Indemnitee to the
extent items in clauses (w) through (y) above occur. All amounts due under this
Section 10.05 shall be paid within 10 days after written demand therefor
(together with backup documentation supporting such reimbursement request);
provided, however, that such Indemnitee shall promptly refund such amount to the
extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification rights with respect to such
payment pursuant to the express terms of this Section 10.05. The agreements in
this Section 10.05 shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations. For the
avoidance of doubt, this Section 10.05 shall not apply to Taxes, except any
Taxes that represent liabilities, obligations, losses, damages, penalties,
claims, demands, actions, prepayments, suits, costs, expenses and disbursements
arising from any non-Tax claims.
To the extent that the Borrowers for any reason fail to indefeasibly pay any
amount required under this Section 10.05 or Section 10.04 to be paid by it to
the Administrative Agent or Collateral Agent (or any sub-agent thereof), the L/C
Issuers, the Swing Line Lender or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent or Collateral
Agent (or any such sub-agent), the L/C Issuers or such Related Party, as the
case may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the L/C
Issuers or the Swing Line Lender in their capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) any L/C Issuer or the Swing Line Lender in connection with
such capacity. The obligations of the Lenders under this paragraph are subject
to the provisions of Section 2.12(e).
Section 10.06.    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrowers is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, any L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and L/C Issuer severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders and the
L/C Issuers under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
Section 10.07.    Successors and Assigns.
(i)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder or any of the other Loan Documents
without the prior written consent of the Administrative Agent and each Lender
(except as permitted by Section 7.04), and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Assignee
pursuant to an assignment made in accordance with the provisions of
Section 10.07(b) (such an assignee, an “Eligible Assignee”), (ii) by way of
participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h), and any other attempted assignment or transfer by any party
hereto shall be null and void; provided, however, that notwithstanding the
foregoing, no Lender may assign or transfer by participation any of its rights
or obligations hereunder to (w) a Disqualified Lender, (x) any Person that is a
Defaulting Lender, (y) a natural Person or (z) Parent, the Holding Companies,
the Borrowers or any of their respective Subsidiaries. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.07(e) and,
to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
Notwithstanding anything to the contrary herein, the Administrative Agent shall
not be responsible or have any liability for, or have any duty to ascertain,
inquire into, monitor or enforce, compliance with the provisions hereof relating
to Disqualified Lenders. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Lender or (y) have any liability with respect to or arising out
of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Lender.
(j)    (i) Subject to the conditions set forth in Section 10.07(a) above and
Section 10.07(b)(ii) below, any Lender may at any time assign to one or more
assignees (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 10.07(b), participations in L/C
Obligations and Swing Line Loans) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed) of:
(A)    the Borrower Representative (on behalf of the Borrowers); provided that
no consent of the Borrower Representative shall be required for (i) an
assignment of all or a portion of the Term Loans to a Lender or to an Affiliate
of a Lender or an Approved Fund thereof, (ii) an assignment of all or a portion
of any Revolving Credit Commitments or Revolving Credit Exposure to a Revolving
Credit Lender, an Affiliate of a Revolving Credit Lender or any Approved Fund
thereof, (iii) an assignment after the occurrence and during the continuance of
an Event of Default under Section 8.01(a) or Section 8.01(f) or (iv) an
assignment in connection with the primary syndication of the Facilities
previously identified to and consented to (such consent not to be unreasonably
withheld, conditioned or delayed) by the Borrower Representative or the
Borrowers; provided, further, that the Borrower Representative (on behalf of the
Borrowers) shall be deemed to have consented to any such assignment unless it
shall have objected thereto by written notice to the Administrative Agent within
10 Business Days after having received notice thereof;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund, (ii) of all or
any portion of any Revolving Credit Commitments or Revolving Credit Exposure to
a Revolving Credit Lender, an Affiliate of a Revolving Credit Lender or any
Approved Fund thereof, or (iii) from an Agent to its Affiliates; and
(C)    the Swing Line Lender and each L/C Issuer at the time of such assignment;
provided that no consent of the Swing Line Lender and the L/C Issuers shall be
required for any assignment not related to Revolving Credit Commitments or
Revolving Credit Exposure.
Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent any Lender is required to assign any portion of its Commitments,
Loans and other rights, duties and obligations hereunder in order to comply with
applicable Laws, such assignment may be made by such Lender without the consent
of the Borrower Representative, the Administrative Agent, the Swing Line Lender,
any L/C Issuer or any other party hereto so long as such Lender complies with
the requirements of Section 10.07(b)(ii).
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of each Revolving Credit Loan) and $1,000,000 (in the
case of a Term Loan) unless each of the Borrower Representative and the
Administrative Agent otherwise consents; provided that such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;
(B)    the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or (2) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Assumption, together, in each case, with a processing
and recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent);
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
(D)    the Assignee shall execute and deliver to the Administrative Agent and
the Borrower Representative the documentation described in Section 3.01(d)
applicable to it.
This Section 10.07(b) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis among such Facilities.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower Representative and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Pro Rata Share. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable Law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.
(k)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, (1)  the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and (2) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the applicable Borrower (at its expense) shall execute and deliver a Note
to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.07(c)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(e).
(l)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of (and related interest amounts on) the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and the
amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). Upon its receipt of, and consent to,
a duly completed Assignment and Assumption executed by an assigning Lender and
an assignee, an Administrative Questionnaire completed in respect of the
assignee (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 10.07(b)(ii)(B) above, if
applicable, and the written consent of the Administrative Agent and, if
required, the Borrowers, each L/C Issuer and the Swing Line Lender to such
assignment and any applicable tax forms, the Administrative Agent shall (i)
accept such Assignment and Assumption and (ii) promptly record the information
contained therein in the Register. No assignment shall be effective unless it
has been recorded in the Register as provided in this Section 10.07(d). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrowers, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, any Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. This Section 10.07(d) and Section 2.11 shall be construed so that all
Loans are at all times maintained in “registered form” within the meaning of
Section 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
Regulations (or any other relevant or successor provisions of the Code or of
such Treasury Regulations).
(m)    Any Lender may at any time, sell participations to any Person (other than
a natural person, a Disqualified Lender, a Defaulting Lender, Parent, any
Consolidated Party or any Affiliate of Parent or any Consolidated Party) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and Swing Line
Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (a) through
(h) of the first proviso to Section 10.01 that requires the affirmative vote of
such Lender. Subject to Section 10.07(f) and a Participant’s compliance with the
requirements and the limitations of Section 3.01(d) (it being understood that
any forms, information or other documentation required under such Sections shall
be delivered to the participating Lender), the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(c). To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
or that is a Granting Lender, as the case may be, shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and SPC and the principal
amounts of (and related interest amounts on) each Participant’s and SPC’s
interest in the Loans or other obligations under this Agreement (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant's interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form within the meaning of Section 5f.103-1(c) of
the U.S. Treasury Regulations or any other relevant or successor provisions of
the Code or of such Treasury Regulations). The Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
or portion of the Loan (if funded by an SPC), as applicable, for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(n)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the participating Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless such entitlement to a greater payment results from a change in any Law
after the sale of the participation takes place.
(o)    Any Lender may, without the consent of any Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(p)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrowers (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such Section), but
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrowers under this Agreement except, in the case of Section 3.01, to
the extent that the grant to the SPC was made with the prior written consent of
the Borrower Representative (not to be unreasonably withheld, conditioned or
delayed; for the avoidance of doubt, the Borrower Representative shall have
reasonable basis for withholding consent if an exercise by SPC immediately after
the grant would result in materially increased indemnification obligation to the
Borrowers at such time), (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower Representative and the Administrative
Agent and with the payment of a processing fee of $3,500, assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC.
(q)    Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower Representative or the Administrative Agent, (1) any
Lender may in accordance with applicable Law create a security interest in all
or any portion of the Loans owing to it and the Note, if any, held by it and
(2) any Lender that is a Fund may create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it to the trustee
for holders of obligations owed, or securities issued, by such Fund as security
for such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.
(r)    Notwithstanding anything to the contrary contained herein, any L/C Issuer
may, upon 30 days’ notice to the Borrower Representative and the Lenders, resign
as an L/C Issuer; provided that on or prior to the expiration of such 30-day
period with respect to such resignation, the relevant L/C Issuer shall have
identified a successor L/C Issuer reasonably acceptable to the Borrower
Representative willing to accept its appointment as successor L/C Issuer. In the
event of any such resignation of an L/C Issuer, the Borrower Representative
shall be entitled to appoint from among the Lenders willing to accept such
appointment a successor L/C Issuer hereunder; provided that no failure by the
Borrower Representative to appoint any such successor shall affect the
resignation of the relevant L/C Issuer, except as expressly provided above. If
an L/C Issuer resigns as an L/C Issuer, it shall retain all the rights and
obligations of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make ABR Loans or fund risk participations in Unreimbursed Amounts pursuant
to Section 2.03(c)).
Section 10.08.    Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ managers,
administrators, directors, officers, employees, trustees, partners, investors,
funding sources, investment advisers and agents, including accountants, legal
counsel and other advisors on a “need to know basis” (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and agree to keep such Information confidential);
(b) to the extent required or requested by any Governmental Authority or
self-regulatory authority having or asserting jurisdiction over such Person
(including any Governmental Authority regulating any Lender or its Affiliates);
provided that the Administrative Agent or such Lender, as applicable, agrees
that it will notify the Borrower Representative as soon as practicable in the
event of any such disclosure by such Person (other than at the request of a
regulatory or self-regulatory authority) unless such notification is prohibited
by law, rule or regulation; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; provided that the
Administrative Agent or such Lender, as applicable, agrees that it will notify
the Borrower Representative as soon as practicable in the event of any such
disclosure by such Person (other than at the request of a regulatory or
self-regulatory authority) unless such notification is prohibited by law, rule
or regulation; (d) to any other party to this Agreement; (e) subject to an
agreement containing provisions at least as restrictive as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower
Representative), to (i) any direct or indirect contractual counterparty to a
Swap Contract, Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in any of its rights or obligations under
this Agreement, (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrowers and their obligations, this Agreement or payments
hereunder (other than any Person whom the Borrowers have affirmatively denied to
provide consent to assignment in accordance with Section 10.07(b)(i)(A)) or
(iii) to a Federal Reserve Bank or any central bank having jurisdiction over any
Agent or Lender; (f) with the prior written consent of the Borrower
Representative; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 10.08 or other obligation of
confidentiality owed to the Borrowers, the Sponsor or their respective
Affiliates or becomes available to the Administrative Agent, Collateral Agent,
any Arranger, any Lender, any L/C Issuer or any of their respective Affiliates
on a non-confidential basis from a source other than a Loan Party or any Sponsor
or their respective Related Parties (so long as such source is not known (after
due inquiry) to the Administrative Agent, the Collateral Agent, such Arranger,
such Lender, such L/C Issuer or any of their respective Affiliates to be bound
by confidentiality obligations to any Loan Party, the Sponsor or your respective
Affiliates); (h) to any rating agency when required by it (it being understood
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Information relating to Loan Parties and
their Subsidiaries received by it from such Lender) or to the CUSIP Service
Bureau or any similar organization; (i) to the extent such information is
independently developed by the Administrative Agent, Collateral Agent, any
Arranger, any Lender, any L/C Issuer or any of their respective Affiliates; (j)
subject to an agreement containing provisions at least as restrictive as those
of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower Representative), to any pledgee referred to in Section 10.07(g); or
(k) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of its rights hereunder or thereunder. In
addition, the Agents and the Lenders may disclose the existence of this
Agreement and publicly available information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration,
settlement and management of this Agreement, the other Loan Documents, the
Commitments and the Credit Extensions. For the purposes of this Section 10.08,
“Information” means all information received from the Loan Parties relating to
any Loan Party, its Affiliates or its Affiliates’ directors, officers,
employees, trustees, investment advisers or agents, other than any such
information that is publicly available to any Agent, any L/C Issuer or any
Lender prior to disclosure by any Loan Party other than as a result of a breach
of this Section 10.08 or any other confidentiality obligation owed to any Loan
Party or their Affiliates.
Section 10.09.    Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates (and the Administrative Agent, in
respect of any unpaid fees, costs and expenses payable hereunder) is authorized
at any time and from time to time, without prior notice to the Borrower
Representative, any such notice being waived by the Borrower Representative (on
its own behalf and on behalf of each Loan Party and each of its Subsidiaries) to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) (other than
escrow, payroll, petty cash, trust and tax accounts) at any time held by, and
other Indebtedness at any time owing by, such Lender and its Affiliates or the
Administrative Agent to or for the credit or the account of the respective Loan
Parties and their Subsidiaries against any and all Obligations owing to such
Lender and its Affiliates or the Administrative Agent hereunder or under any
other Loan Document, now or hereafter existing, irrespective of whether or not
such Agent or such Lender or Affiliate shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Borrower Representative and the
Administrative Agent after any such set off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent and each
Lender under this Section 10.09 are in addition to other rights and remedies
(including other rights of setoff) that the Administrative Agent and such Lender
may have at Law.
Section 10.10.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrowers. In determining whether the
interest contracted for, charged or received by an Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
Section 10.11.    Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic transmission of an
executed counterpart of a signature page to this Agreement and each other Loan
Document shall be effective as delivery of an original executed counterpart of
this Agreement and such other Loan Document. The Agents may also require that
any such documents and signatures delivered by facsimile or other electronic
transmission be confirmed by a manually signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by facsimile or other electronic
transmission.
Section 10.12.    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. Subject to Section 10.20, in the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Agents or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
Section 10.13.    Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
Section 10.14.    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions; provided that the Lenders shall charge no fee in
connection with any such amendment. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent or
the L/C Issuers, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
Section 10.15.    GOVERNING LAW.
(e)    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(f)    ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
(BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE
OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH LOAN
PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR
BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF
ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES
(OTHER THAN FACSIMILE) IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 10.16.    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.16.
Section 10.17.    Binding Effect. This Agreement shall become effective when it
shall have been executed and delivered by the Loan Parties and each other party
hereto and the Administrative Agent shall have been notified by each Lender and
L/C Issuer that each such Lender and L/C Issuer has executed it and thereafter
shall be binding upon and inure to the benefit of the Loan Parties, each Agent
and each Lender and their respective successors and assigns, in each case in
accordance with Section 10.07 (if applicable) and except that no Loan Party
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders except as permitted by
Section 7.04.
Section 10.18.    USA Patriot Act. Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name, address and tax
identification number of such Loan Party and other information regarding such
Loan Party that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the USA Patriot Act.
This notice is given in accordance with the requirements of the USA Patriot Act
and is effective as to the Lenders and the Administrative Agent. Additionally,
each Loan Party agrees to provide to the Administrative Agent or any Lender from
time to time all additional documentation and other information about such Loan
Party required under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act, that has been reasonably
requested in writing by the Administrative Agent or such Lender.
Section 10.19.    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arranger and the Lenders, on the other hand, (B) each Loan Party has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) each Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arranger and each Lender each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties or
except as otherwise provided herein, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for each Loan Party or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent, the Arranger nor any Lender has any obligation to the Loan Parties or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arranger, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent nor the Arranger nor
any Lender has any obligation to disclose any of such interests to the Loan
Parties or any of their respective Affiliates. To the fullest extent permitted
by law, each Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent, the Arranger and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
Section 10.20.    Intercreditor Agreements. Each Lender hereunder (a) agrees
that it will be bound by and will take no actions contrary to the provisions of
any Customary Intercreditor Agreement and (b) authorizes and instructs the
Administrative Agent to enter into any Customary Intercreditor Agreement as
Administrative Agent and on behalf of such Lender. In the event of any conflict
or inconsistency between the provisions of any Customary Intercreditor Agreement
and this Agreement, the provisions of such Customary Intercreditor Agreement
shall control.
ARTICLE XI    

GUARANTEE
Section 11.01.    The Guarantee. Each Guarantor hereby jointly and severally
with the other Guarantors guarantees, as a primary obligor and not merely as a
surety to each Secured Party and their respective permitted successors and
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of (i) the Title 11 of the United States
Code after any bankruptcy or insolvency petition under Title 11 of the United
States Code and (ii) any other Debtor Relief Laws) on the Loans made by the
Lenders to, and the Notes held by each Lender of, the Borrowers, and all other
Secured Obligations from time to time owing to the Secured Parties by any Loan
Party under any Loan Document or any Secured Hedge Agreement or any Treasury
Services Agreement, in each case strictly in accordance with the terms thereof
(such obligations, including any future increases in the amount thereof, being
herein collectively called the “Guaranteed Obligations”); provided, however,
that Guaranteed Obligations shall exclude all Excluded Swap Obligations. The
Guarantors hereby jointly and severally agree that if the Borrowers or other
Guarantor(s) shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.
Section 11.02.    Obligations Unconditional. The obligations of the Guarantors
under Section 11.01 shall constitute a guaranty of payment when due and not of
collection and to the fullest extent permitted by applicable Law, are absolute,
irrevocable and unconditional, joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrowers under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full), including any
defense of setoff, counterclaim, recoupment or termination. Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:
(n)    at any time or from time to time, without notice to the Guarantors, to
the extent permitted by Law, the time for any performance of or compliance with
any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be amended or waived;
(o)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
(p)    the maturity of any of the Guaranteed Obligations shall be accelerated,
extended or renewed or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or except as
permitted pursuant to Section 11.09, any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;
(q)    any Lien or security interest granted to, or in favor of, an L/C Issuer
or any Lender or Agent as security for any of the Guaranteed Obligations shall
fail to be or remain perfected or the existence of any intervening Lien or
security interest; or
(r)    the release of any other Guarantor pursuant to Section 11.09.
The Guarantors hereby expressly waive (to the fullest extent permitted by Law)
diligence, presentment, demand of payment, protest and, to the extent permitted
by Law, all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against the Borrowers under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive, to the
extent permitted by Law, any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guaranteed Obligations and notice
of or proof of reliance by any Secured Party upon this Guarantee or acceptance
of this Guarantee, and the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee, and all dealings between the Borrowers and the Secured
Parties shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Guarantee. This Guarantee shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment without
regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by Secured Parties, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Secured Parties or any other person at any time of any
right or remedy against the Borrowers or against any other person which may be
or become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto. This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and assigns thereof, and shall inure to the benefit of the
Lenders, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.
Section 11.03.    Reinstatement. The obligations of the Guarantors under this
Article XI shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrowers or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.
Section 11.04.    Subrogation; Subordination. Each Guarantor hereby agrees that
until the payment in full in cash and satisfaction in full of all Guaranteed
Obligations (other than Cash Management Obligations, obligations pursuant to
Secured Hedge Agreements and contingent obligations, in each case not yet due
and owing, and Letters of Credit that have been Cash Collateralized or
backstopped) and the expiration and termination of the Commitments of the
Lenders under this Agreement it shall subordinate any claim and shall not
exercise any right or remedy, direct or indirect, arising by reason of any
performance by it of its guarantee in Section 11.01, whether by subrogation,
contribution or otherwise, against the Borrowers or a Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Section 11.05.    Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrowers under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.02) for
purposes of Section 11.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrowers and that, in the event
of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by the Borrowers) shall forthwith become due and payable by the Guarantors for
purposes of Section 11.01.
Section 11.06.    [Reserved].
Section 11.07.    Continuing Guarantee. The guarantee in this Article XI is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.
Section 11.08.    General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Law affecting the rights of creditors
generally, if the obligations of any Subsidiary Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Subsidiary Guarantor, any Loan Party or any other Person,
be automatically limited and reduced to the highest amount (after giving effect
to the liability under this Guaranty and the right of contribution established
in Section 11.10, but before giving effect to any other guarantee) that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.
Section 11.09.    Release of Guarantors and Collateral. If, in compliance with
the terms and provisions of the Loan Documents, (i) all or substantially all of
the Equity Interests of any Subsidiary Guarantor are sold or otherwise
transferred to a Person or Persons none of which is a Loan Party in a
transaction permitted hereunder or (ii) any Subsidiary Guarantor ceases to be a
Restricted Subsidiary as a result of a transaction permitted hereunder, such
Subsidiary Guarantor shall be automatically released from its obligations under
this Agreement (including under Section 10.05 hereof) and the other Loan
Documents, including its obligations to pledge and grant any Collateral owned by
it pursuant to any Collateral Document and the pledge of such Equity Interests
to the Administrative Agent pursuant to the Collateral Documents shall be
automatically released, and, so long as the Borrower Representative shall have
provided the Agents such certifications or documents as any Agent shall
reasonably request, the Administrative Agent shall take such actions as are
necessary to effect each release described in this Section 11.09 in accordance
with the relevant provisions of the Collateral Documents.
When all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder which are accrued and payable have been paid or satisfied
(other than contingent obligations as to which no claim has been asserted, Cash
Management Obligations and obligations pursuant to Secured Hedge Agreements),
and no Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit reasonably satisfactory
to the applicable L/C Issuer has been put in place), this Agreement and the
Guarantees made herein shall terminate with respect to all Obligations, except
with respect to Obligations that expressly survive such repayment pursuant to
the terms of this Agreement.
The Administrative Agent shall take such actions as are necessary to effect the
release any Lien on any property granted to or held by the Administrative Agent
under any Loan Document (i) upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than contingent obligations and
Letters of Credit which have been Cash Collateralized or otherwise backstopped)
and the expiration or termination of all Letters of Credit (other than Letters
of Credit which have been Cash Collateralized or as to which other arrangements
reasonably satisfactory to the Administrative Agent and the L/C Issuers shall
have been made), (ii) at the time the property subject to such Lien is Disposed
or to be Disposed as part of or in connection with any Disposition permitted
hereunder or under any other Loan Document, (iii) subject to Section 10.01, if
the release of such Lien is approved, authorized or ratified in writing by the
Required Lenders or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to Section 9.10(d).
Section 11.10.    Right of Contribution. Each Guarantor hereby agrees that to
the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Subsidiary Guarantor’s right of contribution shall be subject to the terms
and conditions of Section 11.04. The provisions of this Section 11.10 shall in
no respect limit the obligations and liabilities of any Subsidiary Guarantor to
the Administrative Agent, the L/C Issuers, the Swing Line Lender and the
Lenders, and each Subsidiary Guarantor shall remain liable to the Administrative
Agent, the L/C Issuers and the Lenders for the full amount guaranteed by such
Subsidiary Guarantor hereunder.
Section 11.11.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 11.11 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 11.11, or otherwise under this Guarantee, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 11.11 shall remain in full force and effect until all Commitments
hereunder have terminated, and all Loans or other Obligations hereunder which
are accrued and payable have been paid or satisfied (other than Cash Management
Obligations and Obligations arising under any Secured Hedge Agreement), and no
Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit reasonably satisfactory
to the applicable L/C Issuer has been put in place). Each Qualified ECP
Guarantor intends that this Section 11.11 constitute, and this Section 11.11
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
Section 11.12.    Joint and Several Liability. All Obligations of the Borrowers
under this Agreement and the other Loan Documents shall be joint and several
Obligations of each Borrower. Anything contained in this Agreement and the other
Loan Documents to the contrary notwithstanding, the Obligations of each Borrower
hereunder, solely to the extent that such Borrower did not receive proceeds of
Loans from any borrowing hereunder, shall be limited to a maximum aggregate
amount equal to the largest amount that would not render its Obligations
hereunder subject to avoidance as a fraudulent transfer or conveyance under §548
of the U.S. Bankruptcy Code, 11 U.S.C. §548, or any applicable provisions of
comparable state law (collectively, the “Fraudulent Transfer Laws”), in each
case after giving effect to all other liabilities of such Borrower, contingent
or otherwise, that are relevant under the Fraudulent Transfer Laws (specifically
excluding, however, any liabilities of such Borrower in respect of intercompany
Indebtedness to any other Loan Party or Affiliates of any other Loan Party to
the extent that such Indebtedness would be discharged in an amount equal to the
amount paid by such Loan Party hereunder) and after giving effect as assets to
the value (as determined under the applicable provisions of the Fraudulent
Transfer Laws) of any rights to subrogation or contribution of such Borrower
pursuant to (i) applicable law or (ii) any agreement providing for an equitable
allocation among such Borrower and other Affiliates of any Loan Party of
Obligations arising under Guarantees by such parties.
Section 11.13.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any write-down or conversion powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction, in full or in part, of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution and that such shares or other instruments
of ownership will be accepted by it in lieu of any rights with respect to any
such liability under this Agreement; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 11.14.    OID Legend. THE LOANS HAVE BEEN ISSUED WITH OID FOR UNITED
STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE
AND YIELD TO MATURITY OF THE LOANS MAY BE OBTAINED BY WRITING TO THE
ADMINISTRATIVE AGENT AT ITS ADDRESS SPECIFIED HEREIN.


[Signature Pages Follow]

            



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
TAXACT HOLDINGS, INC.




By: /s/ Eric M. Emans    
Name: Eric M. Emans
Title: Chief Financial Officer


TAXACT, INC.




By: /s/ Eric M. Emans    
Name: Eric M. Emans
Title: Chief Financial Officer


HDV HOLDINGS, INC.




By: /s/ Roger Ochs    
Name: Roger Ochs
Title: President


H.D. VEST, INC.




By: /s/ Roger Ochs    
Name: Roger Ochs
Title: President





[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 



PROJECT BASEBALL SUB, INC.



By: /s/ Eric M. Emans    
Name: Eric M. Emans
Title: Chief Financial Officer




H.D. VEST ADVISORY SERVICES, INC.




By: /s/ Roger Ochs    
Name: Roger Ochs
Title: President




H.D. VEST INSURANCE AGENCY, L.L.C. (Texas)




By: /s/ Roger Ochs    
Name: Roger Ochs
Title: President




H.D. VEST INSURANCE AGENCY, L.L.C. (Massachusetts)




By: /s/ Roger Ochs    
Name: Roger Ochs
Title: President




H.D. VEST INSURANCE AGENCY, L.L.C. (Montana)




By: /s/ Roger Ochs    
Name: Roger Ochs
Title: President


    



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 



BANK OF MONTREAL, as Administrative Agent, Collateral Agent, L/C Issuer, Swing
Line Lender and Lender


By:
/s/ Gregory F. Tomczyk

Name: Gregory F. Tomczyk
Title: Director





[Signature Page to Credit Agreement]

